Exhibit 10.1
 
PERRIGO COMPANY
 
MASTER NOTE PURCHASE AGREEMENT

 
Dated as of May 29, 2008
Initial Issuance of
$75,000,000 5.97% Senior Notes, Series 2008-A, due May 29, 2015
$125,000,000 6.37% Senior Notes, Series 2008-B, due May 29, 2018
 
Series 2008-A: 714290 A@2
Series 2008-B: 714290 A#0

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Section        Page   1.   AUTHORIZATION OF NOTES     1      
1.1  
Description of Notes to be Issued
    1       1.2  
Additional Series of Notes
    1       1.3  
Security
    2       1.4  
Floating Interest Rate Provisions for Floating Rate Notes
    3       1.5  
Additional Interest
    4          
 
        2.   SALE AND PURCHASE OF NOTES     4          
 
        3.   CLOSING     4          
 
        4.   CONDITIONS TO CLOSING     5       4.1  
Representations and Warranties
    5       4.2  
Performance; No Default
    5       4.3  
Compliance Certificates
    5       4.4  
Opinions of Counsel
    5       4.5  
Purchase Permitted By Applicable Law, etc.
    6       4.6  
Sale of Other Notes
    6       4.7  
Payment of Special Counsel Fees
    6       4.8  
Private Placement Numbers
    6       4.9  
Changes in Corporate Structure
    6       4.10  
Funding Instructions
    6       4.11  
Subsidiary Guaranty
    7       4.12  
Loan Agreements
    7       4.13  
Collateral Documents
    7       4.14  
Intercreditor Agreement
    7       4.15  
Proceedings and Documents
    7          
 
        5.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY     7       5.1  
Organization; Power and Authority
    7       5.2  
Authorization, etc.
    8       5.3  
Disclosure
    8       5.4  
Organization of Subsidiaries; Affiliates
    9       5.5  
Financial Statements
    9       5.6  
Compliance with Laws, Other Instruments, etc.
    9       5.7  
Governmental Authorizations, etc.
    10       5.8  
Litigation; Observance of Statutes and Orders
    10       5.9  
Taxes
    11       5.10  
Title to Property; Leases
    11       5.11  
Licenses, Permits, etc.
    11       5.12  
Compliance with ERISA
    11       5.13  
Private Offering by the Company
    12  

i 



--------------------------------------------------------------------------------



 



                  Section        Page       5.14  
Use of Proceeds; Margin Regulations
    13       5.15  
Existing Indebtedness; Future Liens
    13       5.16  
Foreign Assets Control Regulations, etc.
    14       5.17  
Status under Certain Statutes
    14       5.18  
Environmental Matters
    14          
 
        6.   REPRESENTATIONS OF THE PURCHASERS     15       6.1  
Purchase for Investment
    15       6.2  
Source of Funds
    15          
 
        7.   INFORMATION AS TO THE COMPANY     17       7.1  
Financial and Business Information
    17       7.2  
Officer’s Certificate
    19       7.3  
Electronic Delivery
    20       7.4  
Visitation
    20          
 
        8.   PAYMENT AND PREPAYMENT OF THE NOTES     21       8.1  
Required Prepayments; Maturity
    21       8.2  
Optional Prepayments
    21       8.3  
Mandatory Offer to Prepay Upon Change of Control
    23       8.4  
Allocation of Partial Prepayments
    25       8.5  
Maturity; Surrender, etc.
    25       8.6  
Purchase of Notes
    25       8.7  
Make-Whole Amount
    25       8.8  
LIBOR Breakage Amount
    27          
 
        9.   AFFIRMATIVE COVENANTS     27       9.1  
Compliance with Law
    27       9.2  
Insurance
    27       9.3  
Maintenance of Properties
    28       9.4  
Payment of Taxes and Claims
    28       9.5  
Corporate Existence, etc.
    28       9.6  
Books and Records
    29       9.7  
Subsidiary Guarantees; Collateral; Release of Guaranties and Collateral
    29       9.8  
Pari Passu Ranking
    30          
 
        10.   NEGATIVE COVENANTS     31       10.1  
Consolidated Leverage Ratio
    31       10.2  
Interest Coverage
    31       10.3  
Priority Debt
    31       10.4  
Liens
    31       10.5  
Subsidiary Indebtedness
    33       10.6  
Merger, Consolidation, etc.
    34       10.7  
Sale of Assets
    34       10.8  
Transactions with Affiliates
    35       10.9  
Terrorism Sanctions Regulations
    35  

ii 



--------------------------------------------------------------------------------



 



                  Section        Page   11.   EVENTS OF DEFAULT     35          
 
        12.   REMEDIES ON DEFAULT, ETC.     37       12.1  
Acceleration
    37       12.2  
Other Remedies
    38       12.3  
Rescission
    38       12.4  
No Waivers or Election of Remedies, Expenses, etc.
    38          
 
        13.   REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES     39       13.1  
Registration of Notes
    39       13.2  
Transfer and Exchange of Notes
    39       13.3  
Replacement of Notes
    40          
 
        14.   PAYMENTS ON NOTES     40       14.1  
Place of Payment
    40       14.2  
Home Office Payment
    40          
 
        15.   EXPENSES, ETC.     41       15.1  
Transaction Expenses
    41       15.2  
Survival
    41          
 
        16.   SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT    
41          
 
        17.   AMENDMENT AND WAIVER     42       17.1  
Requirements
    42       17.2  
Solicitation of Holders of Notes
    42       17.3  
Binding Effect, etc.
    43       17.4  
Notes Held by Company, etc.
    43          
 
        18.   NOTICES     44          
 
        19.   REPRODUCTION OF DOCUMENTS     44          
 
        20.   CONFIDENTIAL INFORMATION     44          
 
        21.   SUBSTITUTION OF PURCHASER     45          
 
        22.   MISCELLANEOUS     46       22.1  
Successors and Assigns
    46       22.2  
Payments Due on Non-Business Days
    46       22.3  
Accounting Terms
    46       22.4  
Severability
    46       22.5  
Construction
    46       22.6  
Counterparts
    47       22.7  
Governing Law
    47       22.8  
Jurisdiction and Process; Waiver of Jury Trial
    47       22.9  
Holders of Notes to be Bound by Intercreditor Agreement
    48  

iii 



--------------------------------------------------------------------------------



 



         
SCHEDULE A
  —   Information Relating to Purchasers
SCHEDULE B
  —   Defined Terms
 
       
SCHEDULE 5.3
  —   Disclosure
SCHEDULE 5.4
  —   Subsidiaries of the Company
SCHEDULE 5.5
  —   Financial Statements
SCHEDULE 5.15
  —   Existing Indebtedness
SCHEDULE 10.4
  —   Liens
SCHEDULE 10.5
  —   Subsidiary Indebtedness
 
       
EXHIBIT 1.1(a)
  —   Form of Series 2008-A Note
EXHIBIT 1.1(b)
  —   Form of Series 2008-B Note
EXHIBIT 1.2
  —   Form of Supplement
EXHIBIT 1.3(a)
  —   Form of Subsidiary Guaranty
EXHIBIT 1.3(c)
  —   Form of Intercreditor Agreement
EXHIBIT 4.4(a)
  —   Form of Opinion of Special Counsel for the Company
EXHIBIT 4.4(b)
  —   Form of Opinion of Special Counsel to the Purchasers

iv 



--------------------------------------------------------------------------------



 



PERRIGO COMPANY
515 Eastern Avenue
Allegan, MI 49010
Phone: 269-673-8451
Fax: 269-673-7534
Initial Issuance of
$75,000,000 5.97% Senior Notes, Series 2008-A, due May 29, 2015
$125,000,000 6.37% Senior Notes, Series 2008-B, due May 29, 2018
Dated as of May 29, 2008
TO EACH OF THE PURCHASERS LISTED IN
     THE ATTACHED SCHEDULE A:
Ladies and Gentlemen:
          PERRIGO COMPANY, a Michigan corporation (the “Company”), agrees with
you as follows:
1. AUTHORIZATION OF NOTES.
1.1 Description of Notes to be Issued.
          The Company has authorized the issue and sale of $200,000,000
aggregate principal amount of its Senior Notes consisting of (i) $75,000,000
aggregate principal amount of its 5.97% Senior Notes, Series 2008-A, due May 29,
2015 (the “Series 2008-A Notes”); and (ii) $125,000,000 aggregate principal
amount of its 6.37% Senior Notes, Series 2008-B, due May 29, 2018 (the
“Series 2008-B Notes” and, together with the Series 2008-A Notes, the
“Series 2008 Notes”, such term to include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement). The Series 2008 Notes shall
be substantially in the form set out in Exhibits 1.1(a) and 1.1(b), with such
changes therefrom, if any, as may be approved by the Purchasers and the Company.
Certain capitalized terms used in this Agreement are defined in Schedule B;
references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a
Schedule or an Exhibit attached to this Agreement.
1.2 Additional Series of Notes.
          In addition to the issuance and sale of the Series 2008 Notes, the
Company may from time to time issue and sell one or more additional series of
notes (the “Additional Notes” and together with the Series 2008 Notes, the
“Notes,” such term to include any such Notes issued in substitution therefor
pursuant to Section 13 of this Agreement) pursuant to this Agreement, provided
that the aggregate principal amount of all Notes issued pursuant to this
Agreement that may be outstanding at any time shall not exceed $1,200,000,000.
Each series of Additional

 



--------------------------------------------------------------------------------



 



Notes will be issued pursuant to a supplement to this Agreement (a “Supplement”)
in substantially the form of Exhibit 1.2, and will be subject to the following
terms and conditions:
     (a) the designation of each series of Additional Notes shall distinguish
such series from the Notes of all other series;
     (b) each series of Additional Notes may consist of different and separate
tranches and may differ as to outstanding principal amounts, maturity dates,
interest rates and premiums or make-whole amounts, if any, and price and terms
of redemption or payment prior to maturity;
     (c) all Notes issued under this Agreement, including pursuant to any
Supplement, shall rank pari passu with each other and shall constitute Senior
Indebtedness;
     (d) each series of Additional Notes shall be dated the date of issue, bear
interest at such rate or rates, mature on such date or dates, be subject to such
mandatory or optional prepayments, if any, on the dates and with the make-whole
amounts, premiums or LIBOR breakage amounts, if any, as are provided in the
Supplement under which such Additional Notes are issued, and shall have such
additional or different conditions precedent to closing and such additional or
different representations and warranties or other terms and provisions as shall
be specified in such Supplement;
     (e) any additional or more restrictive covenants, Events of Default, rights
or similar provisions that are added by a Supplement for the benefit of the
series of Notes to be issued pursuant to such Supplement shall apply to all
outstanding Notes, whether or not the Supplement so provides, so long as the
Notes outstanding under such Supplement remain outstanding; and
     (f) except to the extent provided in foregoing clause (d), all of the
provisions of this Agreement shall apply to all Additional Notes.
1.3 Security.
     (a) Subsidiary Guarantees. The payment by the Company of all amounts due
with respect to the Notes and the performance by the Company of its obligations
under this Agreement will be guaranteed initially by certain Subsidiaries of the
Company (each, together with each Subsidiary that in the future guarantees such
payment and performance, a “Subsidiary Guarantor”), pursuant to the Subsidiary
Guaranty in substantially the form of the attached Exhibit 1.3(a), as it
hereafter may be amended or supplemented from time to time (the “Subsidiary
Guaranty”).
     (b) Collateral. The Notes and Indebtedness under the Loan Agreements will
be ratably secured by a Lien on certain assets of the Company and the Subsidiary
Guarantors pursuant to the Collateral Documents.
     (c) Intercreditor Agreement. The rights of the holders of the Notes and the
banks party to the Loan Agreements to proceeds of collateral will be governed by
the

2



--------------------------------------------------------------------------------



 



Intercreditor Agreement in substantially the form of Exhibit 1.3(c), as it
hereafter may be amended or supplemented from time to time (the “Intercreditor
Agreement”).
1.4 Floating Interest Rate Provisions for Floating Rate Notes.
     (a) Adjusted LIBOR Rate. “Adjusted LIBOR Rate” means, for each Interest
Period, the rate per annum equal to LIBOR for such Interest Period plus the
percentage applicable to a series or tranche of floating rate Notes. For
purposes of determining Adjusted LIBOR Rate, the following terms have the
following meanings:
     “LIBOR” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a 3-month period (or such other period
as is specified in the applicable Supplement) that appears on the Bloomberg
Financial Markets Service Page BBAM-1 (or if such page is not available, the
Reuters Screen LIBO Page) as of 11:00 a.m. (London, England time) on the date
two Business Days before the commencement of such Interest Period (or three
Business Days before the commencement of the first Interest Period).
     “Reuters Screen LIBO Page” means the display designated as the “LIBO” page
on the Reuters Monitory Money Rates Service (or such other page as may replace
the LIBO page on that service) or such other service as may be nominated by the
British Bankers’ Association as the information vendor for the purpose of
displaying British Bankers’ Association Interest Settlement Rates for U.S.
Dollar deposits.
     (b) Determination of the Adjusted LIBOR Rate. The Adjusted LIBOR Rate shall
be determined by the Company, and notice thereof shall be given to the holders
of the applicable series or tranche of floating rate Notes, within five Business
Days after the beginning of each Interest Period, together with (i) a copy of
the relevant screen used for the determination of LIBOR, (ii) a calculation of
the Adjusted LIBOR Rate for such Interest Period, (iii) the number of days in
such Interest Period, (iv) the date on which interest for such Interest Period
will be paid and (v) the amount of interest to be paid to each holder of Notes
of such series or tranche on such date. If the holders of a majority in
principal amount of the Notes of such series or tranche outstanding do not
concur with such determination by the Company, as evidenced by a single written
notice delivered to the Company within 10 Business Days after receipt by such
holders of the notice delivered by the Company pursuant to the immediately
preceding sentence, the determination of the Adjusted LIBOR Rate shall be made
by such holders of the Notes, and any such determination made in accordance with
the provisions of this Agreement shall be conclusive and binding absent manifest
error.
     (c) Interest Period. “Interest Period” means for any series or tranche of
floating rate Notes and for any period for which interest is to be calculated or
paid, the period commencing on an interest payment date for such series or
tranche of floating rate Notes, or on the date of Closing in the case of the
first such period, and continuing up to, but not including, the next interest
payment date.

3



--------------------------------------------------------------------------------



 



1.5 Additional Interest.
          If the Consolidated Leverage Ratio at any time exceeds 3.25 to 1.00,
as permitted by Section 10.1 and evidenced by an Officer’s Certificate delivered
pursuant to Section 7.2(a), the interest rate otherwise payable on the Notes
shall be increased by 0.75% (the “Incremental Interest”). Such Incremental
Interest shall begin to accrue on the first day of the fiscal quarter following
the fiscal quarter in respect of which such Certificate was delivered, and shall
continue to accrue until the Company has provided an Officer’s Certificate
pursuant to Section 7.2(a) demonstrating that, as of the last day of the fiscal
quarter in respect of which such Certificate is delivered, the Consolidated
Leverage Ratio is not more than 3.25 to 1.00. In the event such Officer’s
Certificate is delivered, the Incremental Interest shall cease to accrue on the
last day of the fiscal quarter in respect of which such Certificate is
delivered. For the avoidance of doubt, if the Consolidated Leverage Ratio
exceeds 3.25 to 1.00 as of the last day of a fiscal quarter, Incremental
Interest shall accrue as provided in this Section 1.5 regardless of whether an
Officer’s Certificate is timely delivered pursuant to Section 7.2(a).
2. SALE AND PURCHASE OF NOTES.
          Subject to the terms and conditions of this Agreement, the Company
will issue and sell to you and each of the other purchasers named in Schedule A
(the “Other Purchasers”), and you and the Other Purchasers will purchase from
the Company, at the Closing provided for in Section 3, Notes in the principal
amount specified opposite your names in Schedule A at the purchase price of 100%
of the principal amount thereof. Your obligation hereunder and the obligations
of the Other Purchasers are several and not joint obligations and you shall have
no obligation and no liability to any Person for the performance or
non-performance by any Other Purchaser hereunder.
3. CLOSING.
          The sale and purchase of the Series 2008 Notes to be purchased by you
and the Other Purchasers shall occur at the offices of Foley & Lardner LLP, 321
North Clark Street, Suite 2800, Chicago, Illinois 60610-4764, at 9:00 a.m.,
Chicago time, at a closing (the “Closing”) on May 29, 2008 or on such other
Business Day thereafter as may be agreed upon by the Company and you and the
Other Purchasers. At the Closing, the Company will deliver to you the
Series 2008 Notes to be purchased by you in the form of a single Note (or such
greater number of Notes in denominations of at least $500,000 as you may
request) dated the date of such Closing and registered in your name (or in the
name of your nominee), against delivery by you to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer for the account of the Company to account number 0860523 at JP Morgan
Chase — Chicago, Illinois, ABA number 072000326. If at the Closing the Company
shall fail to tender such Notes to you as provided above in this Section 3, or
any of the conditions specified in Section 4 shall not have been fulfilled to
your satisfaction, you shall, at your election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights you may
have by reason of such failure or such nonfulfillment.

4



--------------------------------------------------------------------------------



 



4. CONDITIONS TO CLOSING.
          Your obligation to purchase and pay for the Notes to be sold to you at
the Closing is subject to the fulfillment to your reasonable satisfaction, prior
to or at the Closing, of the following conditions:
4.1 Representations and Warranties.
          The representations and warranties of the Company in this Agreement
shall be correct in all material respects (except those representations and
warranties that are qualified by materiality, which will be correct in all
respects) when made and at the time of the Closing (it being understood that
representations and warranties that speak as of a specific date or time need
only be correct as of such date or time).
4.2 Performance; No Default.
          The Company shall have performed and complied with all agreements and
conditions contained in this Agreement required to be performed or complied with
by it prior to or at the Closing, and, after giving effect to the issue and sale
of the Series 2008 Notes (and the application of the proceeds thereof as
contemplated by Section 5.14), no Default or Event of Default shall have
occurred and be continuing. Neither the Company nor any Subsidiary shall have
entered into any transaction since the date of the Memorandum that would have
been prohibited by Sections 10.6 or 10.7 had such sections applied since such
date.
4.3 Compliance Certificates.
     (a) Officer’s Certificate. The Company shall have delivered to you an
Officer’s Certificate, dated the date of Closing, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
     (b) Secretary’s Certificates. The Company and each Subsidiary Guarantor
shall have delivered to you a certificate of its Secretary or an Assistant
Secretary, dated the date of Closing, certifying as to the resolutions attached
thereto and other corporate proceedings relating to the authorization, execution
and delivery of the Notes, the Subsidiary Guaranty and this Agreement.
4.4 Opinions of Counsel.
          You shall have received opinions in form and substance satisfactory to
you, dated the date of such Closing (a) from Warner Norcross & Judd LLP, special
counsel for the Company, covering the matters set forth in Exhibit 4.4(a) and
covering such other matters incident to the transactions contemplated hereby as
you or your counsel may reasonably request (and the Company instructs its
counsel to deliver such opinions to you), and (b) from Foley & Lardner LLP, your
special counsel in connection with such transactions, substantially in the form
set forth in Exhibit 4.4(b) and covering such other matters incident to such
transactions as you may reasonably request.

5



--------------------------------------------------------------------------------



 



4.5 Purchase Permitted By Applicable Law, etc.
          On the date of the Closing, your purchase of Notes shall (i) be
permitted by the laws and regulations of each jurisdiction to which you are
subject, without recourse to provisions (such as Section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (ii) not
violate any applicable law or regulation (including, without limitation,
Regulation U, T or X of the Board of Governors of the Federal Reserve System)
and (iii) not subject you to any tax, penalty or liability under or pursuant to
any applicable law or regulation, which law or regulation was not in effect on
the date hereof. If reasonably requested by you, you shall have received an
Officer’s Certificate certifying as to such matters of fact as you may
reasonably specify to enable you to determine whether such purchase is so
permitted.
4.6 Sale of Other Notes.
          Contemporaneously with the Closing, the Company shall sell to the
Other Purchasers and the Other Purchasers shall purchase the Notes to be
purchased by them as specified in Schedule A.
4.7 Payment of Special Counsel Fees.
          Without limiting the provisions of Section 15.1, the Company shall
have paid on or before the Closing the reasonable and properly documented fees,
charges and disbursements of your special counsel to the extent reflected in a
statement of such counsel rendered to the Company at least one Business Day
prior to the Closing.
4.8 Private Placement Numbers.
          Private Placement Numbers issued by Standard & Poor’s CUSIP Service
Bureau (in cooperation with the SVO) shall have been obtained by Foley & Lardner
LLP for the Series 2008 Notes.
4.9 Changes in Corporate Structure.
          The Company shall not have changed its jurisdiction of incorporation
or been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time since the
date of the most recent financial statements referred to in Schedule 5.5.
4.10 Funding Instructions.
          At least three Business Days prior to the date of the Closing, you
shall have received written instructions signed by a Responsible Officer on
letterhead of the Company confirming the information specified in Section 3
including (i) the name and address of the transferee bank, (ii) such transferee
bank’s ABA number and (iii) the account name and number into which the purchase
price for the Notes is to be deposited.

6



--------------------------------------------------------------------------------



 



4.11 Subsidiary Guaranty.
          Each Subsidiary Guarantor shall have executed and delivered the
Subsidiary Guaranty and you shall have received an executed counterpart thereof.
4.12 Loan Agreements.
          You shall have received (i) a copy of a fully executed fifth amendment
to the Credit Agreement and (ii) a copy of the fully executed Term Loan
Agreement.
4.13 Collateral Documents.
          The Company and each Subsidiary Guarantor shall have executed and
delivered to the Collateral Agent each Collateral Document to which it is a
party and you shall have received copies of the fully executed counterparts
thereof.
4.14 Intercreditor Agreement.
          The agents for the banks party to each Loan Agreement, you and the
Other Purchasers shall have entered into the Intercreditor Agreement and you
shall have received a fully executed counterpart thereof.
4.15 Proceedings and Documents.
          All corporate and other proceedings in connection with the
transactions contemplated by this Agreement and all documents and instruments
incident to such transactions shall be reasonably satisfactory to you and your
special counsel, and you and your special counsel shall have received all such
counterpart originals or certified or other copies of such documents as you or
they may reasonably request.
5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
          The Company represents and warrants to you that:
5.1 Organization; Power and Authority.
          The Company is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation, and is duly
qualified and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and the Notes
and to perform the provisions hereof and thereof.

7



--------------------------------------------------------------------------------



 



5.2 Authorization, etc.
          This Agreement, the Collateral Documents to which the Company is a
party and the Notes have been duly authorized by all necessary corporate action
on the part of the Company, and this Agreement constitutes, and upon execution
and delivery thereof each Note and each Collateral Document will constitute, a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, fraudulent transfer, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
          The Subsidiary Guaranty and the Collateral Documents to which it is a
party have been duly authorized by all necessary corporate or limited liability
company action on the part of each Subsidiary Guarantor and upon execution and
delivery thereof will constitute the legal, valid and binding obligations of
each Subsidiary Guarantor, enforceable against each Subsidiary Guarantor in
accordance with their terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
fraudulent transfer, moratorium or other similar laws affecting the enforcement
of creditors’ rights generally and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).
5.3 Disclosure.
          The Company, through its agent, J.P. Morgan Securities Inc., has
delivered to you and each Other Purchaser a copy of a Private Placement
Memorandum dated April 2008 (the “Memorandum”) relating to the transactions
contemplated hereby. The Memorandum fairly describes, in all material respects,
the general nature of the business and principal properties of the Company and
its Subsidiaries. This Agreement, the Memorandum (including the Company’s SEC
filings referred to therein) and the documents, certificates or other writings
delivered to the Purchasers by or on behalf of the Company in connection with
the transactions contemplated hereby and identified in Schedule 5.3, and the
financial statements listed in Schedule 5.5 (this Agreement, the Memorandum and
such documents, certificates or other writings and such financial statements
delivered to each Purchaser prior to May 9, 2008 being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made; provided, that, with respect to
projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. Except as disclosed in the Disclosure Documents, since
June 30, 2007, there has been no change in the financial condition, operations,
business, properties or prospects of the Company or any Subsidiary except
changes that individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect. There is no fact known to the Company that
could reasonably be expected to have a Material Adverse Effect that has not been
set forth herein or in the Disclosure Documents.

8



--------------------------------------------------------------------------------



 



5.4 Organization of Subsidiaries; Affiliates.
     (a) Schedule 5.4 contains (except as noted therein) complete and correct
lists of: (i) the Company’s Subsidiaries, showing, as to each Subsidiary, the
correct name thereof, the jurisdiction of its organization, and the percentage
of shares of each class of its capital stock or similar equity interests
outstanding owned by the Company and each other Subsidiary, (ii) the Company’s
Affiliates, other than Subsidiaries, and (iii) the Company’s directors and
senior officers.
     (b) Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing or equivalent
under the laws of its jurisdiction of organization, and is duly qualified as a
foreign corporation or other legal entity and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease, to transact the business it transacts and proposes to
transact, and, if a party thereto, to execute and deliver the Subsidiary
Guaranty and Collateral Documents to which it is a party and to perform the
provisions hereof and thereof.
     (c) No Subsidiary is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
law or similar statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Company or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.
5.5 Financial Statements.
          The Company has delivered to you and each Other Purchaser a copy of
the financial statements of the Company and its Subsidiaries listed on
Schedule 5.5. All of said financial statements (including in each case the
related schedules and notes) fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of quarterly financial statements, to normal year-end adjustments).
5.6 Compliance with Laws, Other Instruments, etc.
          The execution, delivery and performance by the Company of this
Agreement, the Collateral Documents to which it is a party and the Notes will
not (i) contravene, result in any breach of, or constitute a default under, or
except as contemplated herein result in the creation of any Lien in respect of
any property of the Company or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, or any other agreement
or instrument to which the Company or any Subsidiary is bound or by which the
Company or any

9



--------------------------------------------------------------------------------



 



Subsidiary or any of their respective properties may be bound or affected,
except in each case, such as could not reasonably be expected to result in a
Material Adverse Effect, (ii) violate the corporate charter or by-laws of the
Company or any Subsidiary, (iii) conflict with or result in a breach of any of
the terms, conditions or provisions of any order, judgment, decree, or ruling of
any court, arbitrator or Governmental Authority applicable to the Company or any
Subsidiary or (iv) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary.
          The execution, delivery and performance by each Subsidiary Guarantor
of the Subsidiary Guaranty and the Collateral Documents to which it is a party
will not (i) contravene, result in any breach of, or constitute a default under,
or except as contemplated herein result in the creation of any Lien in respect
of any property of such Subsidiary Guarantor under, any agreement, to which such
Subsidiary Guarantor is bound or by which such Subsidiary Guarantor or any of
its properties may be bound or affected, except in each case, such as could not
reasonably be expected to result in a Material Adverse Effect, (ii) violate the
corporate charter or by-laws of such Subsidiary Guarantor, (iii) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to such Subsidiary Guarantor or (iv) violate any provision
of any statute or other rule or regulation of any Governmental Authority
applicable to such Subsidiary Guarantor.
5.7 Governmental Authorizations, etc.
          No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by the Company of this Agreement or the
Notes, except for the filing of a Form 8-K with the SEC.
5.8 Litigation; Observance of Statutes and Orders.
     (a) There are no actions, suits, investigations or proceedings pending or,
to the knowledge of the Company threatened against or affecting the Company or
any Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
     (b) Neither the Company nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including Environmental Laws and the USA Patriot Act) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

10



--------------------------------------------------------------------------------



 



5.9 Taxes.
          The Company and its Subsidiaries have filed all tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments levied
upon them or their properties, assets, income or franchises, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (i) the amount of which is not,
individually or in the aggregate, Material or (ii) the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Company or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP. The Federal
income tax liabilities of the Company and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
June 24, 2004.
5.10 Title to Property; Leases.
          The Company and its Subsidiaries have good and sufficient title to, or
valid leasehold interests in, their respective properties that individually or
in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement, except where the failure
to have good title or valid leasehold interests could not reasonably be expected
to result in a Material Adverse Effect.
5.11 Licenses, Permits, etc.
     (a) The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that are Material, without
known conflict with the rights of others.
     (b) To the best knowledge of the Company, no product of the Company or any
of its Subsidiaries infringes on any license, permit, franchise, authorization,
patent, copyright, service mark, trademark, trade name or other right owned by
any other Person, except that individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect.
5.12 Compliance with ERISA.
     (a) The Company and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result

11



--------------------------------------------------------------------------------



 



in the incurrence of any such liability by the Company or any ERISA Affiliate,
or in the imposition of any Lien on any of the rights, properties or assets of
the Company or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to such penalty or excise tax provisions or to section 401(a)(29) or
412 of the Code or section 4068 of ERISA, other than such liabilities or Liens
as would not be individually or in the aggregate Material.
     (b) The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by an amount that, individually, or in the
aggregate for all Plans, is Material. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.
     (c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
     (d) The expected postretirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material.
     (e) The execution and delivery of this Agreement and the issuance and sale
of the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of your representation in Section 6.2 as to the
sources of the funds used to pay the purchase price of the Notes to be purchased
by you.
5.13 Private Offering by the Company.
          Neither the Company nor anyone acting on its behalf has offered the
Notes or any similar securities for sale to, or solicited any offer to buy any
of the same from, or otherwise approached or negotiated in respect thereof with,
any person other than you, the Other Purchasers and not more than 39 other
Institutional Investors, each of which has been offered the Notes at a private
sale for investment. Neither the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes to the registration requirements of Section 5 of the Securities Act or to
the registration requirements of any securities or blue sky laws of any
applicable jurisdiction.

12



--------------------------------------------------------------------------------



 



5.14 Use of Proceeds; Margin Regulations.
          The Company will apply the proceeds of the sale of the Notes to
refinance Indebtedness of the Company as described in the Memorandum and for
general corporate purposes, which may include repurchases of the Company’s
common stock, dividends and acquisitions. No part of the proceeds from the sale
of the Notes will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221) so as to involve the
Company or any holder of Notes in a violation of such Regulation (or so as to
require any holder of Notes to make any filing under such Regulation), or for
the purpose of buying or carrying or trading in any securities, under such
circumstances as to involve any broker or dealer in a violation of Regulation T
of said Board (12 CFR 220). Margin stock does not constitute more than 25% of
the value of either the assets of the Company or the consolidated assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than 25% of the value of such assets. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.
5.15 Existing Indebtedness; Future Liens.
     (a) Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Indebtedness of the Company and its Subsidiaries
as of March 29, 2008 (including a description of the obligors and obligees,
principal amount outstanding and collateral therefor, if any, and Guaranty
thereof, if any), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Company or its Subsidiaries. Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Company or any
Subsidiary and no event or condition exists with respect to any Indebtedness of
the Company or any Subsidiary that would permit (or that with notice or the
lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.
     (b) Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.4.
     (c) Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.

13



--------------------------------------------------------------------------------



 



5.16 Foreign Assets Control Regulations, etc.
     (a) Neither the sale of the Notes by the Company hereunder nor its use of
the proceeds thereof will violate the Trading with the Enemy Act, as amended, or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.
     (b) Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) to the Company’s knowledge, engages in any dealings or transactions with
any such Person. The Company and its Subsidiaries are in compliance, in all
material respects, with the USA Patriot Act.
     (c) No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended, assuming in all cases that such Act applies
to the Company.
5.17 Status under Certain Statutes.
          Neither the Company nor any Subsidiary is subject to regulation under
the Investment Company Act of 1940, as amended.
5.18 Environmental Matters.
     (a) Neither the Company nor any Subsidiary has knowledge of any claim or
has received any notice of any claim, and no proceeding has been instituted
raising any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
     (b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.
     (c) Neither the Company nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.

14



--------------------------------------------------------------------------------



 



     (d) All buildings on all real properties now owned, leased or operated by
the Company or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not reasonably be expected to result
in a Material Adverse Effect.
6. REPRESENTATIONS OF THE PURCHASERS.
6.1 Purchase for Investment.
          You represent that you are purchasing the Notes for your own account
or for one or more separate accounts maintained by you or for the account of one
or more pension or trust funds and not with a view to the distribution thereof,
provided that the disposition of your or their property shall at all times be
within your or their control. You understand that the Notes have not been
registered under the Securities Act and you agree that they may be resold or
otherwise transferred only if registered pursuant to the provisions of the
Securities Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Notes. You
represent that you are an “accredited investor” as defined in Rule 501 of
          Regulation D under the Securities Act acting for your own account (and
not for the account of others) or as a fiduciary or agent for others (which
others are also “accredited investors”).
6.2 Source of Funds.
          You represent that at least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
you to pay the purchase price of the Notes to be purchased by you hereunder:
     (a) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with your state of domicile; or
     (b) the Source is a separate account that is maintained solely in
connection with your fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

15



--------------------------------------------------------------------------------



 



     (c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (ii) a bank
collective investment fund, within the meaning of PTE 91-38 (issued July 12,
1991) and, except as you have disclosed to the Company in writing pursuant to
this paragraph (c), no employee benefit plan or group of plans maintained by the
same employer or employee organization beneficially owns more than 10% of all
assets allocated to such pooled separate account or collective investment fund;
or
     (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or
     (e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
     (f) the Source is a governmental plan; or
     (g) the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this paragraph (g); or
     (h) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA.

16



--------------------------------------------------------------------------------



 



7. INFORMATION AS TO THE COMPANY.
7.1 Financial and Business Information.
          The Company will deliver to each holder of Notes that is an
Institutional Investor:
     (a) Quarterly Statements — within 60 days (or such shorter period as is 15
days greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,
     (i) a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter,
     (ii) consolidated statements of income of the Company and its Subsidiaries
for such quarter and (in the case of the second and third quarters) for the
portion of the fiscal year ending with such quarter, and
     (iii) consolidated statements of cash flows of the Company and its
Subsidiaries for such quarter or (in the case of the second and third quarters)
for the portion of the fiscal year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a);
     (b) Annual Statements — within 120 days (or such shorter period as is
15 days greater than the period applicable to the filing of the Company’s Annual
Report on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
fiscal year of the Company, duplicate copies of
     (i) a consolidated balance sheet of the Company and its Subsidiaries, as at
the end of such year, and
     (ii) consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion

17



--------------------------------------------------------------------------------



 



thereon of independent certified public accountants of recognized national
standing, which opinion shall be to the effect that such financial statements
present fairly, in all material respects, the financial position of the
companies being reported upon and their results of operations and cash flows and
have been prepared in conformity with GAAP, that the audit has been conducted in
accordance with the standards of the Public Company Accounting Oversight Board,
and that such audit provides a reasonable basis for such opinion in the
circumstances, provided that the delivery within the time period specified above
of the Company’s Form 10-K for such fiscal year (together with the Company’s
annual report to stockholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC shall be deemed to satisfy the requirements of this Section 7.1(b);
     (c) SEC and Other Reports — promptly upon their becoming available, one
copy of (i) each financial statement, report, notice or proxy statement sent by
the Company or any Subsidiary to its public securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the SEC and
of all press releases and other statements made available generally by the
Company or any Subsidiary to the public concerning developments that are
Material;
     (d) Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(f), a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;
     (e) ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:
     (i) with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or
     (ii) the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multi-employer
Plan that such action has been taken by the PBGC with respect to such
Multi-employer Plan; or
     (iii) any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to

18



--------------------------------------------------------------------------------



 



Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;
     (f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;
     (g) Supplements — promptly and in any event within 5 Business Days after
the execution and delivery of any Supplement, a copy thereof; and
     (h) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company, the Company or any Subsidiary (including
actual copies of the Company’s Forms 10-Q and Forms 10-K) or relating to the
ability of the Company to perform its obligations hereunder and under the Notes
as from time to time may be reasonably requested by any such holder of Notes.
7.2 Officer’s Certificate.
          Each set of financial statements delivered to a holder of Notes
pursuant to Section 7.1(a) or Section 7.1(b) will be accompanied by a
certificate of a Senior Financial Officer setting forth:
     (a) Covenant Compliance — the information (including detailed calculations
and reconciliations to GAAP if Agreement Accounting Principles differ from GAAP
at the time such certificate is delivered) required in order to establish
whether the Company was in compliance with the requirements of Sections 10.1
through 10.7, inclusive, during the quarterly or annual period covered by the
statements then being furnished (including with respect to each such Section,
where applicable, the calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such Sections,
and the calculation of the amount, ratio or percentage then in existence, and a
statement whether or not the Incremental Interest is due under Section 1.5); and
     (b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or

19



--------------------------------------------------------------------------------



 



exists, specifying the nature and period of existence thereof and what action
the Company shall have taken or proposes to take with respect thereto.
7.3 Electronic Delivery.
          Financial statements, opinions of independent certified public
accountants, other information and officers’ certificates required to be
delivered by the Company pursuant to Sections 7.1(a), (b) or (c) and Section 7.2
shall be deemed to have been delivered if (i) such financial statements
satisfying the requirements of Section 7.1(a) or (b) and related certificate
satisfying the requirements of Section 7.2 are delivered to you and each other
holder of Notes by e-mail, (ii) the Company shall have timely filed such
Form 10-Q or Form 10-K, satisfying the requirements of Section 7.1(a) or (b) as
the case may be, with the SEC on “EDGAR” and shall have made such Form and the
related certificate satisfying the requirements of Section 7.2 available on its
home page on the worldwide web (at the date of this Agreement located at
http://www.perrigo.com), (iii) such financial statements satisfying the
requirements of Section 7.1(a) or (b) and related certificate satisfying the
requirements of Section 7.2 are timely posted by or on behalf of the Company on
IntraLinks or on any other similar website to which each holder of Notes has
free access or (iv) the Company shall have filed any of the items referred to in
Section 7.1(c) with the SEC on “EDGAR” and shall have made such items available
on its home page on the worldwide web or if any of such items are timely posted
by or on behalf of the Company on IntraLinks or on any other similar website to
which each holder of Notes has free access; provided however, that in the case
of any of clause (ii), (iii) or (iv), the Company shall, not later than the date
on which such information or financial statements are required by the applicable
provision of this Agreement to be delivered to holders of Notes, give notice to
each holder of Notes of such posting or filing and provided further, that upon
request of any holder, the Company will thereafter deliver written copies of
such forms, financial statements and certificates to such holder.
7.4 Visitation.
          The Company will permit the representatives of each holder of Notes
that is an Institutional Investor:
     (a) No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with their respective officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and its
Subsidiaries, all at such reasonable times during normal business hours as may
be reasonably requested in writing; provided that each holder of Notes shall be
entitled to not more than one visitation during any fiscal year; and
     (b) Default — if a Default or Event of Default then exists, at the expense
of the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary during normal business hours, to examine all their
respective books of account, records, reports and other papers, to make copies
and extracts therefrom, and to

20



--------------------------------------------------------------------------------



 



discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.
8. PAYMENT AND PREPAYMENT OF THE NOTES.
8.1 Required Prepayments; Maturity.
          No regularly scheduled prepayments are due on the Series 2008 Notes
prior to their stated maturity. The entire unpaid principal balance of the Notes
shall be due and payable on the stated maturity thereof.
8.2 Optional Prepayments.
     (a) Fixed Rate Notes. The Company may, at its option, upon notice as
provided below, prepay at any time all, or from time to time any part of, one or
more series or tranches of fixed rate Notes, including the Series 2008 Notes, in
an amount not less than $2,000,000 in the aggregate in the case of a partial
prepayment, at 100% of the principal amount so prepaid, plus the Make-Whole
Amount determined for the prepayment date with respect to such principal amount.
The Company will give each holder of each series or tranche of fixed rate Notes
to be prepaid written notice of each optional prepayment under this
Section 8.2(a) not less than 30 days and not more than 60 days prior to the date
fixed for such prepayment. Each such notice shall specify such date (which shall
be a Business Day), the aggregate principal amount of each series or tranche of
fixed rate Notes to be prepaid on such date, the principal amount of each Note
held by such holder to be prepaid (determined in accordance with Section 8.3),
and the interest to be paid on the prepayment date with respect to such
principal amount being prepaid, and shall be accompanied by a certificate of a
Senior Financial Officer as to the estimated Make-Whole Amount due in connection
with such prepayment (calculated as if the date of such notice were the date of
the prepayment), setting forth the details of such computation. Two Business
Days prior to such prepayment, the Company shall deliver to each holder of the
series or tranche of fixed rate Notes being prepaid a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date.
     (b) Floating Rate Notes. The terms on which floating rate Notes may be
prepaid at the option of the Company will be set forth in the Supplement
pursuant to which such Notes are issued. The Company will give each holder of
each series or tranche of floating rate Notes to be prepaid written notice of
each optional prepayment under this Section 8.2(b) not less than 30 days and not
more than 60 days prior to the date fixed for such prepayment. Each such notice
shall specify such date (which shall be a Business Day), the aggregate principal
amount of each series or tranche of floating rate Notes to be prepaid on such
date, the principal amount of each floating rate Note held by such holder to be
prepaid (determined in accordance with Section 8.4), the interest to be paid on
the prepayment date with respect to such principal amount being prepaid and the
amount of any prepayment premium or LIBOR Breakage Amount to be paid.

21



--------------------------------------------------------------------------------



 



     (c) Offer to Prepay at Par Upon Certain Sales of Assets.
          (i) Notice and Offer. In the event of any Debt Prepayment Application
under Section 10.7 of this Agreement, the Company will, within 10 days of the
occurrence of the Transfer (a “Debt Prepayment Transfer”) in respect of which an
offer to prepay the Notes (the “Prepayment Offer”) is being made to comply with
the requirements for a Debt Prepayment Application (as set forth in the
definition thereof), give notice of such Debt Prepayment Transfer to each holder
of Notes. Such notice shall contain, and shall constitute, an irrevocable offer
to prepay, at the election of each holder, a portion of the Notes held by such
holder equal to such holder’s Ratable Portion of the Net Proceeds Amount in
respect of such Debt Prepayment Transfer on a date specified in such notice (the
“Transfer Prepayment Date”) that is not less than 30 days and not more than
60 days after the date of such notice.
          (ii) Acceptance; Rejection and Payment. To accept or reject such
Prepayment Offer, a holder of Notes shall cause a notice of such acceptance or
rejection to be delivered to the Company not later than 10 days prior to the
Transfer Prepayment Date. Failure to accept such offer in writing not later than
10 days prior to the Transfer Prepayment Date shall be deemed to be rejection of
the Prepayment Offer. If so accepted by any holder of a Note, such Prepayment
Offer equal to not less than such holder’s Ratable Portion of the Net Proceeds
Amount in respect of such Debt Prepayment Transfer, together with any additional
amount offered to and accepted by such holder pursuant to the following sentence
shall be due and payable on the Transfer Prepayment Date. If any holder of Notes
fails to accept such Prepayment Offer, such holder’s Ratable Portion of the Net
Proceeds Amount shall be offered pro rata to each holder of Notes that has
accepted such Prepayment Offer. A Prepayment Offer pursuant to this
Section 8.2(b) shall be made at 100% of the principal amount of such Notes being
so prepaid, together with interest on such principal amount then being prepaid
accrued to the Transfer Prepayment Date.
          (iii) Officer’s Certificate. Each offer to prepay the Notes pursuant
to this Section 8.2(c) shall be accompanied by a certificate, executed by a
Senior Financial Officer and dated the date of such offer, specifying:
     (A) the Transfer Prepayment Date and the Net Proceeds Amount in respect of
the applicable Debt Prepayment Transfer;
     (B) that such offer is being made pursuant to Section 8.2(c) and
Section 10.7 of this Agreement;
     (C) the principal amount of each Note offered to be prepaid;

22



--------------------------------------------------------------------------------



 



     (D) the interest that would be due on each such Note offered to be prepaid,
accrued to the date fixed for payment; and
     (E) in reasonable detail, the nature of the Transfer giving rise to such
Debt Prepayment Transfer.
     (d) Prepayments During Defaults or Events of Defaults. Anything in
Section 8.2(a) to the contrary notwithstanding, during the continuance of a
Default or Event of Default the Company may prepay less than all of the
outstanding Notes pursuant to Section 8.2(a) only if such prepayment is
allocated among all of the Notes at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.
     (e) Notice Concerning Status of Holders of Notes. Promptly after each
prepayment date under Section 8.2(a) or Transfer Prepayment Date under
Section 8.2(c) and the making of all prepayments contemplated thereunder (and,
in any event, within 30 days thereafter), the Company will deliver to each
holder of Notes a certificate signed by a Senior Financial Officer containing a
list of the then current holders of Notes (together with their addresses) and
setting forth as to each such holder the outstanding principal amount of Notes
held by such holder at such time.
8.3 Mandatory Offer to Prepay Upon Change of Control.
     (a) Notice of Change of Control or Control Event — The Company will, within
five Business Days after any Responsible Officer has knowledge of the occurrence
of any Change of Control or Control Event, give notice of such Change of Control
or Control Event to each holder of Notes unless notice in respect of such Change
of Control (or the Change of Control contemplated by such Control Event) shall
have been given pursuant to paragraph (b) of this Section 8.3. If a Change of
Control has occurred, such notice shall contain and constitute an offer to
prepay Notes as described in paragraph (c) of this Section 8.3 and shall be
accompanied by the certificate described in paragraph (g) of this Section 8.3.
     (b) Condition to Company Action — The Company will not take any action that
consummates or finalizes a Change of Control unless (i) at least 15 Business
Days prior to such action it shall have given to each holder of Notes written
notice containing and constituting an offer to prepay Notes accompanied by the
certificate described in paragraph (g) of this Section 8.3, and (ii) subject to
the provisions of paragraph (d) below, contemporaneously with such action, it
prepays all Notes required to be prepaid in accordance with this Section 8.3.
     (c) Offer to Prepay Notes — The offer to prepay Notes contemplated by
paragraphs (a) and (b) of this Section 8.3 shall be an offer to prepay, in
accordance with and subject to this Section 8.3, all, but not less than all, of
the Notes held by each holder (in this case only, “holder” in respect of any
Note registered in the name of a nominee for a disclosed beneficial owner shall
mean such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in

23



--------------------------------------------------------------------------------



 



connection with an offer contemplated by paragraph (a) of this Section 8.3, such
date shall be not less than 30 days and not more than 60 days after the date of
such offer.
     (d) Acceptance; Rejection — A holder of Notes may accept or reject the
offer to prepay made pursuant to this Section 8.3 by causing a notice of such
acceptance or rejection to be delivered to the Company on or before the date
specified in the certificate described in paragraph (g) of this Section 8.3. A
failure by a holder of Notes to respond to an offer to prepay made pursuant to
this Section 8.3, or to accept an offer as to all of the Notes held by the
holder, within such time period shall be deemed to constitute rejection of such
offer by such holder.
     (e) Prepayment — Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the outstanding principal amount of such Notes,
together with interest on such Notes accrued to the date of prepayment and shall
not require the payment of any Make-Whole Amount or prepayment premium. The
prepayment shall be made on the Proposed Prepayment Date except as provided in
paragraph (f) of this Section 8.3.
     (f) Deferral Pending Change of Control — The obligation of the Company to
prepay Notes pursuant to the offers required by paragraphs (a) and (b) and
accepted in accordance with paragraph (d) of this Section 8.3 is subject to the
occurrence of the Change of Control in respect of which such offers and
acceptances shall have been made. In the event that such Change of Control does
not occur on or prior to the Proposed Prepayment Date in respect thereof, the
prepayment shall be deferred until and shall be made on the date on which such
Change of Control occurs. The Company shall keep each holder of Notes reasonably
and timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change of Control and the prepayment are expected to occur,
and (iii) any determination by the Company that efforts to effect such Change of
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.3 in respect of such Change of Control shall be
deemed rescinded). Notwithstanding the foregoing, in the event that the
prepayment has not been made within 90 days after such Proposed Prepayment Date
by virtue of the deferral provided for in this Section 8.3(f), the Company shall
make a new offer to prepay in accordance with paragraph (c) of this Section 8.3.
     (g) Officer’s Certificate — Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date, (ii) that such offer is made pursuant to this
Section 8.3, (iii) the principal amount of each Note offered to be prepaid,
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date, (v) that the conditions of this Section 8.3
have been fulfilled, (vi) in reasonable detail, the nature and date or proposed
date of the Change of Control and (vii) the date by which any holder of a Note
that wishes to reject such offer must deliver notice thereof to the Company,
which date shall not be earlier than three Business Days prior to the Proposed
Prepayment Date or, in the case of a prepayment pursuant to Section 8.3(b), the
date of the action referred to in Section 8.3(b)(i).

24



--------------------------------------------------------------------------------



 



8.4 Allocation of Partial Prepayments.
          In the case of each partial prepayment of Notes of a series or tranche
pursuant to Section 8.2(a) or (b), the principal amount of the Notes of the
series or tranche to be prepaid shall be allocated among all of the Notes of
such series or tranche at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.
8.5 Maturity; Surrender, etc.
          In the case of each prepayment of Notes pursuant to this Section 8,
the principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any, prepayment premium, if any, and LIBOR Breakage Amount, if any. From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount, if any,
prepayment premium, if any, or LIBOR Breakage Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full, after such payment and upon the written request of the Company,
shall be surrendered to the Company and canceled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.
8.6 Purchase of Notes.
          The Company will not and will not permit any Affiliate to purchase,
redeem, prepay or otherwise acquire, directly or indirectly, any of the
outstanding Notes except (a) upon the payment or prepayment of the Notes in
accordance with the terms of this Agreement and the Notes or (b) pursuant to an
offer to purchase made by the Company or an Affiliate pro rata to the holders of
all Notes at the time outstanding upon the same terms and conditions. Any such
offer shall provide each holder with sufficient information to enable it to make
an informed decision with respect to such offer, and shall remain open for at
least 10 Business Days. If the holders of more than 50% of the principal amount
of the Notes then outstanding accept such offer, the Company shall promptly
notify the remaining holders of such fact and the expiration date for the
acceptance by holders of Notes of such offer shall be extended by the number of
days necessary to give each such remaining holder at least 5 Business Days from
its receipt of such notice to accept such offer. The Company will promptly
cancel all Notes acquired by it or any Affiliate pursuant to any payment,
prepayment or purchase of Notes pursuant to any provision of this Agreement and
no Notes may be issued in substitution or exchange for any such Notes.
8.7 Make-Whole Amount.
          “Make-Whole Amount” means, with respect to any fixed rate Note, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such fixed rate Note
over the amount of such Called Principal, provided that the Make-Whole Amount
may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:

25



--------------------------------------------------------------------------------



 



          “Called Principal” means, with respect to any fixed rate Note, the
principal of such Note that is to be prepaid pursuant to Section 8.2 or has
become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
          “Discounted Value” means, with respect to the Called Principal of any
fixed rate Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (applied on
the same periodic basis as that on which interest on the Notes is payable) equal
to the Reinvestment Yield with respect to such Called Principal.
          “Reinvestment Yield” means, with respect to the Called Principal of
any fixed rate Note, .50% over the yield to maturity implied by (i) the yields
reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1
on Bloomberg Financial Markets (“Bloomberg”) or, if Page PX1 (or its successor
screen on Bloomberg) is unavailable, the Telerate Access Service screen which
corresponds most closely to Page PX1 for the most recently issued actively
traded on-the-run U.S. Treasury securities having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date, or
(ii) if such yields are not reported as of such time or the yields reported as
of such time are not ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series Yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. Such
implied yield will be determined, if necessary, by (a) converting U.S. Treasury
bill quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the actively traded U.S.
Treasury security with the maturity closest to and greater than such Remaining
Average Life and (2) the actively traded U.S. Treasury security with the
maturity closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.
          “Remaining Average Life” means, with respect to any Called Principal,
the number of years (calculated to the nearest one-twelfth year) obtained by
dividing (i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
          “Remaining Scheduled Payments” means, with respect to the Called
Principal of any fixed rate Note, all payments of such Called Principal and
interest thereon that would be due after the Settlement Date with respect to
such Called Principal if no payment of such Called Principal were made prior to
its scheduled due date, provided that if such Settlement Date is not a date on
which interest payments are due to be made under the terms of the Notes, then
the

26



--------------------------------------------------------------------------------



 



amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 8.2 or 12.1.
          “Settlement Date” means, with respect to the Called Principal of any
fixed rate Note, the date on which such Called Principal is to be prepaid
pursuant to Section 8.2 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.
8.8 LIBOR Breakage Amount.
          The term “LIBOR Breakage Amount” means any loss, cost or expense
(other than lost profits and taxes) reasonably and actually incurred by any
holder of a floating rate Note as a result of any payment or prepayment of such
Note (whether voluntary, mandatory, automatic, by reason of acceleration or
otherwise, but excluding mandatory prepayments pursuant to Section 8.3) on a day
other than an interest payment date or at scheduled maturity thereof, and any
loss or expense arising from the liquidation or reemployment of funds obtained
by such holder or from fees payable to terminate the deposits from which such
funds were obtained. Any such loss, cost or expense shall be limited to the time
period from the date of such prepayment through the earlier of the next interest
payment date or the maturity of such floating rate Note. Each holder of a
floating rate Note shall determine the LIBOR Breakage Amount with respect to the
principal amount of its floating rate Notes then being paid or prepaid (or
required to be paid or prepaid) by written notice to the Company setting forth
such determination in reasonable detail (a “Notice of LIBOR Breakage Amount”).
Each such determination shall be conclusive absent manifest error. The LIBOR
Breakage Amount reflected in the Notice of LIBOR Breakage Amount shall be due
and payable within five Business Days following receipt by the Company of such
written notice.
9. AFFIRMATIVE COVENANTS.
          The Company covenants that so long as any of the Notes are
outstanding:
9.1 Compliance with Law.
          Without limiting Section 10.9, the Company will, and will cause each
Subsidiary to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including ERISA, the USA Patriot
Act and Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
9.2 Insurance.
          The Company will, and will cause each Subsidiary to, maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses

27



--------------------------------------------------------------------------------



 



against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
appropriate reserves are maintained with respect thereto) as is reasonably
prudent in light of the businesses in which the Company and the Subsidiaries are
engaged, except where not having such insurance would not reasonably be expected
to have a Material Adverse Effect.
9.3 Maintenance of Properties.
          The Company will, and will cause each Subsidiary to, maintain and
keep, or cause to be maintained and kept, their respective properties in good
repair, working order and condition (other than ordinary wear and tear), so that
the business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
9.4 Payment of Taxes and Claims.
          The Company will, and will cause each Subsidiary to, file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent
and all claims for which sums have become due and payable that have or might
become a Lien on properties or assets of the Company or any Subsidiary, provided
that neither the Company nor any Subsidiary need pay any such tax or assessment
or claims if (i) the amount, applicability or validity thereof is contested by
the Company or such Subsidiary on a timely basis in good faith and in
appropriate proceedings, and the Company or a Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the Company
or such Subsidiary or (ii) the nonpayment of all such taxes, assessments and
claims in the aggregate could not reasonably be expected to have a Material
Adverse Effect.
9.5 Corporate Existence, etc.
          Subject to Section 10.6, the Company will at all times preserve and
keep in full force and effect its corporate existence. Subject to Sections 10.6
and 10.7, the Company will at all times preserve and keep in full force and
effect the corporate existence of each of its Subsidiaries (unless merged into
the Company or a Wholly Owned Subsidiary) and all rights and franchises of the
Company and its Subsidiaries unless, in the good faith judgment of the Company,
the termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

28



--------------------------------------------------------------------------------



 



9.6 Books and Records.
          The Company will, and will cause each Subsidiary to, keep proper books
of record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities.
9.7 Subsidiary Guarantees; Collateral; Release of Guaranties and Collateral.
     (a) Subsidiary Guarantors. The Company will cause each Subsidiary that, on
or after the date of the Closing, is or becomes a guarantor of Indebtedness in
respect of the Loan Agreements, and each Domestic Subsidiary that, on or after
the date of the Closing, is or becomes a borrower under any Loan Agreement, on
the date of the Closing or within 10 Business Days of its thereafter becoming a
guarantor of Indebtedness in respect of, or a borrower under, any Loan
Agreement, as the case may be, to execute and deliver or become a party to the
Subsidiary Guaranty and will deliver to each holder of Notes:
     (i) an executed counterpart of the Subsidiary Guaranty, or, if the
Subsidiary Guaranty has been previously executed and delivered, an executed
counterpart of a Joinder thereto;
     (ii) copies of such directors’ or other authorizing resolutions, charter,
bylaws and other constitutive documents of such Subsidiary as the Required
Holders may reasonably request; and
     (iii) an opinion of independent counsel reasonably satisfactory to the
Required Holders covering the authorization, execution, delivery, compliance
with law, no conflict with other documents, no consents and enforceability of
the Subsidiary Guaranty against such Subsidiary substantially in the form of
Exhibit 4.4(a).
     (b) Release of Subsidiary Guarantor. Each holder of a Note fully releases
and discharges from the Subsidiary Guaranty each Subsidiary Guarantor,
immediately and without any further act, upon such Subsidiary Guarantor being
released and discharged from all of its obligations as a borrower or guarantor
under and in respect of all Loan Agreements to which it is a party or otherwise
obligated, provided that:
     (i) no Default or Event of Default exists or will exist immediately
following such release and discharge;
     (ii) if any fee or other consideration is paid or given to any holder of
Indebtedness, or any lender, under any Loan Agreement in connection with such
release and discharge, other than the repayment of all or a portion of such
Indebtedness under any Loan Agreement, each holder of a Note receives equivalent
consideration on a pro rata basis; and
     (iii) at the time of such release and discharge, the Company delivers to
each holder of Notes a certificate of a Responsible Officer certifying (x) that
such

29



--------------------------------------------------------------------------------



 



Subsidiary Guarantor has been or is being released and discharged as a borrower
or guarantor under and in respect of all Loan Agreements to which it is a party
or otherwise obligated and (y) as to the matters set forth in clauses (i) and
(ii).
Any outstanding Indebtedness of a Subsidiary Guarantor shall be deemed to have
been incurred by such Subsidiary Guarantor as of the date it is released and
discharged from the Subsidiary Guaranty.
     (c) Release of Collateral. Each holder of Notes fully releases the interest
of the holders in any collateral under the Collateral Documents, immediately and
without any further act, upon the release of such collateral by the holders of
Indebtedness and lenders under all Loan Agreements and any other parties to the
Intercreditor Agreement; provided that:
     (i) no Default or Event of Default exists or will exist immediately
following such release;
     (ii) if any fee or other consideration is paid or given to any holder of
Indebtedness or lender under any Loan Agreement as consideration for such
release, other than the repayment of all or a portion of such Indebtedness under
such Loan Agreement, together with accrued interest thereon and other amounts
with respect to such Indebtedness, each holder of a Note receives equivalent
consideration on a pro rata basis; and
     (iii) at the time of such release and discharge, the Company delivers to
each holder of Notes a certificate of a Responsible Officer certifying (x) that
such collateral has been or is being released by the holders of Indebtedness and
lenders under all Loan Agreements and any other parties to the Intercreditor
Agreement and (y) as to the matters set forth in clauses (i) and (ii).
     (d) Confirmation of Release. Upon written request of the Company following
a release of collateral pursuant to Section 9.7(c), each holder of Note agrees
to provide written confirmation of such release.
9.8 Pari Passu Ranking.
     (a) The Indebtedness evidenced by the Notes will at all times rank at least
pari passu with all Indebtedness of the Company under the Loan Agreements.
     (b) The Company will, if it or any Subsidiary, shall create any Lien upon
any of its property or assets, whether now owned or hereafter acquired, in favor
of the lenders or other creditors who are party to either Loan Agreement (unless
prior written consent of the Required Holders to the creation thereof shall have
been obtained), make or cause to be made effective a provision whereby the Notes
will be secured by such Lien equally and ratably with any and all other
Indebtedness thereby secured.

30



--------------------------------------------------------------------------------



 



10. NEGATIVE COVENANTS.
          The Company covenants that so long as any of the Notes are
outstanding:
10.1 Consolidated Leverage Ratio.
          The Company will not permit the Consolidated Leverage Ratio, as of the
end of any fiscal quarter, to be greater than 3.25 to 1.00; provided that, upon
notice by the Company to the holders of Notes, as of the last day of each of the
four consecutive fiscal quarters immediately following a Qualified Acquisition,
such ratio may be greater than 3.25 to 1.00, but in no event greater than 3.75
to 1.00, if the Company pays the additional interest provided for in
Section 1.5.
10.2 Interest Coverage.
          The Company will not permit the ratio of Consolidated EBIT to
Consolidated Interest Expense (in each case for the Company’s then most recently
completed four fiscal quarters) to be less than 2.25 to 1.00 at any time.
10.3 Priority Debt.
          The Company will not at any time permit Priority Debt to exceed 15% of
Consolidated Adjusted Total Assets as of the end of the most recently completed
fiscal quarter.
10.4 Liens.
          The Company will not, and will not permit any Subsidiary to, create,
incur, assume or suffer to exist, directly or indirectly, any Lien on its
properties or assets, including capital stock, whether now owned or hereafter
acquired, except:
     (a) Liens under the Collateral Documents;
     (b) Liens for taxes, assessments or governmental charges not then due and
delinquent or the nonpayment of which is permitted by Section 9.4;
     (c) judgment Liens in respect of judgments that do not constitute an Event
of Default under Section 11(i);
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 9.4; pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations; and
deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

31



--------------------------------------------------------------------------------



 



     (e) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary and statutory and contractual Liens in
favor of landlords on real property leased by the Company or any Subsidiary;
provided that, the Company or Subsidiary is current with respect to payment of
all rent and other amounts due to such landlord under any lease of such real
property, except where the failure to be current in payment would not,
individually or in the aggregate, be reasonably likely to result in a Material
Adverse Effect;
     (f) Liens securing Indebtedness existing on property or assets of the
Company or any Subsidiary as of the date of this Agreement that are described in
Schedule 10.4;
     (g) Liens (i) existing on property at the time of its acquisition by the
Company or a Subsidiary and not created in contemplation thereof, whether or not
the Indebtedness secured by such Lien is assumed by the Company or a Subsidiary;
or (ii) on property created contemporaneously with its acquisition or within
180 days of the acquisition or completion of construction or improvements
thereof to secure or provide for all or a portion of the acquisition price or
cost of construction or improvements of such property after the date of Closing;
or (iii) existing on property of a Person at the time such Person is merged or
consolidated with, or becomes a Subsidiary of, or substantially all of its
assets are acquired by, the Company or a Subsidiary and not created in
contemplation thereof; provided that such Liens do not extend to additional
property of the Company or any Subsidiary (other than property that is an
improvement to or is acquired for specific use in connection with the subject
property) and that the aggregate principal amount of Indebtedness secured by
each such Lien does not exceed the lesser of cost of acquisition or construction
or the fair market value (determined in good faith by one or more officers of
the Company to whom authority to enter into the transaction has been delegated
by the board of directors of the Company) of the property subject thereto;
     (h) Liens resulting from extensions, renewals or replacements of Liens
permitted by paragraphs (f) and (g), provided that (i) there is no increase in
the principal amount or decrease in maturity of the Indebtedness secured thereby
at the time of such extension, renewal or replacement, (ii) any new Lien
attaches only to the same property theretofore subject to such earlier Lien and
(iii) immediately after such extension, renewal or replacement no Default or
Event of Default would exist;
     (i) Liens securing Indebtedness of a Subsidiary owed to the Company or to a
Wholly Owned Subsidiary;
     (j) Liens existing on cash deposited by Perrigo International existing on
the date hereof under the Israeli Acquisition Cash Secured Loan Documents to
secure the Israeli Acquisition Cash Secured Loan in an amount not to exceed the
outstanding principal amount of the Israeli Acquisition Cash Secured Loan;

32



--------------------------------------------------------------------------------



 



     (k) Liens incurred in connection with Permitted Securitization
Transactions, provided that the aggregate outstanding principal amount of
Indebtedness secured by such Liens does not at any time exceed 10% of
Consolidated Adjusted Total Assets as of the end of the most recently completed
fiscal quarter;
     (l) Precautionary UCC filings with respect to operating leases of the
Company or a Subsidiary; and
     (m) Liens securing Indebtedness not otherwise permitted by paragraphs
(a) through (l) of this Section 10.4, provided that Priority Debt does not at
any time exceed 15% of Consolidated Adjusted Total Assets as of the end of the
most recently completed fiscal quarter.
10.5 Subsidiary Indebtedness.
          The Company will not at any time permit any Subsidiary, directly or
indirectly, to create, incur, assume, guarantee, have outstanding, or otherwise
become or remain directly or indirectly liable for, any Indebtedness other than:
     (a) Indebtedness of a Subsidiary Guarantor;
     (b) Indebtedness outstanding on the date hereof that is described on
Schedule 10.5;
     (c) Indebtedness owed to the Company or a Wholly Owned Subsidiary;
     (d) Indebtedness of a Subsidiary outstanding at the time of its acquisition
by the Company, provided that (i) such Indebtedness was not incurred in
contemplation of becoming a Subsidiary, and (ii) at the time of such acquisition
and after giving effect thereto, no Default or Event of Default exists or would
exist;
     (e) The Israeli Acquisition Cash Secured Loan;
     (f) Indebtedness pursuant to Permitted Securitization Transactions,
provided that the aggregate outstanding principal amount of Indebtedness under
all Permitted Securitization Transactions does not at any time exceed 10% of
Consolidated Adjusted Total Assets as of the end of the most recently completed
fiscal quarter;
     (g) Indebtedness not otherwise permitted by the preceding clauses
(a) through (f), provided that immediately before and after giving effect
thereto and to the application of the proceeds thereof:
     (i) no Default or Event of Default exists, and
     (ii) Priority Debt does not exceed 15% of Consolidated Adjusted Total
Assets (as of the end of the Company’s then most recently completed fiscal
quarter) at any time.

33



--------------------------------------------------------------------------------



 



10.6 Merger, Consolidation, etc.
          The Company will not consolidate with or merge with any other Person
or convey, transfer, sell or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person except that the
Company may consolidate or merge with any other Person or convey, transfer, sell
or lease all or substantially all of its assets in a single transaction or
series of transactions to any Person, provided that
     (a) the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer, sale or lease all or
substantially all of the assets of the Company as an entirety, as the case may
be, is a solvent corporation, general partnership or limited liability company
organized and existing under the laws of the United States or any state thereof
(including the District of Columbia), and, if the Company is not such successor
or survivor, such corporation, general partnership or limited liability company:
     (i) shall have executed and delivered to each holder of any Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement, Collateral Documents and the Notes; and
     (ii) shall have caused to be delivered to each holder of any Notes an
opinion of nationally recognized independent counsel, or other independent
counsel reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms of this Section 10.6(a);
and
     (b) after giving effect to such transaction, no Default or Event of Default
shall exist.
No such conveyance, transfer, sale or lease of all or substantially all of the
assets of the Company shall have the effect of releasing the Company or any
successor that shall theretofore have become such in the manner prescribed in
this Section 10.6 from its liability under this Agreement.
10.7 Sale of Assets.
          Except as permitted by Section 10.6, the Company will not, and will
not permit any Subsidiary to, make any Asset Disposition unless:
     (a) immediately after giving effect to the Asset Disposition, no Default or
Event of Default would exist; and
     (b) immediately after giving effect to the Asset Disposition, the
Disposition Value of all property that was the subject of any Asset Disposition
occurring in the then current fiscal year of the Company would not exceed 20% of
Consolidated Adjusted Total Assets as of the end of the then most recently
completed fiscal year of the Company.

34



--------------------------------------------------------------------------------



 



If the Net Proceeds Amount for any Transfer is applied to a Debt Prepayment
Application or a Property Reinvestment Application within 180 days before or
365 days after such Transfer, then such Transfer, only for the purpose of
determining compliance with paragraph (b) of this Section 10.7 as of any date,
shall be deemed not to be an Asset Disposition.
10.8 Transactions with Affiliates.
          The Company will not, and will not permit any Subsidiary to, enter
into directly or indirectly any Material transaction or Material group of
related transactions (including the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Subsidiary), except upon fair and reasonable
terms no less favorable to the Company or such Subsidiary than would be
obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate.
10.9 Terrorism Sanctions Regulations.
          The Company will not and will not permit any Subsidiary at any time to
(a) become a Person described or designated in the Specially Designated
Nationals and Blocked Persons List of the Office of Foreign Assets Control in
effect at such time or in Section 1 of the Anti Terrorism Order in effect at
such time or (b) knowingly engage in any dealings or transactions with any such
Person in contravention of applicable law.
11. EVENTS OF DEFAULT.
          An “Event of Default” shall exist if any of the following conditions
or events shall occur and be continuing:
     (a) the Company defaults in the payment of any principal, Make-Whole
Amount, if any, prepayment premium, if any, or LIBOR Breakage Amount, if any, on
any Note when the same becomes due and payable, whether at maturity or at a date
fixed for prepayment or by declaration or otherwise; or
     (b) the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or
     (c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.1 through 10.9; or
     (d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (d) of Section 11); or
     (e) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished

35



--------------------------------------------------------------------------------



 



in connection with the transactions contemplated hereby proves to have been
false or incorrect in any material respect on the date as of which made; or
     (f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount, or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least the greater of $50,000,000 or 2% of
Consolidated Adjusted Total Assets beyond any period of grace provided with
respect thereto, or (ii) the Company or any Subsidiary is in default in the
performance of or compliance with any term of any evidence of any Indebtedness
that is outstanding in an aggregate principal amount of at least the greater of
$50,000,000 or 2% of Consolidated Adjusted Total Assets or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition such Indebtedness has become, or
has been declared (or one or more Persons are entitled to declare such
Indebtedness to be), due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Indebtedness to convert such Indebtedness
into equity interests), the Company or any Subsidiary has become obligated to
purchase or repay Indebtedness before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least the greater of $50,000,000 or 2% of Consolidated Adjusted
Total Assets or one or more Persons have the right to require the Company or any
Subsidiary so to purchase or repay such Indebtedness; or
     (g) the Company or any Significant Subsidiary (i) becomes unable, admits in
writing its inability or fails generally to pay its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
     (h) a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any Significant Subsidiary,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any Significant Subsidiary, or any
such petition shall be filed against the Company or any Significant Subsidiary
and such petition shall not be dismissed within 60 days; or
     (i) a final judgment or judgments for the payment of money aggregating in
excess of the greater of $50,000,000 and 2% of Consolidated Adjusted Total
Assets are

36



--------------------------------------------------------------------------------



 



rendered against one or more of the Company and its Subsidiaries, which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay;
     (j) if an ERISA Event has resulted in liability of the Company or any
Subsidiary under Title IV of ERISA to a Plan, a Multiemployer Plan or the PBGC
in an aggregate amount in excess of the greater of $50,000,000 and 2% of
Consolidated Adjusted Total Assets and such amount has not been paid when due;
     (k) the Subsidiary Guaranty ceases to be in full force and effect (except
in accordance with and by reason of the provisions of Section 9.7(b)) or is
declared to be null and void in whole or in material part by a court or other
governmental or regulatory authority having jurisdiction or the validity or
enforceability thereof shall be contested by the Company or any Subsidiary
Guarantor or any of them renounces any of the same or denies that it has any or
further liability thereunder;
     (l) any of the Collateral Documents at any time for any reason ceases to be
in full force and effect (except in accordance with the provisions of
Section 9.7(c)) or shall be declared null and void in whole or in material part
by a court or other governmental or regulatory authority having jurisdiction or
the validity or enforceability thereof shall be contested by the Company or any
Subsidiary or any of them shall renounce any of the same or deny that it has any
or further liability thereunder.
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.
12. REMEDIES ON DEFAULT, ETC.
12.1 Acceleration.
     (a) If an Event of Default with respect to the Company described in
paragraph (g) or (h) of Section 11 (other than an Event of Default described in
clause (i) of paragraph (g) or described in clause (vi) of paragraph (g) by
virtue of the fact that such clause encompasses clause (i) of paragraph (g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.
     (b) If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.
     (c) If any Event of Default described in paragraph (a) or (b) of Section 11
has occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.
          Upon any Notes becoming due and payable under this Section 12.1,
whether automatically or by declaration, such Notes will forthwith mature and
the entire unpaid principal

37



--------------------------------------------------------------------------------



 



amount of such Notes, plus (w) all accrued and unpaid interest thereon
(including, but not limited to, interest accrued thereon at the Default Rate),
(x) any applicable Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), (y) any applicable
prepayment premium (to the full extent permitted by applicable law), and (z) any
LIBOR Breakage Amount determined in respect of such principal amount, shall all
be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived; provided
however that any LIBOR Breakage Amount shall be due and payable in accordance
with Section 8.8 hereof. The Company acknowledges, and the parties hereto agree,
that each holder of a Note has the right to maintain its investment in the Notes
free from repayment by the Company (except as herein specifically provided for)
and that the provision for payment of a Make-Whole Amount, prepayment premium or
LIBOR Breakage Amount by the Company, if any, in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.
12.2 Other Remedies.
          If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.
12.3 Rescission.
          At any time after any Notes have been declared due and payable
pursuant to clause (b) or (c) of Section 12.1, the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and any applicable Make-Whole Amount, prepayment premium and LIBOR
Breakage Amount on any Notes that are due and payable and are unpaid other than
by reason of such declaration, and all interest on such overdue principal and
any Make-Whole Amount, prepayment premium and LIBOR Breakage Amount and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts that have become due solely by reason of such declaration,
(c) all Events of Default and Defaults, other than non-payment of amounts that
have become due solely by reason of such declaration, have been cured or have
been waived pursuant to Section 17, and (d) no judgment or decree has been
entered for the payment of any monies due pursuant hereto or to the Notes. No
rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.
12.4 No Waivers or Election of Remedies, Expenses, etc.
          No course of dealing and no delay on the part of any holder of any
Note in exercising any right, power or remedy shall operate as a waiver thereof
or otherwise prejudice

38



--------------------------------------------------------------------------------



 



such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including reasonable attorneys’ fees, expenses and
disbursements.
13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
13.1 Registration of Notes.
          The Company shall keep at its principal executive office a register
for the registration and registration of transfers of Notes. The name and
address of each holder of one or more Notes, each transfer thereof and the name
and address of each transferee of one or more Notes shall be registered in such
register. Prior to due presentment for registration of transfer, the Person in
whose name any Note shall be registered shall be deemed and treated as the owner
and holder thereof for all purposes hereof, and the Company shall not be
affected by any notice or knowledge to the contrary. The Company shall give to
any holder of a Note that is an Institutional Investor, promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.
13.2 Transfer and Exchange of Notes.
          Upon surrender of any Note to the Company at the address and to the
attention of the designated officer (all as specified in Section 18(iii)), for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or such holder’s attorney duly
authorized in writing and accompanied by the relevant name, address and other
information for notices of each transferee of such Note or part thereof), the
Company shall execute and deliver within 10 Business Days, at the Company’s
expense (except as provided below), one or more new Notes (as requested by the
holder thereof) in exchange therefor, in an aggregate principal amount equal to
the unpaid principal amount of the surrendered Note; provided, that the transfer
is not in violation of applicable securities laws or this Agreement. Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Note specified for the Notes of such series and
tranche, if any. Each such new Note shall be dated and bear interest from the
date to which interest shall have been paid on the surrendered Note or dated the
date of the surrendered Note if no interest shall have been paid thereon. The
Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $500,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $500,000. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representations set forth in
Section 6.2.

39



--------------------------------------------------------------------------------



 



13.3 Replacement of Notes.
          Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and
     (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $500,000,000, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), or
     (b) in the case of mutilation, upon surrender and cancellation thereof,
the Company at its own expense shall execute and deliver within 10 Business
Days, in lieu thereof, of the same series and tranche, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.
14. PAYMENTS ON NOTES.
14.1 Place of Payment.
          Subject to Section 14.2, payments of principal, Make-Whole Amount, if
any, prepayment premium, if any, LIBOR Breakage Amount, if any, and interest
becoming due and payable on the Notes shall be made in New York, New York at the
principal office of JPMorgan Chase Bank, N.A. in such jurisdiction. The Company
may at any time, by notice to each holder of a Note, change the place of payment
of the Notes so long as such place of payment shall be either the principal
office of the Company in such jurisdiction or the principal office of a bank or
trust company in such jurisdiction.
14.2 Home Office Payment.
          So long as you or your nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, prepayment premium, if any, LIBOR Breakage Amount, if
any, and interest by the method and at the address specified for such purpose
below your name in Schedule A, or by such other method or at such other address
as you shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, you shall surrender such Note for cancellation, reasonably promptly
after any such request, to the Company at its principal executive office or at
the place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by you or
your nominee you will, at your election, either endorse thereon the amount of
principal paid thereon

40



--------------------------------------------------------------------------------



 



and the last date to which interest has been paid thereon or surrender such Note
to the Company in exchange for a new Note or Notes pursuant to Section 13.2. The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by you
under this Agreement and that has made the same agreement relating to such Note
as you have made in this Section 14.2.
15. EXPENSES, ETC.
15.1 Transaction Expenses.
          Whether or not the transactions contemplated hereby are consummated,
the Company will pay all reasonably and properly documented out-of-pocket costs
and expenses (including reasonable and properly documented attorneys’ fees of
one special counsel and, if reasonably required by the Required Holders, local
or other counsel) incurred by you and each Other Purchaser or holder of a Note
in connection with such transactions and in connection with any amendments,
waivers or consents under or in respect of this Agreement, the Notes, the
Collateral Documents or the Subsidiary Guaranty (whether or not such amendment,
waiver or consent becomes effective), including, without limitation: (a) the
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement, the Notes, the
Collateral Documents or the Subsidiary Guaranty or in responding to any subpoena
or other legal process or informal investigative demand issued in connection
with this Agreement, the Notes, the Collateral Documents or the Subsidiary
Guaranty, or by reason of being a holder of any Note, (b) the costs and
expenses, including financial advisors’ fees, incurred in connection with the
insolvency or bankruptcy of the Company or any Subsidiary or in connection with
any work-out or restructuring of the transactions contemplated hereby, by the
Notes, by the Collateral Documents and the Subsidiary Guaranty and (c) the costs
and expenses not in excess of $3,000 per series of Notes incurred in connection
with the initial filing of this Agreement and all related documents and
financial information with the SVO. The Company will pay, and will save you and
each Other Purchaser or holder of a Note harmless from, all claims in respect of
any fees, costs or expenses, if any, of brokers and finders (other than those,
if any, retained by a Purchaser or other holder in connection with its purchase
of the Notes).
15.2 Survival.
          The obligations of the Company under this Section 15 will survive the
payment or transfer of any Note, the enforcement, amendment or waiver of any
provision of this Agreement or the Notes, and the termination of this Agreement.
16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
          All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by you of any Note or portion thereof or interest therein and the payment of any
Note, and may be relied upon by any subsequent holder of a Note, regardless of
any investigation made at any time by or on behalf of you or any other holder of
a Note; provided, however that all representations and warranties

41



--------------------------------------------------------------------------------



 



contained herein shall expire upon the indefeasible payment in full of all
amounts due in connection with this Agreement. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement. Subject to the preceding sentence, this Agreement
and the Notes embody the entire agreement and understanding between you and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.
17. AMENDMENT AND WAIVER.
17.1 Requirements.
          This Agreement, the Notes, the Subsidiary Guaranty and the Collateral
Documents may be amended, and the observance of any term hereof or thereof may
be waived (either retroactively or prospectively), with (and only with) the
written consent of the Company and the Required Holders, except that (a) no
amendment or waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6 or 21
hereof, or any defined term (as it is used therein), will be effective as to you
unless consented to by you in writing, and (b) no such amendment or waiver may,
without the written consent of the holder of each Note at the time outstanding
affected thereby, (i) subject to the provisions of Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest or of the Make-Whole Amount on, the Notes,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (iii) amend
any of Sections 8, 11(a), 11(b), 12, 17 or 20. Notwithstanding the foregoing,
but subject to the provisions of Section 12 relating to acceleration or
rescission, (x) a specific series of Notes (and the related provisions of this
Agreement) may be amended by the Company and the holders of 100% of the
aggregate principal amount of such series of Notes if the effect of such
amendment is solely to change the amount or time of any prepayment or payment of
principal of, or reduce the rate or change the time of payment or method of
computation of interest or the Make-Whole Amount or the LIBOR Breakage Amount on
the Notes of such series, and (y) if an amendment, waiver or consent affects one
or more series or tranches of Notes but not all series or tranches of Notes,
such amendment, waiver or consent shall only require approval of the requisite
percentage, determined in accordance with this Section 17.1, of the holders of
the series or tranches affected thereby (voting together as a single class, if
more than one series or tranche is affected thereby).
17.2 Solicitation of Holders of Notes.
     (a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

42



--------------------------------------------------------------------------------



 



     (b) Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding that also enters into
such waiver or amendment. If, in the case of any waiver or amendment of any of
the terms and provisions hereof, remuneration is paid to any holder of Notes
that for any reason does not enter into such waiver or amendment, such
remuneration shall also be paid to all other non-consenting holders in respect
of such waiver or amendment.
     (c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17.2 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.
17.3 Binding Effect, etc.
          Any amendment or waiver consented to as provided in this Section 17
applies equally to all holders of Notes and is binding upon them and upon each
future holder of any Note and upon the Company without regard to whether such
Note has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant, agreement, Default or
Event of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” or “the Agreement” and references thereto shall mean this Note
Purchase Agreement as it may from time to time be amended or supplemented.
17.4 Notes Held by Company, etc.
          Solely for the purpose of determining whether the holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.

43



--------------------------------------------------------------------------------



 



18. NOTICES.
          All notices and communications provided for hereunder shall be in
writing and sent (a) by telecopy or e-mail if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (b) by registered or certified mail with return receipt
requested (postage prepaid), or (c) by a recognized overnight delivery service
(with charges prepaid), or (d) solely for purposes of Section 7.3, by e-mail.
Any such notice must be sent:
     (i) if to you or your nominee, to you or it at the address specified for
such communications in Schedule A, or at such other address as you or it shall
have specified to the Company in writing,
     (ii) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
     (iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Chief Financial Officer, or at such other
address as the Company shall have specified to the holder of each Note in
writing.
Notices under this Section 18 will be deemed given only when actually received.
19. REPRODUCTION OF DOCUMENTS.
          This Agreement and all documents relating hereto, including
(a) consents, waivers and modifications that may hereafter be executed,
(b) documents received by you at a Closing (except the Notes themselves), and
(c) financial statements, certificates and other information previously or
hereafter furnished to you, may be reproduced by you by any photographic,
photostatic, electronic, digital or other similar process and you may destroy
any original document so reproduced. The Company agrees and stipulates that, to
the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by you in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
20. CONFIDENTIAL INFORMATION.
          For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by you as
being confidential information of the Company or such Subsidiary, provided that
such term does not include information that (a) was publicly known or otherwise
known to you prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by you or any Person acting on your
behalf, (c) otherwise becomes

44



--------------------------------------------------------------------------------



 



known to you other than through disclosure by the Company or any Subsidiary, or
(d) constitutes financial statements delivered to you under Section 7.1 that are
otherwise publicly available. You will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by you in good
faith to protect confidential information of third parties delivered to you,
provided that you may deliver or disclose Confidential Information to (i) your
directors, officers, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by your Notes), (ii) your financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which you sell or offer
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which you offer to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over you, (vii) the NAIC or the SVO or,
in each case, any similar organization, or any nationally recognized rating
agency that requires access to information about your investment portfolio or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to you, (x) in response to any subpoena or other legal process,
(y) in connection with any litigation to which you are a party or (z) if an
Event of Default has occurred and is continuing, to the extent you may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under your
Notes and this Agreement. Each holder of a Note, by its acceptance of a Note,
will be deemed to have agreed to be bound by and to be entitled to the benefits
of this Section 20 as though it were a party to this Agreement. On reasonable
request by the Company in connection with the delivery to any holder of a Note
of information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this Section 20.
21. SUBSTITUTION OF PURCHASER.
          You shall have the right to substitute any one of your Affiliates as
the purchaser of the Notes that you have agreed to purchase hereunder, by
written notice to the Company, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word “you” is used in this Agreement (other than in
this Section 21), such word shall be deemed to refer to such Affiliate in lieu
of you. In the event that such Affiliate is so substituted as a purchaser
hereunder and such Affiliate thereafter transfers to you all of the Notes then
held by such Affiliate, upon receipt by the Company of notice of such transfer,
wherever the word “you” is used in this Agreement (other than in this
Section 21), such word shall no longer be deemed to refer to such Affiliate, but
shall refer to you, and you shall have all the rights of an original holder of
the Notes under this Agreement.

45



--------------------------------------------------------------------------------



 



22. MISCELLANEOUS.
22.1 Successors and Assigns.
          All covenants and other agreements contained in this Agreement by or
on behalf of any of the parties hereto bind and inure to the benefit of their
respective successors and assigns (including any subsequent holder of a Note)
whether so expressed or not.
22.2 Payments Due on Non-Business Days.
          Anything in this Agreement or the Notes to the contrary
notwithstanding (but without limiting the requirement in Section 8.5 that the
notice of any optional prepayment specify a Business Day as the date fixed for
such prepayment), any payment of principal of or Make-Whole Amount, LIBOR
Breakage Amount, prepayment premium or interest on any Note that is due on a
date other than a Business Day shall be made on the next succeeding Business Day
without including the additional days elapsed in the computation of the interest
payable on such next succeeding Business Day; provided that if the maturity date
of any Note is a date other than a Business Day, the payment otherwise due on
such maturity date shall be made on the next succeeding Business Day and shall
include the additional days elapsed in the computation of interest payable on
such next succeeding Business Day.
22.3 Accounting Terms.
          All accounting terms used herein that are not expressly defined in
this Agreement have the meanings respectively given to them in accordance with
GAAP. Except as otherwise specifically provided herein, (i) all computations
made pursuant to this Agreement shall be made in accordance with Agreement
Accounting Principles and (ii) all financial statements shall be prepared in
accordance with GAAP.
22.4 Severability.
          Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the fullest extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
22.5 Construction.
          Each covenant contained herein shall be construed (absent express
provision to the contrary) as being independent of each other covenant contained
herein, so that compliance with any one covenant shall not (absent such an
express contrary provision) be deemed to excuse compliance with any other
covenant. Where any provision herein refers to action to be taken by any Person,
or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.
          For the avoidance of doubt, all Schedules and Exhibits attached to
this Agreement shall be deemed to be a part hereof.

46



--------------------------------------------------------------------------------



 



22.6 Counterparts.
          This Agreement may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
22.7 Governing Law.
          This Agreement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the state of New York
excluding choice of law principles of the law of such state that would require
the application of the laws of a jurisdiction other than such state.
22.8 Jurisdiction and Process; Waiver of Jury Trial.
     (a) The Company irrevocably submits to the non-exclusive jurisdiction of
any New York state or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement, the Collateral Documents, the Subsidiary Guaranty or the
Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
     (b) The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
     (c) Nothing in this Section 22.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

47



--------------------------------------------------------------------------------



 



     (d) THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
22.9 Holders of Notes to be Bound by Intercreditor Agreement.
          Each holder of a Note, other than holders of the Series 2008 Notes
that are direct parties to the Intercreditor Agreement, by its acceptance of a
Note issued pursuant to this Agreement (whether pursuant to Section 1.2, 13.2 or
13.3) agrees to be bound by all of terms and provisions of the Intercreditor
Agreement and, upon request of the Collateral Agent, agrees to provide written
confirmation of its agreement to be so bound

48



--------------------------------------------------------------------------------



 



          If you are in agreement with the foregoing, please sign the form of
agreement on a counterpart of this Agreement and return it to the Company,
whereupon this Agreement shall become a binding agreement between you and the
Company.

              Very truly yours,       PERRIGO COMPANY
 
       
 
  By:   /s/ Judy L. Brown
 
  Name:   Judy L. Brown
 
  Title:   Executive Vice President and Chief
 
      Financial Officer

S-1



--------------------------------------------------------------------------------



 



This Agreement is accepted and
agreed to as of the date thereof.
AIG ANNUITY INSURANCE COMPANY
FIRST SUNAMERICA LIFE INSURANCE COMPANY
By:           AIG Global Investment Corp., investment adviser

             
 
  By:   /s/ Gerald F. Herman    
 
          Gerald F. Herman    
 
          Vice President    

S-2



--------------------------------------------------------------------------------



 



ING LIFE INSURANCE AND ANNUITY COMPANY
ING USA ANNUITY AND LIFE INSURANCE COMPANY
RELIASTAR LIFE INSURANCE COMPANY
SECURITY LIFE OF DENVER INSURANCE COMPANY
By: ING Investment Management LLC, as Agent
By: /s/ James V. Wittich
Name: James V. Wittich
Title:Senior Vice President

S-3



--------------------------------------------------------------------------------



 



UNUM LIFE INSURANCE COMPANY OF AMERICA
By: Provident Investment Management, LLC
Its: Agent
By: /s/ Ben Vance
Name: Ben Vance
Title: Vice President
PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY
By: Provident Investment Management, LLC
Its: Agent
By: /s/ Ben Vance
Name: Ben Vance
Title: Vice President

S-4



--------------------------------------------------------------------------------



 



THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

         
By:
  /s/ Dianna D. Carr    
 
        Vice President    

S-5



--------------------------------------------------------------------------------



 



AMERICAN INVESTORS LIFE INSURANCE COMPANY
AVIVA LIFE AND ANNUITY COMPANY
AVIVA LIFE INSURANCE COMPANY
By: Aviva Capital Management, Inc., its authorized attorney in-fact
By: /s/ Roger D. Fors
Name: Roger D. Fors
Title: VP-Private Placements

S-6



--------------------------------------------------------------------------------



 



HARTFORD FIRE INSURANCE COMPANY
By: Hartford Investment Management Company
Its: Agent and Attorney-in-Fact
By: /s/ Matthew J. Poznar
Name: Matthew J. Poznar
Title: Vice President
PHYSICIANS LIFE INSURANCE COMPANY
By: Hartford Investment Management Company
Its: Investment Advisor
By: /s/ Matthew J. Poznar
Name: Matthew J. Poznar
Title: Vice President

S-7



--------------------------------------------------------------------------------



 



THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA
By: /s/ Brian Keating
Name: Brian Keating
Title: Managing Director

S-8



--------------------------------------------------------------------------------



 



MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
By: Babson Capital Management LLC, as Investment Adviser
By: /s/ Emeka O. Onukwugha
Name: Emeka O. Onukwugha
Title: Managing Director
C.M. LIFE INSURANCE COMPANY
By: Babson Capital Management LLC, as Investment Sub-Adviser
By: /s/ Emeka O. Onukwugha
Name: Emeka O. Onukwugha
Title: Managing Director

S-9



--------------------------------------------------------------------------------



 



EQUITRUST LIFE INSURANCE COMPANY
By: /s/ Herman L. Riva
Name: Herman L. Riva
Title: Securities Vice President
FARM BUREAU LIFE INSURANCE COMPANY
By: /s/ Herman L. Riva
Name: Herman L. Riva
Title: Securities Vice President

S-10



--------------------------------------------------------------------------------



 



      PRINCIPAL LIFE INSURANCE COMPANY
By:
  Principal Global Investors, LLC
 
  a Delaware limited liability company,
 
  its authorized signatory

By: /s/ Colin Pennycooke
Its: Counsel
By: /s/ Alan P. Kress
Its: Counsel

S-11



--------------------------------------------------------------------------------



 



THE OHIO NATIONAL LIFE INSURANCE COMPANY
OHIO NATIONAL LIFE ASSURANCE CORPORATION
By: /s/ Jed R. Martin
Name: Jed R. Martin
Title: Vice President, Private Placements

S-12



--------------------------------------------------------------------------------



 



UNITED OF OMAHA LIFE INSURANCE COMPANY
By: /s/ Curtis R. Caldwell
Name: Curtis R. Caldwell
Title: Vice President
COMPANION LIFE INSURANCE COMPANY
By: /s/ Curtis R. Caldwell
Name: Curtis R. Caldwell
Title: Vice President
UNITED WORLD LIFE INSURANCE COMPANY
By: /s/ Curtis R. Caldwell
Name: Curtis R. Caldwell
Title: Vice President

S-13



--------------------------------------------------------------------------------



 



SCHEDULE A
INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
AIG Annuity Insurance Company
            $25,000,000  

(1)   All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

The Bank of New York
ABA # 021-000-018
Account Number: GL111566
For Further Credit to: AIG ANNUITY INSURANCE COMPANY; Account No. 260638
Reference: PPN and Prin.: $           ; Int.: $          

(2)   Payment notices, audit confirmations and related correspondence to:

AIG Annuity Insurance Company (260638)
c/o AIG Investments
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: Private Placements — Portfolio Operations
Fax: (713) 831-1072 OR Email:
AIGGIGPVTPLACEMENTOPERATIONS@aig.com

(3)   Duplicate payment notices (only) to:

AIG Annuity Insurance Company (260638)
c/o The Bank of New York
Attn: P & I Department
Fax: (718) 315-3076

(4)   * Compliance reporting information to:

AIG Global Investment Corporation
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: Private Placements — Compliance
Email: Compliance-AIGGIG@aig.com
Schedule A

1

 



--------------------------------------------------------------------------------



 



 

* Note:  Only two (2) complete sets of compliance information are required for
all companies for which AIG Global Investment Corp. serves as investment
advisor.

(5)   Note to be issued in the name of: AIG ANNUITY INSURANCE COMPANY   (6)  
Tax I.D. Number for AIG Annuity Insurance Company: 75-0770838   (7)   Physical
Delivery Instructions:

The Bank of New York
One Wall Street - 3rd Floor Window — A
New York, N.Y. 10286
Attention: Arnold Musella or Ada Casiano, Phone: (212) 635-1917
Account Name: AIG ANNUITY INSURANCE COMPANY
Account Number: 260638

(8)   Depository Trust Company (DTC) Instructions:

Alert Code: AGAIC
DTC Participant # 901
Institutional ID # 30012
Agent Bank ID # 26500
Account Name: AIG ANNUITY INSURANCE COMPANY
Account Number: 260638
Schedule A

2

 



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
First SunAmerica Life Insurance Company
          $ 10,000,000  

Register Notes in Name of: HARE & CO.

(1)   All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

The Bank of New York
ABA # 021-000-018
Account Number: GL111566
For Further Credit to: FIRST SUNAMERICA LIFE INSURANCE CO.; Account No. 113617
Reference: PPN and Prin.: $           ; Int.: $          

(2)   Payment notices, audit confirmation and related correspondence to:

First SunAmerica Life Insurance Company (113617)
c/o AIG Investments
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: Private Placements — Portfolio Admin.
Fax: (713) 831-1072

(3)   Duplicate payment notices to:

First SunAmerica Life Insurance Company (113617)
c/o The Bank of New York
Attn: P & I Department
Fax: (718) 315-3076

(4)   * Compliance reporting information to:

AIG Global Investment Corporation
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: Private Placements — Compliance
Email: Compliance-AIGGIG@aig.com
 

* Note:  Only two (2) complete sets of compliance information are required for
all companies for which AIG Global Investment Corp. serves as investment
advisor.

Schedule A

3

 



--------------------------------------------------------------------------------



 



(5)   Note to be issued in the nominee name of: HARE & CO. (Tax ID #:
13-6062916)   (6)   Tax ID # for First SunAmerica Life Insurance Company:
06-0992729   (7)   Physical Delivery Instructions:

The Bank of New York
One Wall Street - 3rd Floor Window — A
New York, N.Y. 10286
Attn: Arnold Musella or Ada Casiano, Phone: (212)635-1917
Account Name: FIRST SUNAMERICA LIFE INSURANCE COMPANY
Account Number: 113617
(8) Depository Trust Company (DTC) Instructions:
Alert Code: FSAMCFHO
DTC Participant # 901
Institutional ID # 30012
Agent Bank ID # 26500
Account Name: FIRST SUNAMERICA LIFE INSURANCE COMPANY
Account Number: 113617
Schedule A

4

 



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
ING Life Insurance and Annuity Company
    $1,500,000       $6,000,000  

(1) All payments on account of Notes held by such purchaser should be made by
wire transfer of immediately available funds for credit to:
The Bank of New York Mellon
ABA#: 021000018
Account:         IOC 566/INST’L CUSTODY (for scheduled
                          principal and interest payments)
           or
                          IOC 565/INST’L CUSTODY (for all payments
                          other than scheduled principal and interest)
For further credit to: ILIAC/Acct. 216101
Reference: [insert CUSIP]
Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.
(2) Address for all notices relating to payments:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Fax: (770) 690-4886
Schedule A

5

 



--------------------------------------------------------------------------------



 



(3) Address for all other communications and notices:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn:    Private Placements
Fax:    (770) 690-5057
with a copy to:
ING Investment Management LLC
100 Washington Avenue South, Suite 1635
Minneapolis, MN 55401-2121
Attn:    Justin Stach
Fax:    (612) 372-5313
(4) The Notes should be sent directly to:
The Bank of New York Mellon
One Wall Street
Window A — 3rd Floor
New York, NY 10286
with a copy to:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn:    Linda H. Freitag, Esq.
Fax:    (770) 690-5057
The cover letter accompanying the Notes should reference ILIAC/Acct. 216101
(5) Tax Identification No.: 71-0294708
Schedule A

6

 



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
ING USA Annuity and Life Insurance Company
  $ 4,000,000     $ 10,500,000  

(1) All payments on account of Notes held by such purchaser should be made by
wire transfer of immediately available funds for credit to:
The Bank of New York Mellon
ABA#: 021000018
Account:           IOC 566/INST’L CUSTODY (for scheduled
                          principal and interest payments)
           or
                          IOC 565/INST’L CUSTODY (for all payments
                          other than scheduled principal and interest)
For further credit to: ING USA/Acct. 136373
Reference: [insert CUSIP]
Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.
(2) Address for all notices relating to payments:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Fax: (770) 690-4886
Schedule A

7

 



--------------------------------------------------------------------------------



 



(3) Address for all other communications and notices:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn:    Private Placements
Fax:    (770) 690-5057
with a copy to:
ING Investment Management LLC
100 Washington Avenue South, Suite 1635
Minneapolis, MN 55401-2121
Attn:    Justin Stach
Fax:     (612) 372-5313
(4) The Notes should be sent directly to:
The Bank of New York Mellon
One Wall Street
Window A — 3rd Floor
New York, NY 10286
with a copy to:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Linda H. Freitag, Esq.
Fax: (770) 690-5057
The cover letter accompanying the Notes should reference ING USA/Acct. 136373
(5) Tax Identification No.: 41-0991508
Schedule A

8

 



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
Reliastar Life Insurance Company
          $ 500,000  

(1) All payments on account of Notes held by such purchaser should be made by
wire transfer of immediately available funds for credit to:
The Bank of New York Mellon
ABA#: 021000018
Account:         IOC 566/INST’L CUSTODY (for scheduled
                          principal and interest payments)
           or
                          IOC 565/INST’L CUSTODY (for all payments
                          other than scheduled principal and interest)
For further credit to: RLIC/Acct. 187035
Reference: [insert CUSIP]
Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.
(2) Address for all notices relating to payments:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Fax: (770) 690-4886
Schedule A

9

 



--------------------------------------------------------------------------------



 



(3) Address for all other communications and notices:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5057
with a copy to:
ING Investment Management LLC
100 Washington Avenue South, Suite 1635
Minneapolis, MN 55401-2121
Attn:     Justin Stach
Fax:     (612) 372-5313
(4) The Notes should be sent directly to:
The Bank of New York Mellon
One Wall Street
Window A — 3rd Floor
New York, NY 10286
with a copy to:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Linda H. Freitag, Esq.
Fax: (770) 690-5057
The cover letter accompanying the Notes should reference RLIC/Acct. 187035
(5) Tax Identification No.: 41-0451140
Schedule A
10

 



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
Reliastar Life Insurance Company
          $ 500,000  

     (1) All payments on account of Notes held by such purchaser should be made
by wire transfer of immediately available funds for credit to:
The Bank of New York Mellon
ABA#: 021000018
Account:         IOC 566/INST’L CUSTODY (for scheduled
                          principal and interest payments)
           or
                          IOC 565/INST’L CUSTODY (for all payments
                          other than scheduled principal and interest)
     For further credit to: RLIC REIN/Acct. 301612
     Reference: [insert CUSIP]
     Each such wire transfer should set forth the name of the issuer, the full
title (including the coupon rate, issuance date, and final maturity date) of the
Notes on account of which such payment is made, and the due date and application
(as among principal, premium and interest) of the payment being made.
(2) Address for all notices relating to payments:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Fax: (770) 690-4886
Schedule A
11

 



--------------------------------------------------------------------------------



 



(3) Address for all other communications and notices:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5057
with a copy to:
ING Investment Management LLC
100 Washington Avenue South, Suite 1635
Minneapolis, MN 55401-2121
Attn:    Justin Stach
Fax:     (612) 372-5313
(4) The Notes should be sent directly to:
The Bank of New York Mellon
One Wall Street
Window A — 3rd Floor
New York, NY 10286
with a copy to:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Linda H. Freitag, Esq.
Fax: (770) 690-5057
The cover letter accompanying the Notes should reference RLIC REIN/Acct. 301612
(5) Tax Identification No.: 41-0451140
Schedule A
12

 



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
Security Life of Denver Insurance Company
  $ 1,500,000     $ 2,500,000  

     (1) All payments on account of Notes held by such purchaser should be made
by wire transfer of immediately available funds for credit to:
The Bank of New York Mellon
ABA#: 021000018
Account:         IOC 566/INST’L CUSTODY (for scheduled
                          principal and interest payments)
           or
                          IOC 565/INST’L CUSTODY (for all payments
                          other than scheduled principal and interest)
For further credit to: SLD/Acct. 178157
Reference: [insert CUSIP]
Each such wire transfer should set forth the name of the issuer, the full title
(including the coupon rate, issuance date, and final maturity date) of the Notes
on account of which such payment is made, and the due date and application (as
among principal, premium and interest) of the payment being made.
(2) Address for all notices relating to payments:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Operations/Settlements
Fax: (770) 690-4886
Schedule A
13

 



--------------------------------------------------------------------------------



 



(3) Address for all other communications and notices:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Private Placements
Fax: (770) 690-5057
with a copy to:
ING Investment Management LLC
100 Washington Avenue South, Suite 1635
Minneapolis, MN 55401-2121
Attn:    Justin Stach
Fax:     (612) 372-5313
(4) The Notes should be sent directly to:
The Bank of New York Mellon
One Wall Street
Window A — 3rd Floor
New York, NY 10286
with a copy to:
ING Investment Management LLC
5780 Powers Ferry Road NW, Suite 300
Atlanta, GA 30327-4347
Attn: Linda H. Freitag, Esq.
Fax: (770) 690-5057
The cover letter accompanying the Notes should reference SLD/Acct. 178157
(5) Tax Identification No.: 84-0499703
Schedule A
14

 



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
Unum Life Insurance Company of America
            $6,000,000  
 
            $6,000,000  

Register Notes in name of: CUDD & CO.
(1) All payments by wire transfer of immediately available funds to:

                      CUDD & CO.             c/o JP Morgan Chase Bank          
  New York, NY             ABA No. 021 000 021             SSG Private Income
Processing             A/C #900-9-000200             Custodial Account
No. G08287             Please reference: Issuer        
 
      PPN        
 
      Coupon        
 
      Maturity        
 
      Principal =   $                        
 
      Interest =   $                        

(2) All notices of payments and all other communications:

                  Provident Investment Management, LLC         Private
Placements         One Fountain Square         Chattanooga, Tennessee 37402    
    Telephone: (423) 294-1172    
 
  Fax:            (423) 294-3351        

(3) Address for delivery of Notes:
JP Morgan Chase Bank
4 New York Plaza
Ground Floor Window
New York, New York 10004
Account No.:   G08287 (Unum Life Insurance Company of America)
Attention:  John Bouquet / G08287
Telephone:  (212) 623-2840
Schedule A
15

 



--------------------------------------------------------------------------------



 



(4) Two sets of original closing documents with original signatures for the Note
Purchase Agreement and 2 conformed copies of the Note Purchase Agreement to:
Mr. Richard J. MacLean
UnumProvident Corporation
Investment Operations, 6N
One Fountain Square
Chattanooga, Tennessee 37402
Telephone: (423) 294-7901
(5) Taxpayer I.D. Number: 13-6022143 (CUDD & CO.)
Schedule A
16

 



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
Provident Life and Accident Insurance Company
            $15,000,000  

Register Notes in name of: CUDD & CO.
(1) All payments by wire transfer of immediately available funds to:

                      CUDD & CO.             c/o JP Morgan Chase Bank          
  New York, NY             ABA No. 021 000 021             SSG Private Income
Processing             A/C #900-9-000200             Custodial Account No.
G11579             Please reference: Issuer        
 
      PPN        
 
      Coupon        
 
      Maturity        
 
      Principal =   $                        
 
      Interest =   $                        

(2) All notices of payments and all other communications:

                  Provident Investment Management, LLC         Private
Placements         One Fountain Square         Chattanooga, Tennessee 37402    
    Telephone: (423) 294-1172    
 
  Fax:             (423) 294-3351        

(3) Address for delivery of Notes:
JP Morgan Chase Bank
4 New York Plaza
Ground Floor Window
New York, New York 10004
Account No.: G11579 (Provident Life and Accident Insurance Company)
Attention: John Bouquet / G11579
Telephone: (212) 623-2840
Schedule A
17

 



--------------------------------------------------------------------------------



 



(4) Taxpayer I.D. Number: 13-6022143 (CUDD & CO.)
Schedule A
18

 



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
The Prudential Insurance Company of America
    $15,000,000          

     
(1)
  All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:
 
   
 
  Account Name: Prudential Managed Portfolio
 
  Account No.: P86188 (please do not include spaces)
 
   
 
  JPMorgan Chase Bank
 
  New York, NY
 
  ABA No.: 021-000-021
 
  Each such wire transfer shall set forth the name of the Company, a reference
to “5.97% Senior Notes, Series 2008-A, due May 29, 2015, Security No. INV11033,
PPN                     ” and the due date and application (as among principal,
interest and Make-Whole Amount) of the payment being made.
 
   
(2)
  Address for all notices relating to payments:
 
   
 
  The Prudential Insurance Company of America
 
  c/o Investment Operations Group
 
  Gateway Center Two, 10th Floor
 
  100 Mulberry Street
 
  Newark, NJ 07102-4077
 
   
 
  Attention: Manager, Billings and Collections
 
   
(3)
  Address for all other communications and notices:  
 
  The Prudential Insurance Company of America
 
  c/o Prudential Capital Group
 
  Two Prudential Plaza
 
  180 North Stetson, Suite 5600
 
  Chicago, IL 60601-6716
 
   
 
  Attention: Managing Director

Schedule A
19

 



--------------------------------------------------------------------------------



 



     
(4)
  Recipient of telephonic prepayment notices:
 
   
 
  Manager, Trade Management Group
 
   
 
  Telephone: (973) 367-3141
 
  Facsimile: (888) 889-3832
 
   
(5)
  Address for Delivery of Notes:
 
   
 
  Send physical security by nationwide overnight delivery service to:
 
   
 
  Prudential Capital Group
 
  Two Prudential Plaza
 
  180 North Stetson, Suite 5600
 
  Chicago, IL 60601-6716
 
  Attention: Wiley S. Adams
 
  Telephone: (312) 540-4204
 
   
(6)
  Tax Identification No.: 22-1211670

Schedule A
20

 



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
The Prudential Insurance Company of America
    $10,000,000          

     
(1)
  All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:
 
   
 
  Account Name: The Prudential — Privest Portfolio
 
  Account No.: P86189 (please do not include spaces)
 
   
 
  JPMorgan Chase Bank
 
  New York, NY
 
  ABA No.: 021-000-021
 
   
 
  Each such wire transfer shall set forth the name of the Company, a reference
to “5.97% Senior Notes, Series 2008-A, due May 29, 2015, Security No. INV11033,
PPN                     ” and the due date and application (as among principal,
interest and Make-Whole Amount) of the payment being made.
 
   
(2)
  Address for all notices relating to payments:
 
   
 
  The Prudential Insurance Company of America
 
  c/o Investment Operations Group
 
  Gateway Center Two, 10th Floor
 
  100 Mulberry Street
 
  Newark, NJ 07102-4077
 
   
 
  Attention: Manager, Billings and Collections
 
   
(3)
  Address for all other communications and notices:
 
   
 
  The Prudential Insurance Company of America
 
  c/o Prudential Capital Group
 
  Two Prudential Plaza
 
  180 North Stetson, Suite 5600
 
  Chicago, IL 60601-6716
 
   
 
  Attention: Managing Director

Schedule A
21

 



--------------------------------------------------------------------------------



 



     
(4)
  Recipient of telephonic prepayment notices:
 
   
 
  Manager, Trade Management Group  
 
  Telephone:    (973) 367-3141
 
  Facsimile:    (888) 889-3832
 
   
(5)
  Address for Delivery of Notes:
 
   
 
  Send physical security by nationwide overnight delivery service to:
 
   
 
  Prudential Capital Group
 
  Two Prudential Plaza
 
  180 North Stetson, Suite 5600
 
  Chicago, IL 60601-6716
 
  Attention: Wiley S. Adams
 
  Telephone: (312) 540-4204
 
   
(6)
  Tax Identification No.: 22-1211670

Schedule A
22

 



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
American Investors Life Insurance Company
    $3,000,000       $5,000,000  

Register Notes in name of: HARE & CO.
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:
The Bank of New York
New York, NY
ABA #021000018
Credit A/C# GLA111566
A/C Name: Institutional Custody Insurance Division
Custody Account Name: American Investors Life Insurance Company
Custody Account Number: 010048
Reference: “Accompanying Information” as shown below

     
Accompany Information:
  Name of Company:
 
  Description of Security:
 
  PPN:
 
  Due Date and Application (as among principal, make-whole and interest) of the
payment being made

(2) All notices of payments and written confirmations of such wire transfers:
PREFERRED REMITTANCE: cash@avivausa.com
American Investors Life Insurance Company
c/o Aviva Capital Management, Inc.
Attn: Cash Management
699 Walnut Street, Suite 1700
Des Moines, IA 50309
(3) Original notes delivered to:
The Bank of New York

One Wall Street, 3rd Floor
Window A
New York, NY 10286
FAO: American Investors Life Insurance Company, A/C #010048
Schedule A
23

 



--------------------------------------------------------------------------------



 



(4) All other communications:
PREFERRED REMITTANCE:
privateplacements@avivausa.com
American Investors Life Insurance Company
c/o Aviva Capital Management, Inc.
Attention: Private Placements
699 Walnut Street, Suite 1800
Des Moines, IA 50309
Fax: (515) 283-3439

         
(5)
  Tax ID No.   48-0696320 (American Investors Life Insurance Company)
13-6062916 (Hare & Co.)

Schedule A
24

 



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
Aviva Life and Annuity Company
    $4,000,000       $3,000,000  

Register Notes in name of: HARE & CO.
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:
The Bank of New York
New York, NY
ABA #021000018
Credit A/C# GLA111566
A/C Name: Institutional Custody Insurance Division
Custody Account Name: Aviva Life and Annuity Company
Custody Account Number: 010040
Reference: “Accompanying Information” as shown below

     
Acompany Information:
  Name of Company:
 
  Description of Security:
 
  PPN:
 
  Due Date and Application (as among principal, make-whole and interest) of the
payment being made

(2) All notices of payments and written confirmations of such wire transfers:
PREFERRED REMITTANCE: cash@avivausa.com
Aviva Life and Annuity Company
c/o Aviva Capital Management, Inc.
Attn: Cash Management
699 Walnut Street, Suite 1700
Des Moines, IA 50309
(3) Original notes delivered to:
The Bank of New York
One Wall Street, 3rd Floor
Window A
New York, NY 10286
FAO: Aviva Life and Annuity Company, A/C #010040
Schedule A

25



--------------------------------------------------------------------------------



 



(4) All other communications:
PREFERRED REMITTANCE:
privateplacements@avivausa.com
Aviva Life and Annuity Company
c/o Aviva Capital Management, Inc.
Attention: Private Placements
699 Walnut Street, Suite 1800
Des Moines, IA 50309
Fax: (515) 283-3439
Ph: (515) 283-3424

(5) Tax ID No.   42-0175020 (Aviva Life and Annuity Company)
13-6062916 (Hare & Co.)

Schedule A

26



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
Aviva Life Insurance Company
    $1,000,000          

Register Notes in name of: MAC & CO
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:
Federal Reserve Bank of Boston
ABA# 011001234
DDA# 125261
CC: 1253
Custody Account Name: AVI – EG High Yield Securities
Custody Account Number: AVAF1011512
Reference: “Accompanying Information” as shown below

     
Accompany Information:
  Name of Company:
 
  Description of Security:
 
  PPN:
 
  Due Date and Application (as among principal, make-whole and interest) of the
payment being made

(2) All notices of payments and written confirmations of such wire transfers:
PREFERRED REMITTANCE: cash@avivausa.com
Aviva Life Insurance Company
c/o Aviva Capital Management, Inc.
Attn: Cash Management
699 Walnut Street, Suite 1700
Des Moines, IA 50309
(3) Original notes delivered to:
Mellon Security Trust Company
One Wall Street
3rd Floor – Receive Window C
New York, NY 10286
For Credit to: AVI – EG High Yield Securities, A/C # AVAF1011512
Schedule A

27



--------------------------------------------------------------------------------



 



(4) All other communications:
PREFERRED REMITTANCE:
privateplacements@avivausa.com
Aviva Life Insurance Company
c/o Aviva Capital Management, Inc.
Attention: Private Placements
699 Walnut Street, Suite 1800
Des Moines, IA 50309
Fax: (515) 283-3439
Ph: (515) 283-3424

(5) Tax ID No.   04-2235236 (Aviva Life Insurance Company)
25-1536944 (Mac & Co.)

Schedule A

28



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
Aviva Life Insurance Company
            $1,000,000  

Register Notes in name of: MAC & CO
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:
Federal Reserve Bank of Boston
ABA# 011001234
DDA# 125261
CC: 1253
Custody Account Name: Aviva Life EIA Fixed Income
Custody Account Number: AVAF1012612
Reference: “Accompanying Information” as shown below

     
Accompany Information:
  Name of Company:
 
  Description of Security:
 
  PPN:
 
  Due Date and Application (as among principal, make-whole and interest) of the
payment being made

(2) All notices of payments and written confirmations of such wire transfers:
PREFERRED REMITTANCE: cash@avivausa.com
Aviva Life Insurance Company
c/o Aviva Capital Management, Inc.
Attn: Cash Management
699 Walnut Street, Suite 1700
Des Moines, IA 50309
(3) Original notes delivered to:
Mellon Security Trust Company
One Wall Street
3rd Floor – Receive Window C
New York, NY 10286
For Credit to: Aviva Life EIA Fixed Income, A/C # AVAF1012612
Schedule A

29



--------------------------------------------------------------------------------



 



(4) All other communications:
PREFERRED REMITTANCE:
privateplacements@avivausa.com
Aviva Life Insurance Company
c/o Aviva Capital Management, Inc.
Attention: Private Placements
699 Walnut Street, Suite 1800
Des Moines, IA 50309
Fax: (515) 283-3439
Ph: (515) 283-3424

(5) Tax ID No.   04-2235236 (Aviva Life Insurance Company)
25-1536944 (Mac & Co.)

Schedule A

30



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
Hartford Fire Insurance Company
    $5,000,000          
 
    $5,000,000          
 
    $5,000,000          

(1) All payments by wire transfer of immediately available funds to:
JP Morgan Chase
4 New York Plaza
New York, New York 10004
Bank ABA No. 021000021
Chase NYC/Cust
A/C # 900-9-000200 for F/C/T G06245-FIR
Attn: Bond Interest/Principal – Perrigo Company
5.97% Senior Notes due May 2015
PPN:                     Prin:                     Int:                    
With sufficient information to identify the source and application of such
funds.
(2) All notices of payments and written confirmations of such wire transfers:
Hartford Investment Management Company
c/o Portfolio Support
Regular Mailing Address
P.O. Box 1744
Hartford, CT 06144-1744
Overnight Mailing Address
55 Farmington Avenue
Hartford, Connecticut 06105
Telefacsimile: (860) 297-8875/8876
Schedule A

31



--------------------------------------------------------------------------------



 



(3) All other communications:
Hartford Investment Management Company
c/o Investment Department – Private Placements
Regular Mailing Address
P.O. Box 1744
Hartford, CT 06144-1744
Overnight Mailing Address
55 Farmington Avenue
Hartford, Connecticut 06105
Telefacsimile: (860) 297-8884
(4) Address for delivery of Notes:
JP Morgan Chase
4 New York Plaza
New York, New York 10004
Attn: John Bouquet
Phy/Rec – 11th Floor
Phone: 212-623-2840
Custody Account Number: G06245-FIR must appear on outside of envelope
(6) Tax ID: 06-0383750
Schedule A

32



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
Physicians Life Insurance Company
    $1,000,000          

Register Notes in Name of: ELL & CO.
(1) All payments by wire transfer of immediately available funds to:
The Northern Trust Company
ABA Number: 071 000 152
Account # 5186041000
F/C/T Physicians Life Insurance Company – (26-27103-QPL)
Attn: INC/DIV
PPN:                     Prin:                     Int:                    
Ref: Perrigo Company 5.97% Senior Notes due May 2015
With sufficient information to identify the source and application of such
funds.
(2) All notices of payments and written confirmations of such wire transfers:
Physicians Life Insurance Company
Attention: Steve Scanlon
2600 Dodge Street
Omaha, NE 68131
Telefacsimile: (402) 663-1096
(3) All other communications:
Hartford Investment Management Company
c/o Investment Department – Private Placements
Regular Mailing Address
P.O. Box 1744
Hartford, CT 06144-1744
Overnight Mailing Address
55 Farmington Avenue
Hartford, Connecticut 06105
Telefacsimile: (860) 297-8884
Schedule A

33



--------------------------------------------------------------------------------



 



(4) Address for delivery of Notes:
The Northern Trust Company
Harborside Financial Center 10, Suite 1401
3 Second Street
Northern Acct # 26-27103 – Physicians Life Insurance Company
Jersey City, NJ 07311
(5) Taxpayer I.D. Number: 47-0529583
Schedule A

34



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
The Guardian Life Insurance Company of America
            $16,000,000  

(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:
JP Morgan Chase
FED ABA #021000021
Chase/NYC/CTR/BNF
A/C 900-9-000200
Reference A/C #G05978, Guardian Life, CUSIP #                     , Perrigo
Company
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
(2) Address for all communications and notices:
The Guardian Life Insurance Company of America
7 Hanover Square
New York, NY 10004-2616
Attn: Brian Keating
Investment Department 20-D
Fax #: (212) 919-2658/2656
(3) Address for delivery of Notes:
JP Morgan Chase
4 New York Plaza – Ground Floor Receive Window
New York, NY 10004
Reference A/C #G05978, Guardian Life
(4) Taxpayer I.D. Number: 13-5123390
Schedule A

35



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
Massachusetts Mutual Life Insurance Company
    $4,000,000          

(1) All payments on account of the Note shall be made by crediting in the form
of bank wire transfer of Federal or other immediately available funds,
(identifying each payment as [insert name of issuer and description of Note]
interest and principal), to:
Citibank, N.A.
New York, NY
ABA No. 021000089
For MassMutual Unified Traditional
Acct. Name: MassMutual BA 0033 TRAD Private ELBX
Account No. 30566056
Re: Description of security, cusip, principal and interest split
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
(2) All notices of payments and written confirmations of such wire transfers:
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
P.O. Box 15189
1500 Main Street, Suite 200
Springfield, MA 01115-5189
Attention: Securities Custody and Collection Department
With telephone advice of payment to:
Securities Custody and Collection Department
Babson Capital Management LLC
(413) 226-1889 or (413) 226-1803
Schedule A

36



--------------------------------------------------------------------------------



 



(3) All other communications and notices to:
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, MA 01115-5189
Attn: Securities Investment Division
(4) Address for delivery of Notes:
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2800
Springfield, MA 01115
Attention: Lori King
(5) Taxpayer I.D. Number: 04-1590850
Schedule A

37



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
Massachusetts Mutual Life Insurance Company
    $500,000          

(1) All payments on account of the Note shall be made by crediting in the form
of bank wire transfer of Federal or other immediately available funds,
(identifying each payment as [insert name of issuer and description of Note]
interest and principal), to:
Citibank, N.A.
New York, NY
ABA No. 021000089
For MassMutual DI
Acct. Name: MassMutual BA 0038 DI Private ELBX
Account No. 30566064
Re: Description of security, cusip, principal and interest split
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
(2) All notices of payments and written confirmations of such wire transfers:
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
P.O. Box 15189
1500 Main Street, Suite 200
Springfield, MA 01115-5189
Attention: Securities Custody and Collection Department
With telephone advice of payment to:
Securities Custody and Collection Department
Babson Capital Management LLC
(413) 226-1889 or (413) 226-1803
Schedule A

38



--------------------------------------------------------------------------------



 



(3) All other communications and notices to:
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, MA 01115-5189
Attn: Securities Investment Division
(4) Address for delivery of Notes:
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2800
Springfield, MA 01115
Attention: Lori King
(5) Taxpayer I.D. Number: 04-1590850
Schedule A

39



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
Massachusetts Mutual Life Insurance Company
    $1,350,000          

(1) All payments on account of the Note shall be made by crediting in the form
of bank wire transfer of Federal or other immediately available funds,
(identifying each payment as [insert name of issuer and description of Note]
interest and principal), to:
Citibank, N.A.
New York, NY
ABA No. 021000089
For MassMutual IFM Non-Traditional
Account No. 30510589
Re: Description of security, cusip, principal and interest split
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
(2) All notices of payments and written confirmations of such wire transfers:
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
P.O. Box 15189
1500 Main Street, Suite 200
Springfield, MA 01115-5189
Attention: Securities Custody and Collection Department
With telephone advice of payment to:
Securities Custody and Collection Department
Babson Capital Management LLC
(413) 226-1889 or (413) 226-1803
Schedule A

40



--------------------------------------------------------------------------------



 



(3) All other communications and notices to:
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, MA 01115-5189
Attn: Securities Investment Division
(4) Address for delivery of Notes:
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2800
Springfield, MA 01115
Attention: Lori King
(5) Taxpayer I.D. Number: 04-1590850
Schedule A

41



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
Massachusetts Mutual Life Insurance Company
    $2,750,000          

(1) All payments on account of the Note shall be made by crediting in the form
of bank wire transfer of Federal or other immediately available funds,
(identifying each payment as [insert name of issuer and description of Note]
interest and principal), to:
Citibank, N.A.
New York, NY
ABA No. 021000089
For MassMutual Pension Management
Account No. 30510538
Re: Description of security, cusip, principal and interest split
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
(2) All notices of payments and written confirmations of such wire transfers:
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
P.O. Box 15189
1500 Main Street, Suite 200
Springfield, MA 01115-5189
Attention: Securities Custody and Collection Department
With telephone advice of payment to:
Securities Custody and Collection Department
Babson Capital Management LLC
(413) 226-1889 or (413) 226-1803
Schedule A

42



--------------------------------------------------------------------------------



 



(3) All other communications and notices to:
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, MA 01115-5189
Attn: Securities Investment Division
(4) Address for delivery of Notes:
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2800
Springfield, MA 01115
Attention: Lori King
(5) Taxpayer I.D. Number: 04-1590850
Schedule A

43



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
Massachusetts Mutual Life Insurance Company
    $2,500,000          

(1) All payments on account of the Note shall be made by crediting in the form
of bank wire transfer of Federal or other immediately available funds,
(identifying each payment as [insert name of issuer and description of Note]
interest and principal), to:
Citibank, N.A.
New York, NY
ABA No. 021000089
For MassMutual Spot Priced Contract
Account No. 30510597
Re: Description of security, cusip, principal and interest split
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
(2) All notices of payments and written confirmations of such wire transfers:
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
P.O. Box 15189
1500 Main Street, Suite 200
Springfield, MA 01115-5189
Attention: Securities Custody and Collection Department
     With telephone advice of payment to:
Securities Custody and Collection Department
Babson Capital Management LLC
(413) 226-1889 or (413) 226-1819
Schedule A

44



--------------------------------------------------------------------------------



 



(3) All other communications and notices to:
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, MA 01115-5189
Attn: Securities Investment Division
(4) Address for delivery of Notes:
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2800
Springfield, MA 01115
Attention: Lori King
(5) Taxpayer I.D. Number: 04-1590850
Schedule A

45



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
C.M. Life Insurance Company
    $900,000          

(1) All payments on account of the Note shall be made by crediting in the form
of bank wire transfer of Federal or other immediately available funds,
(identifying each payment as [insert name of issuer and description of Note]
interest and principal), to:
Citibank, N.A.
New York, NY
ABA No. 021000089
For CM Life Segment 43 — Universal Life
Account No. 30510546
Re: Description of security, cusip, principal and interest split
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
(2) All notices of payments and written confirmations of such wire transfers:
C.M. Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 200
P.O. Box 15189
Springfield, MA 01115-5189
Attention: Securities Custody and Collection Department
     With telephone advice of payment to:
Securities Custody and Collection Department
Babson Capital Management LLC
(413) 226-1803 or (413) 226-1819
Schedule A

46



--------------------------------------------------------------------------------



 



(3) All other communications and notices to:
C.M. Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, MA 01115-5189
Attn: Securities Investment Division
(4) Address for delivery of Notes:
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2800
Springfield, MA 01115
Attention: Lori King
(5) Taxpayer I.D. Number: 06-1041383
Schedule A

47



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
Equitrust Life Insurance Company
            $6,000,000  

Register Notes in name of: Cudd & Co.
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:
JP Morgan Chase Bank
ABA No. 021000021
A/C #9009002859
Account No. G10559
Contact: privateplacements@fblfinancial.com
Reference: PPN, Name of Issuer & Description
                    Principal and Interest Payment
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
(2) Address for all communications and notices:
FBL Financial Group, Inc
Attn. Securities Dept — Private Placements
5400 University Ave
West Des Moines, IA 50266
privateplacements@FBLFinancial.com
(3) Address for delivery of Notes:
JP Morgan Chase Bank
4 New York Plaza — Ground Floor Window
New York, NY 10005
Attn: Receive Window
Reference: G10559
Reference: Equitrust Life Insurance Company
(4) Taxpayer I.D. Number: 13-6022143
Schedule A

48



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
Farm Bureau Life Insurance Company
            $3,000,000  

Register Notes in name of: Cudd & Co.
(1) All scheduled payments of principal and interest by wire transfer of
immediately available funds to:
JP Morgan Chase Bank
ABA No. 021000021
A/C #9009002859
Account No. G10557
Contact: privateplacements@fblfinancial.com
Reference: PPN, Name of Issuer & Description
                    Principal and Interest Payment
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.
(2) Address for all communications and notices:
FBL Financial Group, Inc
Attn. Securities Dept — Private Placements
5400 University Ave
West Des Moines, IA 50266
privateplacements@FBLFinancial.com
(3) Address for delivery of Notes:
JP Morgan Chase Bank
4 New York Plaza — Ground Floor Window
New York, NY 10005
Attn: Receive Window
Reference: G10557
Reference: Farm Bureau Life Insurance Company
(4) Taxpayer I.D. Number: 13-6022143
Schedule A

49



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
Principal Life Insurance Company
    $4,058,000          
 
    $2,942,000          

(1) All payments on account of the Notes to be made by 12:00 noon (New York City
time) by wire transfer of immediately available funds to:
ABA No.: 121000248
Wells Fargo Bank, N.A.
San Francisco, CA
For credit to Principal Life Insurance Company
Account No.: 0000014752
OBI PFGSE (S) B0070420()
Attn: (cusip number                     — Perrigo Comopany)
With sufficient information (including Cusip number, interest rate, maturity
date, interest amount, principal amount and premium amount, if applicable) to
identify the source and application of such funds.
(2) All notices of related to scheduled payments, prepayments, rate reset
notices:
Principal Global Investors, LLC
Attn: Investment Accounting Fixed Income Securities
711 High Street
Des Moines, Iowa 50392-0960
(3) All other communications:
Principal Global Investors, LLC
ATTN: Fixed Income Private Placements
711 High Street, G-26
Des Moines, IA 50392-0800
and via Email:
Privateplacements2@exchange.principal.com
Schedule A

50



--------------------------------------------------------------------------------



 



(4) Upon closing, deliver Notes and one (1) original set of closing documents,
two (2) electronic sets (CDs), and one (1) conformed copy of same to:
Principal Global Investors, LLC
711 High Street, G-34
Des Moines, Iowa 50392-0301
Attn.: Sally D. Sorensen
(5) Tax ID No.: 42-0127290
Schedule A

51



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
The Ohio National Life Insurance Company
            $4,000,000  

(1) All payments by wire transfer of immediately available funds to (identifying
each payment as to issuer, security (including interest rate and maturity date),
and principal or interest) to:
U.S. Bank N.A. (ABA #042-000013)
5th & Walnut Streets
Cincinnati, OH 45202
For credit to The Ohio National Life
Insurance Company’s Account No. 910-275-7
(2) All notices and communications, including notices with respect to payments
and written confirmation of each such payment, to:
The Ohio National Life Insurance Company
Post Office Box 237
Cincinnati, OH 45201
Attention: Investment Department
(3) Address for delivery of Notes:
The Ohio National Life Insurance Company
One Financial Way
Cincinnati, OH 45242
Attention: Jed Martin
(4) Tax Identification Number: 31-0397080
Schedule A

52



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
Ohio National Life Assurance Corporation
            $1,000,000  

(1) All payments by wire transfer of immediately available funds to (identifying
each payment as to issuer, security (including interest rate and maturity date),
and principal or interest) to:
U.S. Bank N.A. (ABA #042-000013)
5th & Walnut Streets
Cincinnati, OH 45202
For credit to Ohio National Life
Assurance Corporation’s Account No. 865-215-8
(2) All notices and communications, including notices with respect to payments
and written confirmation of each such payment, to:
Ohio National Life Assurance Corporation
Post Office Box 237
Cincinnati, OH 45201
Attention: Investment Department
(3) Address for delivery of Notes:
The Ohio National Life Insurance Company
One Financial Way
Cincinnati, OH 45242
Attention: Jed Martin
(4) Tax Identification Number: 31-0962495
Schedule A

53



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
United of Omaha Life Insurance Company
            $1,000,000  

(1)   All payments by wire transfer of immediately available funds to:

JPMorgan Chase Bank
ABA #021000021
Private Income Processing
For credit to:
United of Omaha Life Insurance Company
Account # 900-9000200
a/c: G07097
Cusip/PPN:
Interest Amount:
Principal Amount:

(2)   Address for all notices in respect of payment of Principal and Interest,
Corporate Actions, and Reorganization Notifications:

JPMorgan Chase Bank
14201 Dallas Parkway — 13th Floor
Dallas, TX 75254-2917
Attn: Income Processing — G. Ruiz
a/c: G07097
(3) Address for all other communications (i.e.: Quarterly/Annual reports, Tax
filings, Modifications, Waivers regarding the indenture):
4 — Investment Accounting
United of Omaha Life Insurance Company
Mutual of Omaha Plaza
Omaha, NE 68175-1011
Schedule A

54



--------------------------------------------------------------------------------



 



(4)   Address for delivery of Notes:

JPMorgan Chase Bank
4 New York Plaza
Ground Floor Receive Window
NY, NY 10004
Account # G07097
        **It is imperative that the custody account be included on the delivery
letter. Without this information, the security will be returned to the sender.

(5)   Tax ID: 47-0322111

Schedule A

55



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
Companion Life Insurance Company
            $2,000,000  

(1)   All payments by wire transfer of immediately available funds to:

JPMorgan Chase Bank
ABA #021000021
Private Income Processing
For credit to:
Companion Life Insurance Company
Account # 900-9000200
a/c: G07903
Cusip/PPN:
Interest Amount:
Principal Amount:

(2)   Address for all notices in respect of payment of Principal and Interest,
Corporate Actions, and Reorganization Notifications:

JPMorgan Chase Bank
14201 Dallas Parkway — 13th Floor
Dallas, TX 75254-2917
Attn: Income Processing — G. Ruiz
a/c: G07903

(3)   Address for all other communications (i.e.: Quarterly/Annual reports, Tax
filings, Modifications, Waivers regarding the indenture):

4 — Investment Accounting
United of Omaha Life Insurance Company
Mutual of Omaha Plaza
Omaha, NE 68175-1011
Schedule A

56



--------------------------------------------------------------------------------



 



(4)   Address for delivery of Notes:

JPMorgan Chase Bank
4 New York Plaza
Ground Floor Receive Window
NY, NY 10004
Account # G07903
        **It is imperative that the custody account be included on the delivery
letter. Without this information, the security will be returned to the sender.

(5)   Tax ID: 13-1595128

Schedule A

57



--------------------------------------------------------------------------------



 



INFORMATION RELATING TO PURCHASERS

                      Principal Amount of     Series 2008 Notes to be    
Purchased Name and Address of Purchaser   Series 2008-A   Series 2008-B
United World Life Insurance Company
            $1,000,000  

(1)   All payments by wire transfer of immediately available funds to:

JPMorgan Chase Bank
ABA #021000021
Private Income Processing
For credit to:
United World Life Insurance Company
Account # 900-9000200
a/c: G07098
Cusip/PPN:
Interest Amount:
Principal Amount:

(2)   Address for all notices in respect of payment of Principal and Interest,
Corporate Actions, and Reorganization Notifications:

JPMorgan Chase Bank
14201 Dallas Parkway — 13th Floor
Dallas, TX 75254-2917
Attn: Income Processing — G. Ruiz
a/c: G07098

(3)   Address for all other communications (i.e.: Quarterly/Annual reports, Tax
filings, Modifications, Waivers regarding the indenture):

4 — Investment Accounting
United of Omaha Life Insurance Company
Mutual of Omaha Plaza
Omaha, NE 68175-1011
Schedule A

58



--------------------------------------------------------------------------------



 



(4)   Address for delivery of Notes:

JPMorgan Chase Bank
4 New York Plaza
Ground Floor Receive Window
NY, NY 10004
Account # G07098
        **It is imperative that the custody account be included on the delivery
letter. Without this information, the security will be returned to the sender.

(5)   Tax ID: 75-6010770

Schedule A

59



--------------------------------------------------------------------------------



 



SCHEDULE B
DEFINED TERMS
          As used herein, the following terms have the respective meanings set
forth below or set forth in the Section hereof following such term:
          “Additional Notes” is defined in Section 1.2.
          “Adjusted LIBOR Rate” is defined in Section 1.4(a).
          “Affiliate” means, at any time, and with respect to any Person, any
other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and, with respect to the Company, shall include any Person
beneficially owning or holding, directly or indirectly, 10% or more of any class
of voting or equity interests of the Company or any Subsidiary. Unless the
context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Company.
          “Agreement Accounting Principles” means GAAP, provided that with
respect to the calculations for purposes of determining compliance with the
covenants set forth in Sections 10.1 through 10.5 and Section 10.7, such term
means generally accepted accounting principles in effect as of the date of the
Closing applied on a basis consistent with that used in the preparation of the
most recent audited consolidated financial statements of the Company listed in
Schedule 5.5.
          “Anti-Terrorism Order” means Executive Order 13224 of September 23,
2001, Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), as
amended.
          “Asset Disposition” means any Transfer except:
          (a) any
          (i) Transfer from a Subsidiary to the Company or a Wholly Owned
Subsidiary;
          (ii) Transfer from the Company to a Wholly Owned Subsidiary; and
          (iii) Transfer from the Company to a Subsidiary (other than a Wholly
Owned Subsidiary) or from a Subsidiary to another Subsidiary (other than a
Wholly Owned Subsidiary), which in either case is for fair market value,
so long as immediately before and immediately after the consummation of any such
Transfer and after giving effect thereto, no Default or Event of Default exists;
          (b) any Transfer made in the ordinary course of business; or
Schedule B

 



--------------------------------------------------------------------------------



 



     (c) any Transfer by the Company or a Subsidiary as part of a Permitted
Securitization Transaction.
          “Business Day” means (a) for the purposes of Section 8.7 only, any day
other than a Saturday, a Sunday or a day on which commercial banks in New York
City are required or authorized to be closed, and (b) for the purposes of any
other provision of this Agreement, any day other than a Saturday, a Sunday or a
day on which commercial banks in Chicago, Illinois, Grand Rapids, Michigan or
New York City are required or authorized to be closed; provided that, if the
applicable Business Day relates to the determination of LIBOR, it means a day on
which dealings are also carried on in U.S. dollar deposits in the London
interbank market.
          “Called Principal” is defined in Section 8.7.
          “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with Agreement Accounting Principles.
          “Capital Lease Obligations” means with respect to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as Capital Leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with Agreement Accounting Principles.
          “Capital Stock” means (a) in the case of a corporation, capital stock,
(b) in the case of a partnership, partnership interests (whether general or
limited) (c) in the case of a limited liability company, membership interests
and (d) any other interest or participation in a Person that confers on the
holder the right to receive a share of the profits and losses of, or
distributions of assets of, such Person.
          “Change of Control” means an event or series of events by which any
person or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act) (such person or persons hereinafter referred to as an “Acquiring
Person”) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of more than 50% of the voting power of
the then outstanding Voting Stock of the Company; provided that, notwithstanding
the foregoing, a “Change of Control” shall not be deemed to have occurred if the
Company (or the Acquiring Person if either (x) the Company is no longer in
existence or (y) the Acquiring Person has acquired all or substantially all of
the assets thereof) shall have an Investment Grade Rating immediately following
such Acquiring Person becoming the “beneficial owner” or consummating such
acquisition.
          “Closing” is defined in Section 3.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.
Schedule B

2



--------------------------------------------------------------------------------



 



          “Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Collateral Agent under and pursuant to the Intercreditor Agreement and any
successor appointed pursuant to the terms of the Intercreditor Agreement.
          “Collateral Documents” means the mortgages, deeds of trust, security
agreements, pledges, financing statements and any other agreements or documents
entered into by the Company or a Subsidiary creating Liens securing the Notes
and other obligations payable by the Company or any Subsidiary pursuant to this
Agreement, the Subsidiary Guaranty, the Intercreditor Agreement or the Loan
Agreements, including those specifically referenced in the Intercreditor
Agreement, as such agreements or documents may hereafter be amended, modified or
restated.
          “Company” means Perrigo Company, a Michigan corporation.
          “Confidential Information” is defined in Section 20.
          “Consolidated Adjusted EBITDA” means, for any period, the sum of
Consolidated EBIT of the Company and its Subsidiaries for such period, plus, to
the extent deducted from revenues in determining Consolidated EBIT, depreciation
and amortization expense for such period. If, during the period for which
Consolidated Adjusted EBITDA of the Company is being calculated, the Company or
any Subsidiary has (i) acquired sufficient Capital Stock of a Person to cause
such Person to become a Subsidiary; (ii) acquired all or substantially all of
the assets or operations, division or line of business of a person; or
(iii) disposed of one or more Subsidiaries (or disposed of all or substantially
all of the assets or operations, division or line of business of a Subsidiary or
other person), Consolidated Adjusted EBITDA shall be calculated after giving pro
forma effect thereto as if all of such acquisitions and dispositions had
occurred on the first day of such period.
          “Consolidated Adjusted Indebtedness” means, as of any date,
Consolidated Indebtedness of the Company and its Subsidiaries on such date,
less, to the extent included in Consolidated Indebtedness, the amount of the
Israeli Acquisition Cash Secured Loan (to the extent it is secured with cash),
provided that any amount thereof that is recourse to the Company or any of its
Subsidiaries (other than with respect to such cash deposit) shall be included in
Consolidated Indebtedness of the Company and its Subsidiaries.
          “Consolidated Adjusted Total Assets” means, as of any date,
Consolidated Total Assets of the Company and its Subsidiaries on such date,
less, to the extent included in Consolidated Total Assets, an amount equal to
the cash deposited by Perrigo International under the Israeli Acquisition Cash
Secured Loan Documents to secure the Israeli Acquisition Cash Secured Loan.
          “Consolidated EBIT” means, for any period, Consolidated Net Income of
the Company and its Subsidiaries for such period plus, to the extent deducted
from revenues in determining Consolidated Net Income, (i) Consolidated Interest
Expense, and (ii) expense for federal, state, local and foreign income and
franchise taxes paid or accrued, (iii) extraordinary non-cash losses incurred
other than in the ordinary course of business and (iv) losses incurred
Schedule B

3



--------------------------------------------------------------------------------



 



other than in the ordinary course of business that are non-cash, non-operating
and non-recurring, minus, to the extent included in Consolidated Net Income,
(A) extraordinary non-cash gains realized other than in the ordinary course of
business and (B) gains realized other than in the ordinary course of business
that are non-cash, non-operating and non-recurring, all calculated on a
consolidated basis in accordance with Agreement Accounting Principles.
          “Consolidated Indebtedness” means, as of any date for any Person, the
outstanding Indebtedness of such Person and its Subsidiaries on such date,
determined on a consolidated basis in accordance with Agreement Accounting
Principles.
          “Consolidated Interest Expense” means, for any period and for any
Person, without duplication, the Interest Expense of such Person and its
Subsidiaries for such period, determined on a consolidated basis in accordance
with Agreement Accounting Principles.
          “Consolidated Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Adjusted Indebtedness as of such date to
(b) Consolidated Adjusted EBITDA for the period of the four fiscal quarters
ended on such date.
          “Consolidated Net Income” means, for any period and for any Person,
the consolidated net income (or loss) of such Person and its Subsidiaries,
determined on a consolidated basis in accordance with Agreement Accounting
Principles.
          “Consolidated Total Assets” means, as of any date, the assets and
properties of the Company and its Subsidiaries as of such date, determined on a
consolidated basis in accordance with Agreement Accounting Principles.
          “Control” means either the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
          “Control Event” means the execution by the Company of a definitive
written agreement that, when fully performed by the parties thereto, would
result in a Change of Control.
          “Credit Agreement” means the Credit Agreement dated as of March 16,
2005 among the Company, the foreign subsidiary borrowers party thereto, the
lenders parties thereto, JP Morgan Chase Bank, N.A., as Administrative Agent,
Bank Leumi USA, as Syndication Agent, and Bank of America, N.A., Standard
Federal Bank N.A. and National City Bank of the Midwest, as Documentation
Agents, as heretofore amended by five amendments thereto, and as such agreement
hereafter may be further amended, restated, supplemented, modified, refinanced,
extended or replaced, and any successor credit agreement or similar facility.
          “Debt Prepayment Application” means, with respect to any Transfer of
property, the application by the Company or a Subsidiary of cash in an amount
equal to the Net Proceeds Amount with respect to such Transfer to pay Senior
Indebtedness other than Senior Indebtedness owing to the Company, any Subsidiary
or any of their respective Affiliates. With
Schedule B

4



--------------------------------------------------------------------------------



 



respect to an application arising from a Transfer of Collateral (as such term is
defined in any Collateral Document) the Company shall, and in connection with
any other application, may offer to prepay each outstanding Note. If such
application is to include an offer to prepay the Notes, the Company shall offer
to prepay each outstanding Note at par, in accordance with Section 8.2(c), in a
principal amount that equals the Ratable Portion of the holder of such Note in
respect of such Transfer. If any holder of a Note fails to accept such offer of
prepayment, then, for purposes of the preceding sentence only, the Company
nevertheless will be deemed to have paid Senior Indebtedness in an amount equal
to the Ratable Portion of the holder of such Note in respect of such Transfer.
          “Debt Prepayment Transfer” is defined in Section 8.2(c)(i).
          “Default” means an event or condition the occurrence or existence of
which would, with the lapse of time or the giving of notice or both unless
waived or cured, become an Event of Default.
          “Default Rate” means that rate of interest that is the greater of
(i) 2% per annum above the rate of interest stated in clause (a) of the first
paragraph of the Notes or (ii) 2% over the rate of interest publicly announced
by JPMorgan Chase Bank, N.A. as its “base” or “prime” rate.
          “Disclosure Documents” is defined in Section 5.3.
          “Discounted Value” is defined in Section 8.7.
          “Disposition Value” means, at any time, with respect to any property:
     (a) in the case of property that does not constitute Subsidiary Stock, the
book value thereof, valued at the time of such disposition in good faith by the
Company; and
     (b) in the case of property that constitutes Subsidiary Stock, an amount
equal to that percentage of book value of the assets of the Subsidiary that
issued such stock as is equal to the percentage that the book value of such
Subsidiary Stock represents of the book value of all of the outstanding capital
stock of such Subsidiary (assuming, in making such calculations, that all
securities convertible into such capital stock are so converted and giving full
effect to all transactions that would occur or be required in connection with
such conversion) determined at the time of the disposition thereof, in good
faith by the Company.
          “Disqualified Stock” means any Equity Interest that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part.
          “Domestic Subsidiary” means any Subsidiary of a Person that is not a
Foreign Subsidiary.
Schedule B

5



--------------------------------------------------------------------------------



 



          “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to Hazardous Materials.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Company, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Company or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
          “Event of Default” is defined in Section 11.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Foreign Subsidiary” means any Subsidiary of a Person that is not
organized under the laws of the United States or any state thereof (including
the District of Columbia) and any Subsidiary of such Person regardless of where
it is organized.
          “Form 10-K” is defined in Section 7.1(b).
Schedule B

6



--------------------------------------------------------------------------------



 



          “Form 10-Q” is defined in Section 7.1(a).
          “GAAP” means generally accepted accounting principles as in effect
from time to time in the United States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guaranty” means, with respect to any Person, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect:
     (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof;
     (b) to purchase or lease property, securities or services for the purpose
of assuring the owner of such Indebtedness or other obligation of the payment
thereof;
     (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of any other Person so as to enable the such
Person to pay such Indebtedness or other obligation; or
     (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or other obligation;
provided, that the term Guaranty shall not include endorsements for collection
or deposit in the ordinary course of business.
          “Hazardous Material” means any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
          “holder” means, with respect to any Note, the Person in whose name
such Note is registered in the register maintained by the Company pursuant to
Section 13.1.
          “Incremental Interest” is defined in Section 1.5.
Schedule B

7



--------------------------------------------------------------------------------



 



          “Indebtedness” of any Person means, without duplication:
          (a) all obligations of such Person for borrowed money or similar
obligations;
          (b) all obligations of such Person evidenced by bonds, debentures,
acceptances, notes or similar instruments;
          (c) all obligations of such Person upon which interest charges are
customarily paid;
     (d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person;
     (e) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business);
     (f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed;
          (g) all Guarantees by such Person of Indebtedness of others;
          (h) all Capital Lease Obligations of such Person;
     (i) all obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit and letters of guaranty;
          (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances;
          (k) all Off-Balance Sheet Liabilities of such Person; and
          (l) all obligations under any Disqualified Stock of such Person.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
          “INHAM Exemption” is defined in Section 6.2(e).
          “Institutional Investor” means (a) any original purchaser of a Note,
(b) any holder of $20,000,000 or more in aggregate principal amount of the Notes
and (c) any bank, trust company, savings and loan association or other financial
institution, any pension plan, any
Schedule B

8



--------------------------------------------------------------------------------



 



investment company, any insurance company, any broker or dealer, or any other
similar financial institution or entity, regardless of legal form.
          “Intercreditor Agreement” is defined in Section 1.3(c).
          “Interest Expense” means, with respect to any person for any period,
the gross interest expense of such person for such period on a consolidated
basis, including (i) the amortization of debt discounts, (ii) the amortization
of all fees (including fees with respect to Swap Agreements) payable in
connection with the incurrence of Indebtedness to the extent included in
interest expense, (iii) the portion of any payments or accruals with respect to
Capital Lease Obligations allocable to interest expense and (iv) commissions,
discounts, yield and other fees and charges incurred in connection with the
asset securitization or similar transaction which are payable to anyone other
than such Person or a Wholly Owned Subsidiary. For purposes of the foregoing,
gross interest expense shall be determined after giving effect to any net
payments made or received by the such Person and its Subsidiaries with respect
to Swap Agreements.
          “Interest Period” is defined in Section 1.4(c).
          “Investment Grade Rating” in respect of any Person means, at the time
of determination, at least one of the following ratings of its senior, unsecured
long-term indebtedness for borrowed money ranking pari passu with the Notes:
(i) by Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, or any successor thereof (“S&P”), “BBB-” or better, (ii) by Moody’s
Investors Service, Inc., or any successor thereof (“Moody’s”), “Baa3” or better,
or (iii) by another rating agency of recognized national standing, an equivalent
or better rating.
          “Israeli Acquisition Cash Secured Loan” means the loan in the amount
of $400,000,000 made by Bank Hapoalim B.M. to Perrigo Israel Holdings Ltd. that
is (i) secured by cash deposited by Perrigo International in an amount equal to
the principal balance of such loan, and (ii) non-recourse to the Company or its
Subsidiaries (other than with respect to such cash deposit and to the limited
extent described in the Israeli Acquisition Cash Secured Loan Documents).
          “Israeli Acquisition Cash Secured Loan Documents” means all
agreements, documents and instruments executed in connection with Israeli
Acquisition Cash Secured Loan.
          “LIBOR” is defined in Section 1.4(a).
          “LIBOR Breakage Amount” is defined in Section 8.8.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, Capital Lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
Schedule B

9



--------------------------------------------------------------------------------



 



          “Loan Agreements” means, collectively, the Credit Agreement and the
Term Loan Agreement.
          “Make-Whole Amount” is defined in Section 8.7.
          “Material” means material in relation to the business, operations,
affairs, financial condition, assets, properties or prospects of the Company and
its Subsidiaries taken as a whole.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Subsidiaries taken as a whole, (b) the ability of the Company to
perform its obligations under this Agreement or the Notes, (c) the ability of
any Subsidiary Guarantor to perform its obligations under the Subsidiary
Guaranty, or (d) the validity or enforceability of this Agreement, the Notes,
the Subsidiary Guaranty or any of the Collateral Documents.
          “Memorandum” is defined in Section 5.3.
          “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).
          “NAIC” means the National Association of Insurance Commissioners or
any successor thereto.
          “NAIC Annual Statement” is defined in Section 6.2(a).
          “Net Proceeds Amount” means, with respect to any Transfer of any
property by any Person, an amount equal to:
     (a) the aggregate amount of the consideration (valued at the fair market
value of such consideration at the time of the consummation of such Transfer)
received by such Person in respect of such Transfer, minus
     (b) all ordinary and reasonable out-of-pocket costs and expenses actually
incurred by such Person in connection with such Transfer.
          “Notes” is defined in Section 1.2.
          “Notice of LIBOR Breakage Amount” is defined in Section 8.8.
          “Off-Balance Sheet Liability” means, with respect to any Person:
     (a) any obligation under a sale and leaseback transaction that is not a
Capital Lease Obligation;
     (b) any so-called “synthetic lease” or “tax ownership operating lease”
transaction entered into by such Person;
Schedule B

10



--------------------------------------------------------------------------------



 



     (c) the amount of obligations outstanding under the legal documents entered
into as part of any asset securitization or similar transaction on any date of
determination that would be characterized as principal if such asset
securitization or similar transaction (including any Permitted Securitization
Transaction) were structured as a secured lending transaction rather than as a
purchase; or
     (d) any other transaction (excluding operating leases for purposes of this
clause (d)) that is the functional equivalent of or takes the place of borrowing
but which does not constitute a liability on the balance sheet of such Person.
anything herein to the contrary notwithstanding, the outstanding amount of any
Off-Balance Sheet Liability shall be calculated based on the aggregate
outstanding amount of obligations outstanding under the legal documents entered
into as part of any such transaction on any date of determination that would be
characterized as principal if such transaction were structured as a secured
lending transaction, whether or not shown as a liability on a consolidated
balance sheet of such Person.
          “Officer’s Certificate” means a certificate of a Senior Financial
Officer or of any other officer of the Company whose responsibilities extend to
the subject matter of such certificate.
          “Other Purchasers” is defined in Section 2.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.
          “Perrigo International” means Perrigo International, Inc., a Michigan
corporation, and its successors.
          “Permitted Securitization Transaction” means any asset securitization
transaction (i) by a Securitization Entity, (ii) that is a sale or other
transfer of an interest in accounts or notes receivable, and (iii) that is
otherwise permitted by the terms of this Agreement and any other agreement
binding on the Company or any of its Subsidiaries.
          “Person” means an individual or a corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, government (or an agency or political subdivision
thereof) or other entity of any kind.
          “Plan” means an “employee benefit plan” (as defined in section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate may have any liability.
          “Prepayment Offer” is defined in Section 8.2(c)(i).
Schedule B

11



--------------------------------------------------------------------------------



 



          “Priority Debt” means, as of any date, the sum (without duplication)
of (a) Indebtedness of the Company and its Subsidiaries secured by Liens not
otherwise permitted by Sections 10.4(a) through (l) and (b) Indebtedness of
Subsidiaries not otherwise permitted by Sections 10.5(a) through (f).
          “property” or “properties” means, unless otherwise specifically
limited, real or personal property of any kind, tangible or intangible, choate
or inchoate.
          “Property Reinvestment Application” means, with respect to any
Transfer of property, the application of an amount equal to the Net Proceeds
Amount with respect to such Transfer to the acquisition by the Company or any
Subsidiary of operating assets of the Company or such Subsidiary to be used in
the principal business of such Person as conducted immediately prior to such
Transfer.
          “Proposed Prepayment Date” is defined in Section 8.3(c).
          “PTE” is defined in Section 6.2(a).
          “Purchaser” means each purchaser listed in Schedule A.
          “Qualified Acquisition” means any acquisition of either or both the
Capital Stock or assets of any Person or Persons (or any portion thereof), or
the last to occur of a series of such acquisitions consummated within a period
of six consecutive months, if the aggregate amount of Indebtedness incurred by
one or more of the Company and its Subsidiaries to finance the purchase price
of, or assumed by one or more of them in connection with the acquisition of,
such stock and property is at least $100,000,000.
          “QPAM Exemption” is defined in Section 6.2(d).
          “Ratable Portion” means, (i) in respect of any holder of any Note and
any Transfer of Collateral (as such term is defined in any Collateral Document)
contemplated by the definition of Debt Prepayment Application, an amount equal
to the product of (x) the Net Proceeds Amount being applied to the payment of
Senior Indebtedness in connection with such Transfer multiplied by (y) a
fraction the numerator of which is the outstanding principal amount of such Note
at the time of such Transfer and the denominator of which is the aggregate
principal amount of Senior Indebtedness outstanding at the time of such Transfer
other than Senior Indebtedness owing to the Company, any Subsidiary or any of
their respective Affiliates and (ii) in respect of any holder of any Note and
any other Transfer contemplated by the definition of Debt Prepayment
Application, an amount equal to the product of (x) the Net Proceeds Amount being
applied to the payment of Notes in connection with such Transfer multiplied by
(y) a fraction the numerator of which is the outstanding principal amount of
such Note at the time of such Transfer and the denominator of which is the
aggregate principal amount of Notes outstanding at the time of such Transfer.
          “Reinvestment Yield” is defined in Section 8.7.
Schedule B

12



--------------------------------------------------------------------------------



 



          “Remaining Average Life” is defined in Section 8.7.
          “Remaining Scheduled Payments” is defined in Section 8.7.
          “Required Holders” means, at any time, the holders of at least 51% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).
          “Responsible Officer” means any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.
          “Reuters Screen LIBO Page” is defined in Section 1.4(a).
          “SEC” shall mean the Securities and Exchange Commission of the United
States, or any successor thereto.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time.
          “Securitization Entity” means a Wholly Owned Subsidiary of the Company
that engages in no activities other than Permitted Securitization Transactions
and any necessary related activities and owns no assets other than as required
for Permitted Securitization Transactions and no portion of the Indebtedness
(contingent or otherwise) of which is guaranteed by the Company or any
Subsidiary or is recourse to or obligates the Company or any Subsidiary in any
way, other than pursuant to customary representations, warranties, covenants,
indemnities, performance guaranties and other obligations entered into in
connection with a Permitted Securitization Transaction.
          “Senior Financial Officer” means the chief financial officer,
principal accounting officer, treasurer or controller of the Company.
          “Senior Indebtedness” means any Indebtedness of the Company, other
than any Indebtedness that is in any manner subordinated in right of payment or
security in any respect to the Notes.
          “Series 2008 Notes” is defined in Section 1.1.
          “Series 2008-A Notes” is defined in Section 1.1.
          “Series 2008-B Notes” is defined in Section 1.1.
          “Settlement Date” is defined in Section 8.7.
          “Significant Subsidiary” means at any time any Subsidiary that would
at such time constitute a “significant subsidiary” (as such term is defined in
Regulation S-X of the SEC as in effect on the date of the Closing) of the
Company.
Schedule B

13



--------------------------------------------------------------------------------



 



          “Source” is defined in Section 6.2.
          “Subsidiary” means, with respect to any Person at any date, any other
Person the accounts of which would be consolidated with those of the first
Person in the first Peron’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which securities or other ownership interests representing
more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
such first Person or one or more subsidiaries of such first Person or by such
first Person and one or more subsidiaries of such first Person. Unless the
context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the Company.
          “Subsidiary Guarantor” is defined in Section 1.3(a).
          “Subsidiary Guaranty” is defined in Section 1.3(a).
          “Subsidiary Stock” means, with respect to any Person, the capital
stock (or any options or warrants to purchase stock, shares or other securities
exchangeable for or convertible into stock or shares) of any Subsidiary of such
Person.
          “Supplement” is defined in Section 1.2.
          “SVO” means the Securities Valuation Office of the NAIC or any
successor to such Office.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or its Subsidiaries shall be a Swap Agreement.
          “Term Loan Agreement” means the Term Loan Agreement dated as of
April 22, 2008 among the Company, JPMorgan Chase Bank, N.A, as Administrative
Agent, RBS Citizens, N.A., as Syndication Agent, and the lenders party thereto,
as such agreement may be amended, restated, supplemented, refinanced, increased
or reduced from time to time, and any successor term loan agreement or similar
facility.
          “this Agreement” or “the Agreement” is defined in Section 17.3.
          “Transfer” means, with respect to any Person, any transaction in which
such Person sells, conveys, transfers or leases (as lessor) any of its property,
including Subsidiary Stock. For purposes of determining the application of the
Net Proceeds Amount in respect of
Schedule B

14



--------------------------------------------------------------------------------



 



any Transfer, the Company may designate any Transfer as one or more separate
Transfers each yielding a separate Net Proceeds Amount. In any such case,
(a) the Disposition Value of any property subject to each such separate Transfer
and (b) the amount of Consolidated Adjusted Total Assets attributable to any
property subject to each such separate Transfer shall be determined by ratably
allocating the aggregate Disposition Value of, and the aggregate Consolidated
Adjusted Total Assets attributable to, all property subject to all such separate
Transfers to each such separate Transfer on a proportionate basis.
          “Transfer Prepayment Date” is defined in Section 8.2(c)(i).
          “USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
          “Voting Stock” means, with respect to any Person, any class of shares
of stock or other equity interests of such Person having general voting power
under ordinary circumstances to elect a majority of the board of directors or
other managing entities, as appropriate, of such Person (irrespective of whether
or not at the time stock of any other class or classes or other equity interests
of such Person shall have or might have voting power by reason of the happening
of any contingency).
          “Wholly Owned Subsidiary” means, at any time, any Subsidiary 100% of
all of the Voting Stock (except directors’ qualifying shares and other minority
shares held solely to satisfy organization requirements of the applicable
jurisdiction) and voting interests of which are owned by any one or more of the
Company and its Wholly Owned Subsidiaries at such time.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
Schedule B

15



--------------------------------------------------------------------------------



 



SCHEDULE 5.3
DISCLOSURE
None.
Schedule 5.3

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.4
SUBSIDIARIES OF THE COMPANY
(a)

(i)   Listed below are the Company’s Subsidiaries and the jurisdiction of each
Subsidiary’s organization. Except as set forth below, the Company or other
Subsidiaries own 100% of the percentage of shares of each class of the capital
stock or similar equity interests of each listed Subsidiary:

                     Name of Subsidiary   Jurisdiction
L. Perrigo Company
  Michigan
Perrigo Company of South Carolina Inc.
  Michigan
Perrigo Sales Corporation
  Michigan
Perrigo International Inc.
  Michigan
Perrigo Research and Development Company
  Michigan
Perrigo Company of Tennessee Inc.
  Tennessee
Perrigo Pharmaceuticals Company
  Michigan
Perrigo International Holdings Inc.
  Michigan
Perrigo New York, Inc.
  Delaware
Perrigo Israel LLC
  Delaware
Clay Park Industries Inc.
  New York
Clay Park Distributors Inc.
  New York
ChemAgis USA Inc.
  New Jersey
Perrigo Iowa, Inc.
  Iowa
Perrigo de Mexico S.A. de C.V.
  Mexico
Quimica y Farmacia S.A. de C.V.
  Mexico
Perrigo do Brasil Ltda.
  Brazil
Wrafton Laboratories Limited
  United Kingdom
Perrigo U.K. Acquisition Limited
  United Kingdom
Wrafton Trustees Limited
  United Kingdom
Barum Limited
  United Kingdom
Perrigo U.K. Limited
  United Kingdom
Perrigo Ventures Limited Partnership
  United Kingdom
Perrigo UK FINCO Limited Partnership
  United Kingdom
Galpharm Healthcare Limited
  United Kingdom
Galpharm International Limited
  United Kingdom
Healthy Ideas Limited
  United Kingdom
Indo-China Trading Limited
  United Kingdom
Galpharm Consultancy Limited
  United Kingdom
Galpharm Licensing Limited
  United Kingdom
Pan-European Pharmaceuticals Limited
  United Kingdom
Enprofen Limited
  United Kingdom
Galpharm Trading Limited
  United Kingdom
Kiteacre Limited
  United Kingdom
Perrigo Israel Holdings Ltd.
  Israel

Schedule 5.4

 



--------------------------------------------------------------------------------



 



                     Name of Subsidiary   Jurisdiction
Perrigo Israel Pharmaceuticals Ltd.
  Israel
Chemagis Ltd.
  Israel
Perrigo Israel Opportunities II Ltd.
  Israel
Elite Soap Manufacturers (1986) Ltd
  Israel
Vesteck Ltd.
  Israel
Agis Commercial Agencies (1989) Ltd.
  Israel
Arginet Investments and Property (2003) Ltd.
  Israel
Careline (Pharmagis) Ltd.
  Israel
Agis Investments (2000) Ltd.
  Israel
Dovechem Ltd.
  Israel
Neca Chemicals (1952) Ltd.
  Israel
Neca Marketing (1983) Ltd.1
  Israel
Pharma Clal Ltd.
  Israel
Agis Distribution & Marketing (1989) Ltd.
  Israel
Neca Cosmetics Products (1990) Ltd.
  Israel
Perrigo Laboratories India Private Ltd.
  India
ChemAgis B.V.
  Netherlands
Perrigo Netherlands BV
  Netherlands
ChemAgis Germany GmbH
  Germany
Perrigo China Business Trustee, LLC
  Delaware
Perrigo China Business Trust
  China
Perrigo Trading (Shanghai) Co. Ltd.
  China
Perrigo Denmark K/S
  Denmark
Perrigo Israel Trading Limited Partnership
  Israel
Perrigo Asia Holding Company
  Mauritius

  (ii)   The Company has no Affiliates other than its Subsidiaries.     (iii)  
Below are the Company’s current directors and senior officers:

Directors

  •   Moshe Arkin     •   Laurie Brlas     •   Gary M. Cohen     •   David T.
Gibbons     •   Ran Gottfried     •   Michael J. Jandernoa     •   Gary K.
Kunkle, Jr.     •   Herman Morris, Jr.     •   Joseph C. Papa     •   Ben-Zion
Zilberfarb

 

1   Neca Chemicals (1952) Ltd. owns 99.999% of Neca Marketing (1983) Ltd. The
other .001% is owned by an unrelated third party.

Schedule 5.4

2



--------------------------------------------------------------------------------



 



Senior Officers

  •   Joseph C. Papa, Chairman, President, and Chief Executive Officer     •  
Judy L. Brown, Executive Vice President and Chief Financial Officer     •   John
T. Hendrickson, Executive Vice President, Global Operations and Supply Chain    
•   Todd W. Kingma, Executive Vice President, General Counsel and Secretary    
•   Sharon Kochan, Executive Vice President, U.S. Generics     •   Refael Lebel,
Executive Vice President and General Manager, Perrigo Israel     •   Thomas
Farrington, Senior Vice President and Chief Information Officer     •   Jeffrey
R. Needham, Senior Vice President, Commercial Business Development     •  
Michael R. Stewart, Senior Vice President, Global Human Resources     •   James
C. Tomshack, Senior Vice President, Consumer Healthcare Sales     •   Louis W.
Yu, Ph.D., Senior Vice President, Global Quality

(c)   No disclosure.

Schedule 5.4

3



--------------------------------------------------------------------------------



 



SCHEDULE 5.5
FINANCIAL STATEMENTS
The Company has delivered the financial statements included in each of the
reports listed below to each Purchaser:

  •   The Company’s Quarterly Report on Form 10-Q for the quarterly period ended
March 29 2008     •   The Company’s Quarterly Report on Form 10-Q for the
quarterly period ended December 29, 2007     •   The Company’s Annual Report on
Form 10-K for the 12-month period ended June 30, 2007     •   The Company’s
Annual Report on Form 10-K for the 12-month period ended July 1, 2006     •  
The Company’s Annual Report on Form 10-K for the 12-month period ended June 25,
2005     •   The Company’s Annual Report on Form 10-K for the 12-month period
ended June 26, 2004     •   The Company’s Annual Report on Form 10-K for the
12-month period ended June 28, 2003

Schedule 5.5

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.15
EXISTING INDEBTEDNESS
(a) Below is a list of all outstanding Indebtedness of the Company and its
Subsidiaries as of March 29, 2008:

  •   Loan Agreement, dated December 3, 2003 between Agis and Bank Leumi Trust
Company, originally in the amount of NIS 180 million, having a present balance
of NIS 120 million due 2009.     •   The Israeli Cash Secured Loan secured by
cash deposited by Perrigo International, Inc. in an amount equal to the
principal balance of such loan.     •   Credit Agreement dated as of March 16,
2005 among the Company, the Foreign Subsidiary Borrowers party thereto, the
lenders party thereto, JPMorgan Chase Bank, N.A., as administrative agent, Bank
Leumi USA, as syndication agent, and Bank of America, N.A., Standard Federal
Bank, N.A. and National City of the Midwest, as Documentation Agents, as
amended. The principal amount outstanding as of March 29, 2008 was $290,100,000.
The Credit Agreement is guaranteed by certain of the Company’s domestic
subsidiaries. The indebtedness under the Credit Agreement is secured by certain
collateral as described in the Intercreditor Agreement. As of the date of the
Agreement, the principal amount outstanding under the Credit Agreement is
$150,000,000.     •   Term Loan Agreement, dated as of April 22, 2008 among the
Company, certain lenders, JPMorgan Chase Bank, N.A. as Administrative Agent and
RBS Citizens, N.A. as Syndication Agent initially in the amount of $125,000,000.
The term loan is guaranteed by certain of the Company’s domestic and foreign
subsidiaries. The term loan is secured by collateral as described in the
Intercreditor Agreement.2     •   Indebtedness of the Company to a Wholly-Owned
Subsidiary and Indebtedness of a Wholly-Owned Subsidiary to another Wholly-Owned
Subsidiary or the Company.

(b) No Disclosure.
 

2   The Term Loan Agreement became effective after the March 29, 2008 date
required by the disclosure, and is included for informational purposes only.

Schedule 5.15

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.4
LIENS
Below is a list of Liens securing Indebtedness existing on property or assets of
the Company or any Subsidiary as of the date of this Agreement:

•   See attached UCC lien summary.   •   Liens on collateral as permitted under
the Term Loan Agreement.   •   Liens on collateral as permitted under the Credit
Agreement.   •   Liens on collateral as permitted under the Intercreditor
Agreement and the Collateral Documents.   •   Agis: (i) general floating lien
(State of Israel), November 1997, (ii) lien on all fixed assets (State of
Israel), August 1983.   •   Chemagis Ltd.: general floating lien (State of
Israel), April 1989.   •   Careline (Pharmagis) Ltd.: general floating liens
(State of Israel), January 1986 and January 1990.   •   Agis Distribution and
Marketing (1989) Ltd.: general floating lien on all proceeds from sales of
Agis’s products (Agis), June 1994.

Schedule 10.4

 



--------------------------------------------------------------------------------



 



UCC SEARCH SCHEDULE
DEBTOR: PERRIGO COMPANY

                                  Initial         Jurisdiction           File
No.   Amendments     and Index   Periods       and File   (with File No.    
Searched   Covered   Secured Party   Date   and File Date)   Collateral
Description
MICHIGAN SOS/ UCC DIVISION
  THRU 3/30/08   NOVEON, INC.   2004136712-2 7/7/04   Termination: 200720065-4
12/21/07   CONSIGNMENT INVENTORY (NOVEON)  
 
      United Rentals (North America), Inc.   2006017644-7 1/27/06   Termination:
2006041501-5 3/8/06   Equipment purchase  
 
      J.R. Automation Technologies, LLC   2006067081-3 4/13/06   Termination:
2006196190-0 11/24/06   Specific Equipment Pursuant to MI Special Tool Lien Act
 
 
      J.R. Automation Technologies, LLC   2006135379-7 8/4/06   Termination:
2006135379-7 8/4/06   Specific Equipment Pursuant to MI Special Tool Lien Act

DEBTOR: L. PERRIGO COMPANY

                                  Initial         Jurisdiction           File
No.   Amendments     and Index   Periods       and File   (with File No.    
Searched   Covered   Secured Party   Date   and File Date)   Collateral
Description
MICHIGAN SOS/
UCC DIVISION
  THRU 3/30/08   Alpha Financial Group, Inc.   C309569
01/17/90       Equipment Lease
 
                   
 
      ASSIGNEE:       C500861   assignment
 
      DELTA CAPITAL IV, INC.       07/22/91    
 
                   
 
      ASSIGNEE:       C500862   assignment
 
      COMERICA BANK       07/22/91    
 
                   
 
              C912282   continuation
 
              12/02/94    
 
                   
 
              D551788   continuation
 
              08/09/99    
 
                   
 
              2004157300-4   continuation
 
              08/06/04    
 
                   
 
      gte leasing   D381074       equipment lease
 
      corporation   06/01/98        
 
                   
 
              2003002561-8   continuation
 
              01/03/03    
 
                   
 
              2007014577-3   Termination
 
              1/26/07  
 
                   
 
              2007014584-8   Termination
 
              1/26/07    

Schedule 10.4

 



--------------------------------------------------------------------------------



 



                                  Initial         Jurisdiction           File
No.   Amendments     and Index   Periods       and File   (with File No.    
Searched   Covered   Secured Party   Date   and File Date)   Collateral
Description
 
      gte leasing   D406256       equipment lease
 
      corporation   08/03/98        
 
              2003027099-6   continuation
 
              02/10/03      
 
              2007014514-1   Termination
 
              1/26/07    
 
      crown credit   2003062388-2       crown lift trucks
 
      company   04/02/03        
 
      crown credit   2003077751-0       crown lift trucks
 
      company   04/23/03        
 
      data sales co.,   2003080535-7       equipment lease
 
      inc.   04/28/03        
 
      crown credit   2003105858-1       crown lift trucks
 
      company   06/03/03        
 
      crown credit   2003150167-1       crown lift trucks
 
      company   08/05/03        
 
      crown credit   2003150168-3       crown lift trucks
 
      company   08/05/03        
 
      crown credit   2003150169-5       crown lift trucks
 
      company   08/05/03        
 
      crown credit   2003150170-8       crown lift trucks
 
      company   08/05/03        
 
      crown credit   2003150171-0       crown lift trucks
 
      company   08/05/03        
 
      crown credit   2003150172-2       crown lift trucks
 
      company   08/05/03          
 
      crown credit   2003150175-8       crown lift trucks
 
      company   08/05/03        
 
      crown credit   2003150191-2       crown lift trucks
 
      company   08/05/03        
 
      crown credit   2003160608-9       crown lift trucks
 
      company   08/21/03        
 
      crown credit   2003160619-2       crown lift trucks
 
      company   08/21/03        
 
      data sales co.,   2003189828-8       crown lift trucks
 
      inc.   10/06/03        
 
      nmhg financial   2003199489-0       equipment lease
 
      services, inc.   10/20/03        
 
      verizon credit inc.   2003210386-8
11/03/03       in lieu statement relating to equipment lease
 
      data sales co.,   2003223100-9       equipment lease
 
      inc.   11/20/03        
 
      crown credit   2004020174-1       crown lift trucks
 
      company   01/29/04        
 
      crown credit   2004020179-1       crown lift trucks
 
      company   01/29/04        
 
      crown credit   2004020206-0       crown lift trucks
 
      company   01/29/04        
 
      crown credit   2004020207-2       crown lift trucks
 
      company   01/29/04        
 
      crown credit   2004020208-4       crown lift trucks
 
      company   01/29/04        
 
      crown credit   2004020209-6       crown lift trucks
 
      company   01/29/04        
 
      crown credit   2004020210-9       crown lift trucks
 
      company   01/29/04        
 
      crown credit   2004064128-6       crown lift trucks
 
      company   03/29/04        
 
      crown credit   2004064152-7       crown lift trucks
 
      company   03/29/04        

Schedule 10.4

 



--------------------------------------------------------------------------------



 



                                  Initial         Jurisdiction           File
No.   Amendments     and Index   Periods       and File   (with File No.    
Searched   Covered   Secured Party   Date   and File Date)   Collateral
Description
 
      crown credit   2004069697-6       crown lift trucks
 
      company   04/06/04        
 
      crown credit   2004080001-8       crown lift trucks
 
      company   04/19/04        
 
      crown credit   2004080008-2       crown lift trucks
 
      company   04/19/04        
 
      crown credit   2004080009-4       crown lift trucks
 
      company   04/19/04        
 
      crown credit   2004080010-7       crown lift trucks
 
      company   04/19/04        
 
      crown credit   2004080012-1       crown lift trucks
 
      company   04/19/04        
 
      crown credit   2004080026-0       crown lift trucks
 
      company   04/19/04        
 
      crown credit   2004080027-2       crown lift trucks
 
      company   04/19/04        
 
      crown credit   2004080028-4       crown lift trucks
 
      company   04/19/04        
 
      crown credit   2004080029-6       crown lift trucks
 
      company   04/19/04        
 
      crown credit   2004080030-9       crown lift trucks
 
      company   04/19/04        
 
      crown credit   2004080031-1       crown lift trucks
 
      company   04/19/04        
 
      data sales co.,   2004103711-1       equipment lease
 
      inc.   05/20/04        
 
      crown credit   2004127249-8       equipment lease
 
      company   06/23/04        
 
      de lage landen   2004132126-5       equipment lease
 
      financial services   06/29/04        
 
      ervin leaseing   2004133885-4       equipment lease
 
      company   07/01/04        
 
      data sales co.,   2004180343-3       equipment lease
 
      inc.   09/13/04        
 
      data sales co.,   2004199626-4       equipment lease
 
      inc.   10/11/04        
 
      ervin leasing   2004209966-7       equipment lease
 
      company   10/27/04        
 
      data sales co.,   2004249616-4       equipment lease
 
      inc.   12/27/04        
 
      ervin leasing   2005001964-5       equipment lease
 
      company   01/04/05        
 
      ervin leasing   2005001973-4       equipment lease
 
      company   01/04/05        
 
      data sales co.,   2005028518-1       equipment lease
 
      inc.   02/11/05        
 
      data sales co.,   2005033829-7       equipment lease
 
      inc.   02/22/05        
 
      ervin leasing   2005040598-5       equipment lease
 
      company   3/04/05        
 
      ervin leasing   2005040599-7       equipment lease
 
      company   3/4/05        
 
      Data Sales Co.,   2005058280-2       equipment lease
 
      Charter #DC2H-474   3/31/05        
 
      Data Sales Co.,   2005074391-7       equipment lease
 
      Charter #DC2H-474   4/25/05        
 
      ervin leasing   2005078649-8       equipment lease
 
      company   5/02/05        

Schedule 10.4

 



--------------------------------------------------------------------------------



 



                                  Initial         Jurisdiction           File
No.   Amendments     and Index   Periods       and File   (with File No.    
Searched   Covered   Secured Party   Date   and File Date)   Collateral
Description
 
      ervin leasing   2005078650-1       equipment lease
 
      company   5/02/05        
 
      Data Sales Co.,   2005084801-0       equipment lease
 
      Charter #DC2H-474   5/9/05        
 
      Data Sales Co.,   2005104723-9       equipment lease
 
      Charter #DC2H-474   6/9/05        
 
      Toyota Motor Credit   2005105083-2
6/10/05       equipment lease
 
      Corporation            
 
      Toyota Motor Credit   2005105148-0
6/10/05       equipment lease
 
      Corporation            
 
      ervin leasing   2005113921-0       equipment lease
 
      company   6/24/05        
 
      ervin leasing   2005113922-2       equipment lease
 
      company   6/24/05        
 
      ervin leasing   2005113923-4       equipment lease
 
      company            
 
      Data Sales Co.,   2005126558-4       equipment lease
 
      Charter #DC2H-474   7/14/05        
 
      Toyota Motor Credit   2005142121-9       equipment lease
 
      Corporation   8/10/05        
 
      Data Sales Co.,   2005151475-9       equipment lease
 
      Charter #DC2H-474   8/26/05        
 
      Data Sales Co.,   2005193573-7       equipment lease
 
      Charter #DC2H-474   11/07/05        
 
      ervin leasing   2005201600-7       equipment lease
 
      company   11/21/05        
 
      ervin leasing   2005201601-9       equipment lease
 
      company   11/21/05        
 
              2006032128-2   Amendment
 
              2/22/06    
 
      IBM Credit LLC   2005209401-3       Equipment Lease
 
          12/6/05        
 
      Data Sales Co.,   2006001969-7       equipment lease
 
      Charter #DC2H-474   1/3/06        
 
      Data Sales Co.,   2006073427-5       equipment lease
 
      Charter #DC2H-474   4/21/06        
 
      ervin leasing   2006074040-6       equipment lease
 
      company   4/24/06        
 
      ervin leasing   2006106201-7       equipment lease
 
      company   6/14/06        
 
      ervin leasing   2006152211-6       equipment lease
 
      company   9/25/06        
 
      IBM Credit LLC   2006181697-7       Equipment Lease
 
          10/27/06        
 
      Data Sales Co.,   2006194534-8       equipment lease
 
      Charter #DC2H-474   11/20/06        
 
      Data Sales Co.,   2006211485-5       equipment lease
 
      Charter #DC2H-474   12/21/06        
 
      IBM Credit LLC   2007000266-8       equipment lease
 
          1/2/07        

Schedule 10.4

 



--------------------------------------------------------------------------------



 



                                  Initial         Jurisdiction           File
No.   Amendments     and Index   Periods       and File   (with File No.    
Searched   Covered   Secured Party   Date   and File Date)   Collateral
Description
 
      IBM Credit LLC   2007006498-5       equipment lease
 
          1/11/07        
 
      Data Sales Co.,   2007016102-0       equipment lease
 
      Charter #DC2H-474   1/29/07        
 
      ervin leasing   2007016580-2       equipment lease
 
      company   1/30/07        
 
      Toyota Motor Credit   2007023917-5
2/12/07       equipment lease
 
      Corporation            
 
      Industrial Leasing   2007032582-6
2/28/07       Equipment Lease
 
                   
 
      Data Sales Co.,   2007059850-6       equipment lease
 
      Charter #DC2H-474   4/16/07        
 
      Ervin Leasing   2007060943-6       Equipment Lease
 
      Company   4/18/07        
 
      Ervin Leasing   2007060944-8       Equipment Lease
 
      Company   4/18/07        
 
      Citicorp Leasing,   2007062719-3
4/20/07       Equipment Lease
 
      Inc.            
 
      Ervin Leasing   2007071472-0       Equipment Lease
 
      Company   5/4/07        
 
      Ervin Leasing   2007071473-2       Equipment Lease
 
      Company   5/4/07        
 
      Ervin Leasing   2007071474-4       Equipment Lease
 
      Company   5/4/07        
 
      Ervin Leasing   200708063-6       Equipment Lease
 
      Company   5/22/07        
 
      Data Sales Co.,   2007087769-7       equipment lease
 
      Charter #DC2H-474   6/1/07        
 
      Ervin Leasing   2007088994-5       Equipment Lease
 
      Company   6/5/07        
 
      Ervin Leasing   2007097169-7       Equipment Lease
 
      Company   6/19/07        
 
      Ervin Leasing   2007097174-8       Equipment Lease
 
      Company   6/19/07        
 
      Ervin Leasing   2007097175-0       Equipment Lease
 
      Company   6/19/07        
 
              2008019241-9   Amendment
 
              2/5/08    
 
      Ervin Leasing   2007097176-2       Equipment Lease
 
      Company   6/19/07        
 
      Ervin Leasing Company   2007106686-5
7/5/07       Equipment Lease
 
                   
 
      Ervin leasing   2007119075-5       equipment Lease
 
      Company   7/30/07        
 
      Ervin Leasing   2007119076-7       Equipment Lease
 
      Company   7/30/07        
 
      Ervin Leasing   2007119077-9       Equipment Lease
 
      Company   7/30/07        
 
      Ervin Leasing   2007119078-1       Equipment Lease
 
      Company   7/30/07        
 
      Ervin Leasing   2007119079-3       Equipment Lease
 
      Company   7/30/07        
 
      Ervin Leasing   2007120540-5       Equipment Lease
 
      Company   8/1/07        
 
      Ervin Leasing   2007120541-7       Equipment Lease
 
      Company   8/1/07        
 
      Ervin Leasing   2007120542-9       Equipment Lease
 
      Company   8/1/07        

Schedule 10.4

 



--------------------------------------------------------------------------------



 



                                  Initial         Jurisdiction           File
No.   Amendments     and Index   Periods       and File   (with File No.    
Searched   Covered   Secured Party   Date   and File Date)   Collateral
Description
 
      Data Sales Co.,   2007127187-2       equipment lease
 
      Charter #DC2H-474   8/13/07        
 
      Ervin Leasing   2007128274-8       Equipment Lease
 
      Company   8/15/07        
 
      Ervin Leasing   2007152452-6       Equipment Lease
 
      Company   9/28/07        
 
      Ervin Leasing   2007158958-4       Equipment lease
 
      Company   10/10/07        
 
      Ervin Leasing   2007158969-7       equipment Lease
 
      Company   10/10/07        
 
      Ervin Leasing   2007165781-8       Equipment Lease
 
      Company   10/23/07        
 
      Ervin Leasing   2007165782-0       Equipment Lease
 
      Company   10/23/07        
 
      Ervin Leasing   2007165787-0       Equipment Lease
 
      Company   10/23/07        
 
      Ervin Leasing   2007165788-2       Equipment Lease
 
      Company   10/23/07        
 
      Industrial Leasing,   2007174884-7
11/8/07       Equipment Lease
 
      inc.            
 
      Ervin Leasing   2008003235-8       Equipment lease
 
      Company   1/7/08        
 
      Data Sales Co.,   2008009690-8       equipment lease
 
      Charter #DC2H-474   1/17/08        
 
      Data Sales Co.,   2008009691-0       equipment lease
 
      Charter #DC2H-474   1/17/08        
 
      Ervin Leasing   2008010858-7       Equipment Lease
 
      Company   1/22/08        
 
      Ervin Leasing   2008010859-9       Equipment Lease
 
      Company   1/22/08        
 
      Ervin Leasing   2008010860-2       Equipment Lease
 
      Company   1/22/08        
 
      Ervin Leasing   2008010861-4       Equipment Lease
 
      Company   1/22/08        
 
      Data Sales Co.,   2008011511-4       equipment lease
 
      Charter #DC2H-474   1/22/08        
 
      Data Sales Co.,   2008015289-5       equipment lease
 
      Charter #DC2H-474   1/28/08        
 
      Data Sales Co.,   2008015290-8       equipment lease
 
      Charter #DC2H-474   1/28/08        
 
      Ervin Leasing   2008028720-6       Equipment Lease
 
      Company   2/22/08        
 
      Ervin Leasing   2008028723-2       Equipment lease
 
      Company   2/22/08        
 
      Ervin Leasing   20080428334-5       Equipment Lease
 
      Company   3/19/08        
 
      Ervin Leasing   2008042835-7       Equipment Lease
 
      Company   3/19/08        
 
      Erwin Leasing   2008042836-9       Equipment Lease
 
      Company   3/19/08        

Schedule 10.4

 



--------------------------------------------------------------------------------



 



     DEBTOR: PERRIGO COMPANY OF SOUTH CARLONIA

                                  Initial         Jurisdiction           File
No.   Amendments     and Index   Periods       and File   (with File No.    
Searched   Covered   Secured Party   Date   and File Date)   Collateral
Description
MICHIGAN SOS/ UCC DIVISION
  THRU 3/30/08   RAYMOND LEASING
CORPORATION   2005128388-5 7/18/05   N/A   SPECIFIC EQUIPMENT
 
      RAYMOND LEASING
CORPORATION   2066037846-9 3/1/06   N/A   SPECIFIC EQUIPMENT
 
      Crown Credit Company   2006090313-5 5/17/06   N/A   SPECIFIC EQUIPMENT
 
      Park National Bank   2007146446-5 9/18/07   N/A   Equipment Lease
 
                   
 
      Vision Financial Group, Inc.            
 
      Park National Bank   2007170359-0 10/30/07   N/A   Equipment Lease
 
                   
 
      Vision Financial Group, Inc.            

DEBTOR: PERRIGO PHARMACEUTICALS COMPANY

                                  Initial         Jurisdiction           File
No.   Amendments     and Index   Periods       and File   (with File No.    
Searched   Covered   Secured Party   Date   and File Date)   Collateral
Description
MICHIGAN SOS/UCC
DIVISION
  THRU 3/30/08   [NO RECORD]   N/A   N/A   N/A

DEBTOR: PERRIGO INTERNATIONAL, INC.

                                  Initial         Jurisdiction           File
No.   Amendments     and Index   Periods       and File   (with File No.    
Searched   Covered   Secured Party   Date   and File Date)   Collateral
Description
MICHIGAN SOS/ UCC DIVISION
  THRU 3/30/08   Bank Hapoalim B.M.   2005046482-6 3/15/05   N/A   All Debtor’s
right, title and interest in Deposit Account No. 01068717.
 
                   
 
      JPMorgan Chase Bank, N.A., as Agent   2005047985-3 3/17/05   N/A   Stock
pledge

Schedule 10.4

 



--------------------------------------------------------------------------------



 



DEBTOR: PERRIGO INTERNATIONAL HOLDINGS, INC.

                                  Initial         Jurisdiction           File
No.   Amendments     and Index   Periods       and File   (with File No.    
Searched   Covered   Secured Party   Date   and File Date)   Collateral
Description
MICHIGAN SOS/UCC
DIVISION
  THRU 3/30/08   NO LIENS OF
RECORD   N/A   N/A   N/A

DEBTOR: PERRIGO SALES CORPORATION, INC.

                                  Initial         Jurisdiction           File
No.   Amendments     and Index   Periods       and File   (with File No.    
Searched   Covered   Secured Party   Date   and File Date)   Collateral
Description
MICHIGAN SOS/UCC
DIVISION
  THRU 4/30/08   NO LIENS OF
RECORD   N/A   N/A   N/A

DEBTOR: PERRIGO RESEARCH AND DEVELOPMENT COMPANY

                                  Initial         Jurisdiction           File
No.   Amendments     and Index   Periods       and File   (with File No.    
Searched   Covered   Secured Party   Date   and File Date)   Collateral
Description
MICHIGAN SOS/UCC
DIVISION
  THRU 4/30/08   NO LIENS OF
RECORD   N/A   N/A   N/A

DEBTOR: CHEMAGIS USA INC.

                                  Initial         Jurisdiction           File
No.   Amendments     and Index   Periods       and File   (with File No.    
Searched   Covered   Secured Party   Date   and File Date)   Collateral
Description
NEW JERSEY DEPT. OF TREASURY
  THRU 4/29/08   NO LIENS OF
RECORD   N/A   N/A   N/A

Schedule 10.4

 



--------------------------------------------------------------------------------



 



DEBTOR: CLAY PARK DISTRIBUTORS, INC.

                                  Initial         Jurisdiction           File
No.   Amendments     and Index   Periods       and File   (with File No.    
Searched   Covered   Secured Party   Date   and File Date)   Collateral
Description
NEW YORK DEPT. OF STATE
  THRU 4/30/08   NO LIENS OF
RECORD   N/A   N/A   N/A

DEBTOR: CLAY PARK INDUSTRIES, INC.

                                  Initial         Jurisdiction           File
No.   Amendments     and Index   Periods       and File   (with File No.    
Searched   Covered   Secured Party   Date   and File Date)   Collateral
Description
NEW YORK DEPT. OF STATE
  THRU 4/30/08   NO LIENS OF
RECORD   N/A   N/A   N/A

DEBTOR: PERRIGO COMPANY OF TENNESSEE, INC.

                                  Initial         Jurisdiction           File
No.   Amendments     and Index   Periods       and File   (with File No.    
Searched   Covered   Secured Party   Date   and File Date)   Collateral
Description
TENNESSEE DEPT. OF STATE
  THRU 5/1/08   NO LIENS OF
RECORD   N/A   N/A   N/A

DEBTOR: PERRIGO IOWA, INC.

                                  Initial         Jurisdiction           File
No.   Amendments     and Index   Periods       and File   (with File No.    
Searched   Covered   Secured Party   Date   and File Date)   Collateral
Description
IOWA SECRETARY
OF STATE
  THRU 4/30/08   NO LIENS OF
RECORD   N/A   N/A   N/A

Schedule 10.4

 



--------------------------------------------------------------------------------



 



DEBTOR: PERRIGO ISRAEL, LLC

                                  Initial         Jurisdiction           File
No.   Amendments     and Index   Periods       and File   (with File No.    
Searched   Covered   Secured Party   Date   and File Date)   Collateral
Description
DELAWARE
SECRETARY OF
STATE
  THRU 4/25/08   NO LIENS OF
RECORD   N/A   N/A   N/A

DEBTOR: PERRIGO NEW YORK, INC.

                                  Initial         Jurisdiction           File
No.   Amendments     and Index   Periods       and File   (with File No.    
Searched   Covered   Secured Party   Date   and File Date)   Collateral
Description
DELAWARE
SECRETARY OF
STATE
  THRU 4/25/08   RAYMOND LEASING
CORPORATION   63769932
10/30/2006   N/A   RAYMOND SACSR30T 01520, 01606, 01607 HOBART 750H324 101CS737
49,101CS75279, 101CS75281 DEKA 24D12513 251OAK, 1429CK, 1430CK.
 
                   
 
      RAYMOND LEASING
CORPORATION   63836830
11/02/2006   N/A   HOBART 750H324 301CS85980, 301CS85979 DEKA 24D12513 3054GK,
3053GK RAYMOND SACSR30T 01840, 01841.

Schedule 10.4

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.5
SUBSIDIARY INDEBTEDNESS

•   Indebtedness outstanding under a Loan Agreement, dated December 3, 2003
between Agis and Bank Leumi Trust Company, originally in the amount of NIS
180 million, having a present balance of NIS 120 million due 2009.   •  
Indebtedness outstanding under the Israeli Cash Secured Loan secured by cash
deposited by Perrigo International, Inc. in an amount equal to the principal
balance of such loan.   •   Indebtedness outstanding under the Credit Agreement
dated as of March 16, 2005 among the Company, the Foreign Subsidiary Borrowers
party thereto, the lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent, Bank Leumi USA, as syndication agent, and Bank of America,
N.A., Standard Federal Bank, N.A. and National City of the Midwest, as
Documentation Agents, as amended. Indebtedness includes the guarantees by
certain of the Company’s domestic subsidiaries pursuant to the Credit Agreement.
The indebtedness under the Credit Agreement is secured by certain collateral of
Subsidiaries as described in the Intercreditor Agreement. As of the date of the
Agreement, the principal amount outstanding under the Credit Agreement is
$150,000,000.   •   Indebtedness outstanding under the Term Loan Agreement,
dated as of April 22, 2008 among the Company, certain lenders, JPMorgan Chase
Bank, N.A. as Administrative Agent and RBS Citizens, N.A. as Syndication Agent
initially in the amount of $125,000,000. Indebtedness includes the guarantees by
certain of the Company’s domestic and foreign subsidiaries pursuant to the Term
Loan Agreement. The Indebtedness under the term loan is secured by certain
collateral of Subsidiaries as described in the Intercreditor Agreement.

Schedule 10.5

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(a)
[FORM OF SERIES 2008-A NOTE]
THE SECURITY EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, AND THE SECURITY EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM.
PERRIGO COMPANY
5.97% Senior Note due May 29, 2015

      No. RA-[___]   [Date] $[___]   PPN: 714290 A@2

          FOR VALUE RECEIVED, the undersigned, PERRIGO COMPANY (herein called
the “Company”), a corporation organized and existing under the laws of the state
of Michigan, promises to pay to [ ], or registered assigns, the principal sum of
$[ ] on May 29, 2015, with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance thereof at the rate of 5.97% per
annum (subject to adjustment pursuant to Section 1.5 of the Note Purchase
Agreement referred to below) from the date hereof, payable semiannually, on May
29 and November 29 in each year, commencing with the May 29 or November 29 next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, on any overdue payment of
interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 7.97% or (ii) 2% over the rate of
interest publicly announced by JPMorgan Chase Bank, N.A. from time to time in
New York, New York as its “base” or “prime” rate, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).
          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of JPMorgan Chase Bank, N.A. in New York, New
York or at such other place as the Company shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreement
referred to below.
          This Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to the Master Note Purchase Agreement dated as of
May 29, 2008 (as from time to time amended, the “Note Purchase Agreement”),
between the Company and the respective Purchasers
Exhibit 1.1(a)

 



--------------------------------------------------------------------------------



 



named therein and is entitled to the benefits thereof. Each holder of this Note
will be deemed, by its acceptance hereof, (i) to have agreed to the terms of the
Note Purchase Agreement, including the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) to have made the
representations set forth in Section 6 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.
          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement, but not otherwise.
          If an Event of Default occurs and is continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner, at the
price (including any applicable Make-Whole Amount) and with the effect provided
in the Note Purchase Agreement.
          This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the state of New York
excluding choice-of-law principles of the law of such state that would require
the application of the laws of a jurisdiction other than such state.

                  PERRIGO COMPANY    
 
           
 
  By:        
 
  Name:   Judy L. Brown    
 
  Title:   Executive Vice President and  
 
      Chief Financial Officer    

EXHIBIT 1.1(a)

2



--------------------------------------------------------------------------------



 



EXHIBIT 1.1(b)
[FORM OF SERIES 2008-B NOTE]
THE SECURITY EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, AND THE SECURITY EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM.
PERRIGO COMPANY
6.37% Senior Note due May 29, 2018

      No. RB-[___]   [Date] $[___]   PPN: 714290 A#0

          FOR VALUE RECEIVED, the undersigned, PERRIGO COMPANY (herein called
the “Company”), a corporation organized and existing under the laws of the state
of Michigan, promises to pay to [     ], or registered assigns, the principal
sum of $[      ] on May 29, 2018, with interest (computed on the basis of a
360-day year of twelve 30-day months) (a) on the unpaid balance thereof at the
rate of 6.37% per annum (subject to adjustment pursuant to Section 1.5 of the
Note Purchase Agreement referred to below) from the date hereof, payable
semiannually, on May 29 and November 29 in each year, commencing with the May 29
or November 29 next succeeding the date hereof, until the principal hereof shall
have become due and payable, and (b) to the extent permitted by law, on any
overdue payment of interest and, during the continuance of an Event of Default,
on such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 8.37% or (ii) 2%
over the rate of interest publicly announced by JPMorgan Chase Bank, N.A. from
time to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).
          Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of JPMorgan Chase Bank, N.A. in New York, New
York or at such other place as the Company shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreement
referred to below.
          This Note is one of a series of Senior Notes (herein called the
“Notes”) issued pursuant to the Master Note Purchase Agreement dated as of
May 29, 2008 (as
Exhibit 1.1(b)

 



--------------------------------------------------------------------------------



 



from time to time amended, the “Note Purchase Agreement”), between the Company
and the respective Purchasers named therein and is entitled to the benefits
thereof. Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the terms of the Note Purchase Agreement, including the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) to have made the representations set forth in Section 6 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.
          This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.
          This Note is subject to optional prepayment, in whole or from time to
time in part, at the times and on the terms specified in the Note Purchase
Agreement, but not otherwise.
          If an Event of Default occurs and is continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner, at the
price (including any applicable Make-Whole Amount) and with the effect provided
in the Note Purchase Agreement.
          This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the state of New York
excluding choice-of-law principles of the law of such state that would require
the application of the laws of a jurisdiction other than such state.

                  PERRIGO COMPANY    
 
           
 
  By:        
 
  Name:  
 
Judy L. Brown    
 
  Title:   Executive Vice President and  
 
      Chief Financial Officer    

Exhibit 1.1(b)

2



--------------------------------------------------------------------------------



 



EXHIBIT 1.2
 
PERRIGO COMPANY
[     ] SUPPLEMENT TO MASTER NOTE PURCHASE AGREEMENT
Dated as of May 29, 2008
Re:   $                                                               % Senior
Notes, Series                      
due                                                             
 
Exhibit 1.2

 



--------------------------------------------------------------------------------



 



PERRIGO COMPANY
515 Eastern Avenue
Allegan, MI 49010
Phone: 269-673-8451
Fax: 269-673-7534
[    ] SUPPLEMENT TO MASTER NOTE PURCHASE
AGREEMENT DATED AS OF MAY 29, 2008
Dated as of [     ]
TO EACH OF THE PURCHASERS LISTED IN
     THE ATTACHED SCHEDULE A:
Ladies and Gentlemen:
     This [Number] Supplement to Master Note Purchase Agreement (the
“Supplement” or “this Agreement”) is among PERRIGO COMPANY, a Michigan
corporation (the “Company”), and the institutional investor[s] named on the
attached Schedule A (the “Purchaser[s]”).
     Reference is hereby made to the Master Note Purchase Agreement dated as of
May 29, 2008 (the “Note Purchase Agreement”) between the Company and the
purchasers listed on Schedule A thereto. Capitalized terms not otherwise defined
herein shall have the meanings ascribed in the Note Purchase Agreement.
Reference is further made to Section 1.2 of the Note Purchase Agreement, which
provides that each series of Additional Notes will be issued pursuant to a
Supplement.
     The Company agrees with the Purchaser[s] as follows:
     1. Authorization of the New Series of Additional Notes. The Company has
authorized the issue and sale of $[   ] aggregate principal amount of Notes to
be designated as its [   %] [Floating Rate] Senior Notes, Series [  ], due [  ],
[  ] (the “Series [  ] Notes”). The Series [  ] Notes, together with the
Series 2008 Notes [and the Series [  ] Notes] heretofore issued pursuant to the
Note Purchase Agreement and each series of Additional Notes that may from time
to time hereafter be issued pursuant to the provisions of Section 1.2 of the
Note Purchase Agreement, are collectively referred to as the “Notes” (such term
shall also include any such notes issued in substitution therefor pursuant to
Section 13 of the Note Purchase Agreement). The Series [  ] Notes shall be
substantially in the form set out in Exhibit 1 to this [  ] Supplement, with
such changes therefrom, if any, as may be approved by the Purchaser[s] and the
Company.
     2. Sale and Purchase of Series [  ] Notes. Subject to the terms and
conditions herein and in the Note Purchase Agreement, the Company will issue and
sell each Purchaser and
Exhibit 1.2

 



--------------------------------------------------------------------------------



 



each Purchaser will purchase from the Company, at the Closing provided for in
Section 3, Series [  ] Notes in the principal amount specified opposite such
Purchaser’s name in the attached Schedule A at the purchase price of 100% of the
principal amount thereof. The obligations of the Purchasers are several and not
joint obligations and each Purchaser shall have no liability to any Person for
the performance or non-performance by any other Purchaser hereunder.
     3. Closing. The sale and purchase of the Series [  ] Notes to be purchased
by the Purchasers shall occur at the offices of [        ] at 9:00 a.m., [  ]
time, at a closing (the “Closing”) on [  ], [  ] or on such other Business Day
thereafter on or prior to [  ], [  ] as may be agreed upon by the Company and
you and the other Purchasers. At the Closing, the Company will deliver to you
the Series [  ] Notes to be purchased by you in the form of a single Note (or
such greater number of Series [  ] Notes in denominations of at least $500,000
as you may request) dated the date of the Closing and registered in your name
(or in the name of your nominee), against delivery by you to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to account number [      ] at [Name and Address of Bank], ABA No.
[      ]. If at the Closing the Company fails to tender such Series [  ] Notes
to any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at such Purchaser’s election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.
     4. Conditions to Closing. Each Purchaser’s obligation to purchase and pay
for the Series [  ] Notes to be sold to such Purchaser at the Closing is subject
to the fulfillment to such Purchaser’s reasonable satisfaction, prior to or at
the Closing, of the conditions set forth in Section 4 of the Note Purchase
Agreement and to the following additional conditions:
     (a) Except as supplemented, amended or superseded by the representations
and warranties set forth in Schedule 4, each of the representations and
warranties of the Company set forth in Section 5 of the Note Purchase Agreement
shall be correct in all material respects (except those representations and
warranties that are qualified by materiality, which will be correct in all
respects) as of the date of Closing (it being understood that representations
and warranties that speak as of a specific date or time need only be correct as
of such date or time) and the Company shall have delivered to each Purchaser an
Officer’s Certificate, dated the date of the Closing certifying that such
condition has been fulfilled.
     (b) Contemporaneously with the Closing, the Company shall sell to each
Purchaser, and each Purchaser shall purchase, the Series                     
Notes to be purchased by such Purchaser at the Closing as specified in
Schedule A.
     [Here insert any modifications to conditions or additional conditions to
Closing]
Exhibit 1.2

2



--------------------------------------------------------------------------------



 



     5. [Here insert special provisions for Series                      Notes
including prepayment provisions applicable to Series                      Notes
(including make-whole amount, premium and breakage amount, if any)].
     6. Representations of the Purchasers. Each Purchaser represents and
warrants that the representations and warranties set forth in Section 6 of the
Note Purchase Agreement are true and correct on the date hereof with respect to
the purchase of the Series                      Notes by such Purchaser.
     7. Applicability of Note Purchase Agreement. The Company and each Purchaser
agree to be bound by and comply with the terms and provisions of the Note
Purchase Agreement as fully and completely as if such Purchaser were an original
signatory to the Note Purchase Agreement.
     8. Additional Provisions. [Here insert any additional provisions].
     If you are in agreement with the foregoing, please sign the form of
agreement on the accompanying counterpart of this Agreement and return it to the
Company, whereupon the foregoing shall become a binding agreement between you
and the Company. This Agreement may be executed in any number of counterparts,
each executed counterpart constituting an original but all together only one
agreement.

                  Very truly yours,    
 
                PERRIGO COMPANY    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Exhibit 1.2

3



--------------------------------------------------------------------------------



 



The foregoing is agreed
to as of the date thereof.
[ADD PURCHASER SIGNATURE BLOCKS]
Exhibit 1.2

4



--------------------------------------------------------------------------------



 



CONFIRMATION
     Each of the undersigned acknowledges receipt of the foregoing [ ]
Supplement to Master Note Purchase Agreement dated as of May 29, 2008 and
confirms the continuing validity and enforceability against such undersigned of
the Guaranty to which such undersigned is a party.

     
 
  [ADD SIGNATURE BLOCKS FOR EACH GUARANTOR]

Exhibit 1.2

5



--------------------------------------------------------------------------------



 



Schedule A to
[    ] Supplement
INFORMATION RELATING TO PURCHASERS

                  Principal Amount of Name and Address of Purchaser   Series
[  ] Notes to be Purchased            

Register Notes in name of:

(1)   All scheduled payments of principal and interest by wire transfer of
immediately available funds to:       with sufficient information to identify
the source and application of such funds, including issuer, PPN#, interest rate,
maturity and whether payment is of principal, premium, or interest       For all
payments other than scheduled payments of principal and interest, the Company
shall seek instructions from the holder, and in the absence of instructions to
the contrary, will make such payments to the account and in the manner set forth
above.   (2)   All notices of payments and written confirmations of such wire
transfers:   (3)   Original notes delivered to:   (4)   All other
communications:   (5)   Tax ID No.

Exhibit 1.2

6



--------------------------------------------------------------------------------



 



Schedule 4 to
[   ] Supplement
SUPPLEMENTAL REPRESENTATIONS
     The Company represents and warrants to each Purchaser that, except as
hereinafter set forth in this Schedule 4, each of the representations and
warranties set forth in Section 5 of the Note Purchase Agreement is true and
correct in all material respects as of the date hereof with respect to the
Series                      Notes with the same force and effect as if each
reference to “Series 2008 Notes” set forth therein was modified to refer to the
“Series                      Notes” and each reference to “this Agreement”
therein was modified to refer to the Note Purchase Agreement as supplemented by
the                      Supplement. The Section references hereinafter set
forth correspond to the similar sections of the Note Purchase Agreement that are
supplemented hereby:
     Section 5.3. Disclosure. The Company, through its agent, J.P. Morgan
Securities Inc., has delivered to each Purchaser a copy of a Private Placement
Memorandum, dated [  ] (the “Memorandum”), relating to the transactions
contemplated by the [                    ] Supplement. The Note Purchase
Agreement, the Memorandum (including the Company’s SEC filings referred to
therein), the documents, certificates or other writings identified in
Schedule 5.3 by or on behalf of the Company in connection with the transactions
contemplated by the Note Purchase Agreement and the                     
Supplement and the financial statements listed in Schedule 5.5 to the
                     Supplement (the Note Purchase Agreement, the
                     Supplement, the Memorandum and such documents, certificates
or other writings and such financial statements being referred to, collectively,
as the “Disclosure Documents”), taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made; provided, that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. Except
as disclosed in the Disclosure Documents, since                     , there has
been no change in the financial condition, operations, business or properties of
the Company or any Subsidiary except changes that individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
     Section 5.13. Private Offering by the Company. Neither the Company nor
anyone acting on its behalf has offered the Series                      Notes or
any similar securities for sale to, or solicited any offer to buy any of the
same from, or otherwise approached or negotiated in respect thereof with, any
Person other than the Purchasers and not more than [  ] other Institutional
Investors, each of which has been offered the Series                      Notes
at a private sale for investment. Neither the Company nor anyone acting on their
behalf has taken, or will take, any action that would subject the issuance or
sale of the Series                      Notes to the registration requirements
of Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.
Exhibit 1.2

7



--------------------------------------------------------------------------------



 



     Section 5.14. Use of Proceeds; Margin Regulations. Net proceeds from the
sale of the Series                      Notes will be used for
                                         and for general corporate purposes. No
part of the proceeds from the sale of the Series                      Notes
pursuant to the                      Supplement will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221) so as to involve the Company or any holder of Notes in a violation
of such Regulation (or so as to require any holder of Notes to make any filing
under such Regulation), or for the purpose of buying or carrying or trading in
any securities under such circumstances as to involve the Company in a violation
of Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in
a violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 25% of the value of either the assets of the Company or the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 25% of
the value of such assets. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.
     Section 5.15. Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 to the                      Supplement sets forth a
complete and correct list of all outstanding Indebtedness of the Company and its
Subsidiaries as of [                    ] (including a description of the
obligors and obligees, principal amount outstanding and collateral therefor, if
any, and guaranty thereof, if any), since which date there has been no Material
change in the amounts, interest rates, sinking funds, installment payments or
maturities of the Indebtedness of the Company or its Subsidiaries. Neither the
Company nor any Subsidiary is in default and no waiver of default is currently
in effect, in the payment of any principal or interest on any Indebtedness of
the Company or any Subsidiary and no event or condition exists with respect to
any Indebtedness of the Company or any Subsidiary that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Indebtedness to become due and payable before its stated maturity or
before its regularly scheduled dates of payment.
[Add any additional Sections as appropriate at the time the Series
                     Notes are issued and any exceptions to the representations
and warranties]
Exhibit 1.2

8



--------------------------------------------------------------------------------



 



Exhibit 1 to
Supplement
FORM OF SERIES [    ] NOTE
Exhibit 1.2

9



--------------------------------------------------------------------------------



 



EXHIBIT 1.3(a)
SUBSIDIARY GUARANTY
          THIS GUARANTY (this “Guaranty”) dated as of May 29, 2008 is made by
each of the undersigned (each being a “Guarantor”), in favor of the holders from
time to time of the Notes hereinafter referred to and their respective
successors and assigns (collectively, the “Holders” and each individually, a
“Holder”).
W I T N E S S E T H:
          WHEREAS, PERRIGO COMPANY, a Michigan corporation (the “Company”), and
the initial Holders have entered into a Master Note Purchase Agreement dated as
of May 29, 2008 (the Master Note Purchase Agreement as amended, supplemented,
restated or otherwise modified from time to time in accordance with its terms
and in effect, the “Note Purchase Agreement”);
          WHEREAS, the Note Purchase Agreement contemplates the issuance by the
Company of Notes (as defined in the Note Purchase Agreement) in one or more
series and tranches;
          WHEREAS, the Company directly or indirectly owns all of the issued and
outstanding capital stock of each Guarantor and, by virtue of such ownership and
otherwise, such Guarantor has derived or will derive substantial benefits from
the purchase by the Holders of the Company’s Notes;
          WHEREAS, it is a requirement of the Note Purchase Agreement that each
Guarantor execute and deliver this Guaranty to the Holders; and
          WHEREAS, each Guarantor desires to execute and deliver this Guaranty
to satisfy the requirement described in the preceding paragraph;
          NOW, THEREFORE, in consideration of the premises and other benefits to
each Guarantor, and of the purchase of the Company’s Notes by the Holders, and
for other good and valuable consideration, the receipt and sufficiency of which
are acknowledged, each Guarantor makes this Guaranty as follows:
     SECTION 1 Definitions. Any capitalized terms not otherwise herein defined
shall have the meanings attributed to them in the Note Purchase Agreement.
     SECTION 2 Guaranty. Each Guarantor, jointly and severally with each other
Guarantor, unconditionally and irrevocably guarantees to the Holders the due,
prompt and complete payment by the Company of the principal of, Make-Whole
Amount, if any, prepayment premium, if any, LIBOR Breakage Amount, if any, and
interest on (including interest accruing or becoming owing subsequent to the
commencement of any bankruptcy, reorganization or similar proceeding involving
the Company), and each other amount due under, the Notes or the Note Purchase
Agreement, when and as the same shall become due and payable (whether at stated
Exhibit 1.3(a)

 



--------------------------------------------------------------------------------



 



maturity or by required or optional prepayment or by declaration or otherwise)
in accordance with the terms of the Notes and the Note Purchase Agreement (the
Notes and the Note Purchase Agreement being sometimes hereinafter collectively
referred to as the “Note Documents” and the amounts payable by the Company under
the Note Documents (including any reasonable attorneys’ fees and expenses),
being sometimes collectively hereinafter referred to as the “Obligations”). This
Guaranty is a guaranty of payment and not just of collectibility and is in no
way conditioned or contingent upon any attempt to collect from the Company or
upon any other event, contingency or circumstance whatsoever. If for any reason
whatsoever the Company shall fail or be unable duly, punctually and fully to pay
such amounts as and when the same shall become due and payable, each Guarantor,
without demand, presentment, notice of acceleration, notice of intent to
accelerate, protest or notice of any kind, will forthwith pay or cause to be
paid such amounts to the Holders under the terms of such Note Documents, in
lawful money of the United States, at the place specified in the Note Purchase
Agreement, or perform or comply with the same or cause the same to be performed
or complied with, together with interest (to the extent provided for under such
Note Documents) on any amount due and owing from the Company under the Note
Documents. Each Guarantor, promptly after demand, will pay to the Holders the
reasonable out-of-pocket costs and expenses of collecting such amounts or
otherwise enforcing this Guaranty, including, without limitation, the reasonable
fees and expenses of counsel. Notwithstanding the foregoing, the right of
recovery against each Guarantor under this Guaranty is limited to the extent it
is judicially determined with respect to any Guarantor that entering into this
Guaranty would violate Section 548 of the United States Bankruptcy Code or any
comparable provisions of any state law, in which case such Guarantor shall be
liable under this Guaranty only for amounts aggregating up to the largest amount
that would not render such Guarantor’s obligations hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of any state law.
     SECTION 3. Guarantor’s Obligations Unconditional. The obligations of each
Guarantor under this Guaranty shall be primary, absolute and unconditional
obligations of each Guarantor, shall not be subject to any counterclaim,
set-off, deduction, diminution, abatement, recoupment, suspension, deferment,
reduction or defense based upon any claim each Guarantor or any other Person may
have against the Company or any other Person, and to the full extent permitted
by applicable law shall remain in full force and effect without regard to, and
except as provided in Section 9.7(b) of the Note Purchase Agreement, shall not
be released, discharged or in any way affected by, any circumstance or condition
whatsoever (whether or not each Guarantor or the Company shall have any
knowledge or notice thereof), including:
     (a) any termination, amendment or modification of or deletion from or
addition or supplement to or other change in any of the Note Documents or any
other instrument or agreement applicable to any of the parties to any of the
Note Documents;
     (b) any furnishing or acceptance of any security, or any release of any
security, for the Obligations, or the failure of any security or the failure of
any Person to perfect any interest in any collateral;
     (c) any failure, omission or delay on the part of the Company to conform or
comply with any term of any of the Note Documents or any other instrument or
Exhibit 1.3(a)

 



--------------------------------------------------------------------------------



 



agreement referred to in paragraph (a) above, including, without limitation,
failure to give notice to any Guarantor of the occurrence of a “Default” or an
“Event of Default” under any Note Document;
     (d) any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in any Note Document,
or any other waiver, consent, extension, indulgence, compromise, settlement,
release or other action or inaction under or in respect of any of the Note
Documents or any other instrument or agreement referred to in paragraph
(a) above or any obligation or liability of the Company, or any exercise or
non-exercise of any right, remedy, power or privilege under or in respect of any
such instrument or agreement or any such obligation or liability;
     (e) any failure, omission or delay on the part of any of the Holders to
enforce, assert or exercise any right, power or remedy conferred on such Holder
in this Guaranty, or any such failure, omission or delay on the part of such
Holder in connection with any Note Document, or any other action on the part of
such Holder;
     (f) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, conservatorship, custodianship, liquidation, marshaling of assets
and liabilities or similar proceedings with respect to the Company, any
Guarantor or to any other Person or any of their respective properties or
creditors, or any action taken by any trustee or receiver or by any court in any
such proceeding;
     (g) any discharge, termination, cancellation, frustration, irregularity,
invalidity or unenforceability, in whole or in part, of any of the Note
Documents or any other agreement or instrument referred to in paragraph
(a) above or any term hereof;
     (h) any merger or consolidation of the Company or any Guarantor into or
with any other corporation, or any sale, lease or transfer of any of the assets
of the Company or any Guarantor to any other Person;
     (i) any change in the ownership of any shares of capital stock of the
Company or any change in the corporate relationship between the Company and any
Guarantor, or any termination of such relationship;
     (j) any release or discharge, by operation of law, of any Guarantor from
the performance or observance of any obligation, covenant or agreement contained
in this Guaranty; or
     (k) any other occurrence, circumstance, happening or event whatsoever,
whether similar or dissimilar to the foregoing, whether foreseen or unforeseen,
and any other circumstance which might otherwise constitute a legal or equitable
defense or discharge of the liabilities of a guarantor or surety or which might
otherwise limit recourse against any Guarantor.
Exhibit 1.3(a)

 



--------------------------------------------------------------------------------



 



     SECTION 4. Full Recourse Obligations. The obligations of each Guarantor set
forth herein constitute the full recourse obligations of such Guarantor
enforceable against it to the full extent of all its assets and properties.
     SECTION 5. Waiver. Each Guarantor unconditionally waives, to the extent
permitted by applicable law, (a) notice of any of the matters referred to in
Section 3, (b) notice to such Guarantor of the incurrence of any of the
Obligations, notice to such Guarantor or the Company of any breach or default by
the Company with respect to any of the Obligations or any other notice that may
be required, by statute, rule of law or otherwise, to preserve any rights of the
Holders against such Guarantor, (c) presentment to, notice of acceleration of,
notice of intent to accelerate or demand of payment from the Company or the
Guarantor with respect to any amount due under any Note Document or protest for
nonpayment or dishonor, (d) any right to the enforcement, assertion or exercise
by any of the Holders of any right, power, privilege or remedy conferred in the
Note Purchase Agreement or any other Note Document or otherwise, (e) any
requirement of diligence on the part of any of the Holders, (f) any requirement
to exhaust any remedies or to mitigate the damages resulting from any default
under any Note Document, (g) any notice of any sale, transfer or other
disposition by any of the Holders of any right, title to or interest in the Note
Purchase Agreement or in any other Note Document and (h) any other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge,
release or defense of a guarantor or surety or which might otherwise limit
recourse against such Guarantor.
     SECTION 6. Subrogation, Contribution, Reimbursement or Indemnity. Until one
year and one day after all Obligations have been indefeasibly paid in full, each
Guarantor agrees not to take any action pursuant to any rights which may have
arisen in connection with this Guaranty to be subrogated to any of the rights
(whether contractual, under the United States Bankruptcy Code, as amended,
including Section 509 thereof, under common law or otherwise) of any of the
Holders against the Company or against any collateral security or guaranty or
right of offset held by the Holders for the payment of the Obligations. Until
one year and one day after all Obligations have been indefeasibly paid in full,
each Guarantor agrees not to take any action pursuant to any contractual, common
law, statutory or other rights of reimbursement, contribution, exoneration or
indemnity (or any similar right) from or against the Company which may have
arisen in connection with this Guaranty. So long as the Obligations remain, if
any amount shall be paid by or on behalf of the Company to any Guarantor on
account of any of the rights waived in this paragraph, such amount shall be held
by such Guarantor in trust, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to the Holders
(duly endorsed by such Guarantor to the Holders, if required), to be applied
against the Obligations, whether matured or unmatured, in such order as the
Holders may determine. The provisions of this paragraph shall survive the term
of this Guaranty and the payment in full of the Obligations.
     SECTION 7. Effect of Bankruptcy Proceedings, etc. This Guaranty shall
continue to be effective or be automatically reinstated, as the case may be, if
at any time payment, in whole or in part, of any of the sums due to any of the
Holders pursuant to the terms of the Note Purchase Agreement or any other Note
Document is rescinded or must otherwise be restored or returned
Exhibit 1.3(a)

 



--------------------------------------------------------------------------------



 



by such Holder upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Company or any other Person, or upon or as a result of the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to the Company or other person or any substantial part of
its property, or otherwise, all as though such payment had not been made. If an
event permitting the acceleration of the maturity of the principal amount of the
Notes shall at any time have occurred and be continuing and one or more Holders
shall have attempted to accelerate the maturity of the principal amount of the
Notes pursuant to and in compliance with Section 12.1 of the Note Purchase
Agreement, or an event shall have occurred that pursuant to Section 12.1 of the
Note Purchase Agreement purportedly results in the automatic acceleration of the
maturity of the principal amount of the Notes, and in either such case such
acceleration shall at such time be prevented by reason of the pendency against
the Company or any other Person of a case or proceeding under a bankruptcy or
insolvency law, each Guarantor agrees that, for purposes of this Guaranty and
its obligations hereunder, the maturity of the principal amount of the Notes and
all other Obligations shall be deemed to have been accelerated with the same
effect as if any Holder had accelerated the same in accordance with the terms of
the Note Purchase Agreement or other applicable Note Document, and such
Guarantor shall forthwith pay such principal amount, Make-Whole Amount, if any,
LIBOR Breakage Amount, if any, and interest thereon and any other amounts
guaranteed hereunder without further notice or demand.
     SECTION 8. Term of Agreement. Subject to Section 9.7(b) of the Note
Purchase Agreement, this Guaranty and all guaranties, covenants and agreements
of each Guarantor contained herein shall continue in full force and effect and
shall not be discharged until such time as all of the Obligations shall be
irrevocably paid and performed in full in cash and all of the agreements of such
Guarantor hereunder shall be irrevocably duly paid and performed in full in
cash.
     SECTION 9. Representations and Warranties. Each Guarantor represents and
warrants to each Holder that:
     (a) such Guarantor is a corporation or other legal entity validly existing
and in good standing or equivalent status under the laws of its jurisdiction of
organization and has the corporate or other power and authority to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged;
     (b) such Guarantor has the corporate or other power and authority and the
legal right to execute and deliver, and to perform its obligations under, this
Guaranty, and has taken all necessary corporate or other action to authorize its
execution, delivery and performance of this Guaranty;
     (c) this Guaranty constitutes a legal, valid and binding obligation of such
Guarantor enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
fraudulent transfer, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law);
Exhibit 1.3(a)

 



--------------------------------------------------------------------------------



 



     (d) the execution, delivery and performance of this Guaranty will not
violate any provision of any requirement of law or material contractual
obligation of such Guarantor and, except as provided in the Note Purchase
Agreement, will not result in or require the creation or imposition of any Lien
on any of the properties, revenues or assets of the Guarantor pursuant to the
provisions of any material contractual obligation of such Guarantor or any
requirement of law, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect;
     (e) except as provided in the Note Purchase Agreement, no consent or
authorization of, filing with, or other act by or in respect of, any arbitrator
or governmental authority is required in connection with the execution,
delivery, performance, validity or enforceability of this Guaranty;
     (f) no litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority is pending or, to the knowledge of such Guarantor,
threatened by or against such Guarantor or any of its properties or revenues
(i) with respect to this Guaranty or any of the transactions contemplated hereby
or (ii) which could reasonably be expected to have a Material Adverse Effect
upon the business, operations or financial condition of such Guarantor and its
Subsidiaries taken as a whole;
     (g) the execution, delivery and performance of this Guaranty will not
violate any provision of any order, judgment, writ, award or decree of any
court, arbitrator or Governmental Authority, domestic or foreign, or of the
charter or by-laws of such Guarantor or of any securities issued by such
Guarantor; and
     (h) after giving effect to the transactions contemplated herein, (i) the
present fair salable value of the assets of the Guarantors, on a consolidated
basis, is in excess of the amount that will be required to pay Guarantors’
probable liability on their existing debts as said debts become absolute and
matured, (ii) such Guarantor has received reasonably equivalent value for
executing and delivering this Guaranty, (iii) the property remaining in the
hands of the Guarantors, on a consolidated basis, is not an unreasonably small
capital, and (iv) the Guarantors, on a consolidated basis, are able to pay their
debts as they mature.
     SECTION 10. Notices. All notices and communications provided for hereunder
shall be in writing and sent by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or by registered or certified mail with return receipt
requested (postage prepaid), or by a recognized overnight delivery service (with
charges prepaid) (a) if to the Company or any Holder at the address set forth in
the Note Purchase Agreement or (b) if to any Guarantor, in care of the Company
at the Company’s address set forth in the Note Purchase Agreement, or in each
case at such other address as the Company, any Holder or such Guarantor shall
from time to time designate in writing to the other parties. Any notice so
addressed shall be deemed to be given when actually received.
Exhibit 1.3(a)

 



--------------------------------------------------------------------------------



 



     SECTION 11. Jurisdiction and Process; Waiver of Jury Trial.
     (a) Each Guarantor irrevocably submits to the non-exclusive jurisdiction of
any New York state or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Guaranty, the Note Purchase Agreement or the Notes. To the fullest
extent permitted by applicable law, each Guarantor irrevocably waives and agrees
not to assert, by way of motion, as a defense or otherwise, any claim that it is
not subject to the jurisdiction of any such court, any objection that it may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
     (b) Each Guarantor agrees, to the fullest extent permitted by applicable
law, that a final judgment in any suit, action or proceeding of the nature
referred to in Section 11(a) brought in any such court shall be conclusive and
binding upon it subject to rights of appeal, as the case may be, and may be
enforced in the courts of the United States of America (or any other courts to
the jurisdiction of which it or any of its assets is or may be subject) by a
suit upon such judgment.
     (c) Each Guarantor consents to process being served in any suit, action or
proceeding solely of the nature referred to in Section 11(a) by mailing a copy
thereof by registered or certified or priority mail, postage prepaid, return
receipt requested, or delivering a copy thereof in the manner for delivery of
notices specified in Section 10, to it. Each Guarantor agrees that such service
upon receipt (i) shall be deemed in every respect effective service of process
upon it in any such suit, action or proceeding and (ii) shall, to the fullest
extent permitted by applicable law, be taken and held to be valid personal
service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.
     (d) Nothing in this Section 11 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
     (e) EACH GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
     SECTION 12. Miscellaneous. Any provision of this Guaranty which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
Exhibit 1.3 (a)

 



--------------------------------------------------------------------------------



 



unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, each Guarantor hereby waives any provision of law that
renders any provisions hereof prohibited or unenforceable in any respect. The
terms of this Guaranty shall be binding upon, and inure to the benefit of, each
Guarantor and the Holders and their respective successors and assigns. It is
agreed and understood that any Subsidiary of the Company or of any Guarantor may
become a Guarantor hereunder by executing a Joinder substantially in the form of
Exhibit A attached hereto and delivering the same to the Holders. Any such
Person shall thereafter be a “Guarantor” for all purposes under this Guaranty.
No term or provision of this Guaranty may be changed, waived, discharged or
terminated orally, but only by an instrument in writing signed by each Guarantor
and the Required Holders; provided, however, that a Guarantor may be fully
released and discharged from this Guaranty pursuant to the terms of
Section 9.7(b) of the Note Purchase Agreement. The section and paragraph
headings in this Guaranty and the table of contents are for convenience of
reference only and shall not modify, define, expand or limit any of the terms or
provisions hereof, and all references herein to numbered sections, unless
otherwise indicated, are to sections in this Guaranty. This Guaranty shall in
all respects be governed by, and construed in accordance with, the laws of the
State of New York excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.
Exhibit 1.3 (a)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed as of the day and year first above written.

                  L. PERRIGO COMPANY
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                PERRIGO COMPANY OF SOUTH CAROLINA, INC.  
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                PERRIGO PHARMACEUTICALS COMPANY      
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                PERRIGO INTERNATIONAL, INC.  
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                PERRIGO INTERNATIONAL HOLDINGS, INC.  
 
  By:        
 
           
 
  Name:        
 
  Title:        

Exhibit 1.3 (a)

 



--------------------------------------------------------------------------------



 



FORM OF JOINDER TO SUBSIDIARY GUARANTY
          The undersigned (the “Guarantor”), joins in the Subsidiary Guaranty
dated as of May 29, 2008 from the Guarantors named therein in favor of the
Holders, as defined therein, and (i) jointly and severally with the other
Guarantors under the Subsidiary Guaranty, guarantees to the Holders from time to
time of the Notes the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) and the full and prompt performance and
observance of all Obligations (as defined in Section 2 of the Subsidiary
Guaranty), (ii) accepts and agrees to perform and observe all of the covenants
set forth therein, (iii) waives the rights set forth in Section 5 of the
Subsidiary Guaranty, (iv) waives the rights, submits to jurisdiction, and waives
service of process as described in Section 11 of the Subsidiary Guaranty and
(v) agrees to be bound by all of the terms thereof and represents and warrants
to the Holders that:
     (a) the Guarantor is validly existing and in good standing or equivalent
status under the laws of its jurisdiction of organization and has the requisite
power and authority to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged;
     (b) the Guarantor has the requisite power and authority and the legal right
to execute and deliver this Joinder to Subsidiary Guaranty (“Joinder”) and to
perform its obligations hereunder and under the Subsidiary Guaranty and has
taken all necessary action to authorize its execution and delivery of this
Joinder and its performance of the Subsidiary Guaranty;
     (c) the Subsidiary Guaranty constitutes a legal, valid and binding
obligation of the Guarantor enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, fraudulent transfer, moratorium or similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law);
     (d) the execution, delivery and performance of this Joinder will not
violate any provision of any requirement of law or material contractual
obligation of the Guarantor and, except as provided in the Note Purchase
Agreement, will not result in or require the creation or imposition of any Lien
on any of the properties, revenues or assets of the Guarantor pursuant to the
provisions of any material contractual obligation of such Guarantor or any
requirement of law, except in each case, such as could not reasonably be
expected to result in a Material Adverse Effect;
     (e) except as provided in the Note Purchase Agreement, no consent or
authorization of, filing with, or other act by or in respect of, any arbitrator
or Governmental Authority is required in connection with the execution,
delivery, performance, validity or enforceability of this Joinder;
     (f) no litigation, investigation or proceeding of or before any arbitrator
or governmental authority is pending or, to the knowledge of the Guarantor,
threatened by
Exhibit 1.3 (a)

 



--------------------------------------------------------------------------------



 



or against the Guarantor or any of its properties or revenues with respect to
this Joinder, the Subsidiary Guaranty or any of the transactions contemplated
hereby or thereby;
     (g) the execution, delivery and performance of this Joinder will not
violate any provision of any order, judgment, writ, award or decree of any
court, arbitrator or Governmental Authority, domestic or foreign, or of the
charter or by-laws of the Guarantor or of any securities issued by the
Guarantor; and
     (h) after giving effect to the transactions contemplated herein, (i) the
present fair salable value of the assets of the Guarantors, on a consolidated
basis, is in excess of the amount that will be required to pay Guarantors’
probable liability on their existing debts as said debts become absolute and
matured, (ii)  the Guarantor has received reasonably equivalent value for
executing and delivering this Guaranty, (iii) the property remaining in the
hands of the Guarantors, on a consolidated basis, is not an unreasonably small
capital, and (iv) the Guarantors, on a consolidated basis, are able to pay their
debts as they mature.
     (i) Capitalized terms used but not defined herein have the meanings
ascribed in the Subsidiary Guaranty.
     IN WITNESS WHEREOF, the undersigned has caused this Joinder to Subsidiary
Guaranty to be duly executed as of                                         ,
                    .

             
 
  [Name of Guarantor]      
 
  By:        
 
  Name:        
 
  Title:        

Exhibit 1.3 (a)

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.3(c)
INTERCREDITOR AGREEMENT
Exhibit 1.3 (c)

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.4(a)
FORM OF OPINION OF SPECIAL COUNSEL FOR THE COMPANY
     The opinion of Warner Norcross & Judd LLP, special counsel for the Company,
shall be to the effect that:
     1. The Company is a corporation validly existing and in good standing under
the laws of the State of Michigan, and has all requisite corporate power and
authority to own or lease property, to transact business as presently conducted,
to enter into and perform the Agreement and the Collateral Documents to which it
is a party, and to issue and sell the Notes.
     2. Each of the Subsidiary Guarantors is a corporation validly existing and
in good standing under the laws of its jurisdiction of incorporation, and has
all requisite corporate power and authority to execute, deliver, and perform the
Subsidiary Guaranty and the Collateral Documents to which it is a party.
     3. The Agreement, the Collateral Documents to which it is a party, and the
Notes have been duly authorized by proper corporate action on the part of the
Company, have been duly executed and delivered by an authorized officer of the
Company, and constitute valid and binding agreements of the Company. If the
Agreement and the Collateral Documents to which it is a party were governed by
the Laws of the State of Michigan, each would be enforceable against the Company
in accordance with its terms, except to the extent that enforcement thereof may
be limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, fraudulent transfer, moratorium or similar laws of general
application or by general equitable principles, regardless of whether
enforcement is sought in a proceeding in equity or at law. However, in our
opinion a Michigan court, or a Federal court sitting in Michigan, applying
Michigan conflict of laws rules would honor the choice of New York Law to govern
the Agreement and such Collateral Documents.
     4. The Subsidiary Guaranty and the Collateral Documents to which it is a
party have been duly authorized by proper corporate action on the part of each
Subsidiary Guarantor and have been duly executed and delivered by an authorized
officer of each such Subsidiary Guarantor.
     5. The Subsidiary Guaranty and the Collateral Documents to which it is a
party constitute valid and binding agreements of each Subsidiary Guarantor. If
the Subsidiary Guaranty and the Collateral Documents to which it is a party were
governed by the Laws of the State of Michigan, each would be enforceable against
such Subsidiary Guarantor in accordance with its terms, except to the extent
that enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, fraudulent transfer, moratorium or
similar laws of general application or by general equitable principles,
regardless of whether enforcement is sought in a proceeding in equity or at law.
However, in our opinion a Michigan court, or a Federal court sitting in
Michigan, applying Michigan conflict of laws rules would honor the choice of New
York Law to govern the Subsidiary Guaranty and such Collateral Documents.
Exhibit 4.4 (a)

 



--------------------------------------------------------------------------------



 



     6. The offer, sale, and delivery of the Notes by the Company and the
delivery of the Subsidiary Guaranty by the Subsidiary Guarantors do not require
registration under the Securities Act of 1933, as amended, or the qualification
of an indenture under the Trust Indenture Act of 1939, as amended.
     7. No authorization, approval or consent of, and no registration or
qualification with, any Governmental Authority is required in connection with
the execution, delivery and performance by (i) the Company of the Agreement and
each Collateral Document to which it is a party or the offering, issuance, and
sale by the Company of the Notes or (ii) any Subsidiary Guarantor of the
Subsidiary Guaranty and each Collateral Document to which it is a party.
     8. The issuance and sale of the Notes by the Company, the performance by
the Company of its obligations under the Notes, the Agreement and the Collateral
Documents to which it is a party, and the execution and delivery of the
Agreement and the Collateral Documents to which it is a party by the Company do
not (i) violate any applicable law or any provision of the articles of
incorporation or bylaws of the Company, or (ii) conflict with, or result in any
breach or default under, or, except as contemplated by the Collateral Documents,
result in the creation or imposition of any lien, charge or encumbrance on, the
property of the Company pursuant to the provisions of any agreement or
instrument known to such counsel and to which the Company is a party or by which
it or its property are bound.
     9. The execution and delivery of the Subsidiary Guaranty and the Collateral
Documents to which it is a party by each Subsidiary Guarantor and the
performance of its obligations thereunder does not (i) violate any applicable
law or any provision the articles of incorporation or bylaws of such Subsidiary
Guarantor, or (ii) conflict with, or result in any breach or default under, or,
except as contemplated by the Collateral Documents, result in the creation or
imposition of any lien, charge or encumbrance on, the property of such
Subsidiary Guarantor pursuant to the provisions of any agreement or instrument
known to such counsel and to which such Subsidiary Guarantor is a party or by
which it or its property are bound.
     10. Neither the Company nor any Subsidiary is an “investment company,” as
such term is defined in the Investment Company Act of 1940, as amended.
     11. Based on the representations and warranties set forth in the Agreement,
the issuance of the Notes and the intended use of the proceeds of the sale of
the Notes as stated in Section 5.14 of the Note Purchase Agreement, do not
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System.
     12. The provisions of the Collateral Documents are effective under the UCC
to create in favor of the Collateral Agent a security interest in the rights of
the Company and each Subsidiary Guarantor in that portion of the collateral of
the Company and each Subsidiary Guarantor, as applicable, in which a security
interest is purported to be granted under the Collateral Documents and in which
a security interest may be created under Article 9 of the UCC (the “Article 9
Collateral”).
     13. The Collateral Agent’s security interest in the Article 9 Collateral of
the Company and each Subsidiary Guarantor in which a security interest may be
perfected by filing a financing
Exhibit 4.4 (a)

2



--------------------------------------------------------------------------------



 



statement under the UCC will be perfected by filing the financing statement
attached to such opinion in the office of the Michigan Secretary of State.
     14. Assuming the Collateral Agent takes delivery and retains possession in
the State of Michigan of certificates in registered form representing the
securities pledged to the Collateral Agent pursuant to the Collateral Documents
(the “Pledged Securities”), and further assuming the Pledged Securities are each
duly indorsed to the Collateral Agent or in blank by an effective endorsement or
are accompanied by undated stock powers with respect thereto duly indorsed to
the Collateral Agent or in blank by an effective endorsement, the Collateral
Agent’s security interest in the rights of the Company in the Pledged Securities
will be perfected.
Such opinion shall cover such other matters relating to the sale of the Notes as
the Purchasers may reasonably request. With respect to matters of fact on which
such opinion are based, such counsel shall be entitled to rely on appropriate
certificates of public officials and officers of the Company. The opinion may be
limited to matters governed by the laws of the United States of America, and the
laws of the state of Michigan and may contain other customary assumptions and
limitations. The opinion shall also state that subsequent permitted transferees
and assignees of the Notes may rely thereon.
Exhibit 4.4 (a)

3



--------------------------------------------------------------------------------



 



EXHIBIT 4.4(b)
FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS
     The opinion of Foley & Lardner LLP, special counsel to the Purchasers,
shall be to the effect that:
     1. The Agreement and the Notes constitute the legal, valid and binding
agreements of the Company, enforceable in accordance with their terms, except to
the extent that enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, fraudulent transfer,
moratorium or similar laws of general application relating to or affecting the
enforcement of the rights of creditors or by equitable principles, regardless of
whether enforcement is sought in a proceeding in equity or at law.
     2. The Subsidiary Guaranty constitutes the legal, valid and binding
obligation of each Subsidiary Guarantor, enforceable in accordance with its
terms, except to the extent the enforcement thereof may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, fraudulent transfer,
reorganization, moratorium or similar laws of general application relating to or
affecting the enforcement of the rights of creditors or by equitable principles,
regardless of whether enforcement is sought in a proceeding in equity or at law.
     3. Based upon the representations set forth in the Agreement, the offering,
sale and delivery of the Notes do not require the registration of the Notes
under the Securities Act of 1933, as amended, nor the qualification of an
indenture under the Trust Indenture Act of 1939, as amended.
     4. No approval, consent or withholding of objection on the part of, or
filing, registration or qualification with, any governmental body, Federal or
state, is necessary in connection with the execution and delivery of the Note
Agreement or the Notes.
Foley & Lardner LLP may rely upon the opinion of counsel to the Company as to
the due authorization, execution and delivery of the Agreement, the Notes and
the Subsidiary Guaranty. Such opinion shall state that the opinion of Warner
Norcross & Judd LLP is satisfactory in form and scope to it, and that, in its
opinion, the Purchasers and it are justified in relying thereon and shall cover
such other matters relating to the sale of the Notes as the Purchasers may
reasonably request.
Exhibit 4.4 (b)

 